[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

Exhibit 10.4

LICENSE AND SUPPLY AGREEMENT

This LICENSE AND SUPPLY AGREEMENT (“Agreement”) is entered into as of May 7,
2013 (the “Effective Date”) between ALEXZA PHARMACEUTICALS, INC., a company
organized under the laws of the State of Delaware, United States (“Alexza”), and
having a principal place of business at 2091 Stierlin Court, Mountain View, CA
94043, United States, and TEVA PHARMACEUTICALS USA, INC., a company organized
under the laws of Delaware (“Teva”), having a principal place of business at
1090 Horsham Road, North Wales, PA 19454, United States.

WHEREAS

A. Alexza is a pharmaceutical development company focused on the research,
development, manufacturing and commercialization of novel proprietary products
for the acute treatment of central nervous system disorders based on its
proprietary technology, the Staccato® system, and has developed and obtained FDA
approval for a drug-device combination product that is comprised of Loxapine (as
defined hereinafter) delivered by a Staccato Device (as defined hereinafter),
and approved under the trade name “Adasuve”. Alexza owns or controls certain
patents, know-how and other intellectual property relating to the Staccato
Device and Product (as defined hereinafter); and

B. Teva desires to obtain from Alexza certain exclusive rights and licenses to
research, develop, manufacture, have manufactured, import, use, market, sell,
have sold, offer for sale and otherwise commercialize Product in the U.S., and
Alexza is willing to grant to Teva such rights and licenses, subject to the
terms and conditions set forth in this Agreement, and is contemporaneously
entering into a Note Purchase Agreement as attached hereto as Exhibit 8.2 as
part of the collaboration between the Parties.

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Alexza and Teva hereby
agree as follows:

ARTICLE 1

DEFINITIONS

As used in this Agreement, the following terms shall have the meanings set out
in this Article 1 unless the context clearly and unambiguously dictates
otherwise.

1.1 “Additional Manufacturer” shall have the meaning set forth in Section 7.4.

1.2 “Affiliate” of a Party shall mean any Person that, directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with such Party, as the case may be, but for only so long as such
control exists. As used in this Section 1.2, “control” shall mean (i) direct or
indirect beneficial ownership of at least fifty percent (50%) (or such lesser
percentage which is the maximum allowed to be owned by a foreign corporation in
a particular jurisdiction) of the voting share capital or other equity interest
in such Person or (ii) the power to direct the management of such Person by
contract or otherwise.



--------------------------------------------------------------------------------

1.3 “Alexza Indemnitees” shall have the meaning set forth in Section 12.1.

1.4 “Alexza Know-How” shall mean all Know-How that is necessary or reasonably
useful for the research, development, importation, use, manufacture, having
manufactured, sale, having sold, offering for sale or otherwise commercializing
the Product in the U.S., which Know-How is Controlled by Alexza or any of its
Affiliates as of the Effective Date or at any time during the Term. For the
avoidance of doubt, Alexza Know-How shall not include any Joint Know-How.

1.5 “Alexza Patents” shall mean all Patents that are necessary or reasonably
useful for the research, development, importation, use, manufacture, having
manufactured, sale, having sold, offering for sale or otherwise commercializing
the Product in the U.S., which Patents are Controlled by Alexza or any of its
Affiliates as of the Effective Date or at any time during the Term. For the
avoidance of doubt, Alexza Patents shall not include any Joint Patents. A list
of issued Alexza Patents as of the Effective Date is set forth on Exhibit 1.5,
which list shall be updated from time to time upon written agreement between the
Parties.

1.6 “Alexza Technology” shall mean all Alexza Know-How, Alexza Patents and
Alexza’s interest in Joint Patents and Joint Know-How.

1.7 “Alexza Trademarks” means all Trademarks of Alexza, including the trademarks
“Alexza Pharmaceuticals” and “Staccato” and trade name “Adasuve” as set forth on
Exhibit 1.7, which are necessary or reasonably useful for the research,
development, importation, use, manufacture, sale, having sold, offering for sale
or otherwise commercializing the Product in the U.S.

1.8 “Alternative Product” shall mean a product, other than the Product, that has
been approved by Regulatory Authorities or is being developed for approval by
Regulatory Authorities, for marketing for [ * ] or treatment of agitation,
wherein such product is delivered by inhalation.

1.9 “API” or “Active Pharmaceutical Ingredient” shall mean, in a pharmaceutical
product, a clinically active material that provides pharmacological activity
(excluding formulation components such as coatings, stabilizers, excipients or
solvents, adjuvants or controlled release technologies).

1.10 “Applicable Laws” shall mean the applicable provisions of any and all
national, supranational, regional, state and local laws, treaties, statutes,
rules, regulations, administrative codes, guidance, ordinances, judgments,
decrees, directives, injunctions, orders, permits (including Regulatory
Approvals) of or from any court, arbitrator, FDA or governmental agency or
authority having jurisdiction over or related to the subject item.

1.11 “Approved Facility” shall have the meaning set forth in Section 6.2(c).

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

2



--------------------------------------------------------------------------------

1.12 “Auditor” shall have the meaning set forth in Section 8.12.

1.13 “Bankruptcy Laws” shall have the meaning set forth in Section 14.6.

1.14 “Business Day” shall mean any day, except that if an activity to be
performed or an event falls on a Friday, Saturday, Sunday or any other day which
is recognized as a national holiday in New York, New York or Israel, then the
activity may be performed or the event will occur on the next day that is not a
Friday, Saturday, Sunday or such nationally recognized holiday. For the
avoidance of doubt, references in this Agreement to “days” shall mean calendar
days.

1.15 “Calendar Quarter” shall mean each successive period of three calendar
months ending on each of March 31, June 30, September 30, and December 31.

1.16 “Calendar Year” shall mean a period of twelve consecutive calendar months
beginning on and including January 1 and ending on December 31.

1.17 “Certificate of Analysis” or “COA” shall mean a document identified as such
and provided by Alexza to Teva that states: (a) the results of analytical tests
required by the Specifications to be performed with respect to the Product in
Prepackaged Form, as applicable; (b) the quantity of the Product; and (c) the
batch from which the Product was produced.

1.18 “CMC” shall have the meaning set forth in Section 6.4(a).

1.19 “[ * ]” shall mean [ * ] or [ * ]. For clarity, [ * ], is considered [ * ].

1.20 “[ * ] Plan” shall have the meaning set forth in Section 3.1(b)(ix).

1.21 “Commercially Reasonable Efforts” shall mean that level of efforts and
resources, with respect to the applicable Party, at the relevant point in time,
that is consistent with the efforts and resources that such Party, in the
exercise of its reasonable scientific and business judgment relating to other
prescription pharmaceutical products owned or licensed by such Party or to which
it has exclusive rights, would normally devote to prescription pharmaceutical
products having similar market or profit potential and at a similar stage of
development or product life as the applicable Product, based on conditions then
prevailing and taking into account [ * ] related to the Staccato Device and
Product, issues related to safety and efficacy, product profile, [ * ], [ * ] or
[ * ], marketplace competitiveness, the nature and extent of data exclusivity
protection and/or market exclusivity protection (including patent coverage and
regulatory exclusivity), the proprietary position of the Staccato Device and
Product, [ * ], the regulatory structure involved, Regulatory Authority-approved
labeling, the relative profitability of the Product (including, pricing and
reimbursement status) and other relevant factors, including, comparative
technical, legal, scientific, and/or medical factors.

1.22 “Commercialization Strategy” shall have the meaning set forth in
Section 5.1(a).

1.23 “Commercialization Plan” shall have the meaning set forth in
Section 5.1(b).

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

3



--------------------------------------------------------------------------------

1.24 “Competitive Product” shall mean, with respect to the Product, a
pharmaceutical product containing the Drug ([ * ]) as [ * ], which has obtained
Regulatory Approval and is marketed by an entity other than Teva, its
Affiliates, Distributors or Sublicensees in the Field. For clarity, “Competitive
Product” does not include any Product licensed, manufactured or produced by or
for Teva or any of its Affiliates or Sublicensees (i.e., an authorized generic
product).

1.25 “Confidential Information” shall have the meaning set forth in Section 9.1.

1.26 “Confidentiality Agreement” shall mean that certain Confidentiality
Agreement dated [ * ], between Alexza and Teva.

1.27 “Contractors” shall have the meaning set forth in Section 11.2(j)(i).

1.28 “Control” (including any variations such as “Controlled” and
“Controlling”), in the context of intellectual property rights, Know-How and
Confidential Information, shall mean possession (whether by license, other than
pursuant to this Agreement, or ownership) by a Party or its Affiliates of the
right to grant the other Party the applicable access, license, sublicense or
other right under this Agreement, without violating the terms of any agreement
or other arrangement, existing before, on, or after the Effective Date, with any
Third Party. Notwithstanding anything to the contrary under this Agreement, with
respect to any [ * ] that [ * ] of a Party [ * ] (including [ * ]), [ * ] of
such [ * ] will be [ * ] hereunder by virtue of such [ * ] an [ * ] of such
Party.

1.29 “Covers” shall mean, with respect to a product and a Patent, that, but for
a license granted to a Person under a Valid Claim included in such Patent, such
Person’s manufacture, use, sale, import, marketing, offer for sale or
commercialization of the product would infringe such Valid Claim or in the case
of a Patent that is a patent application, would infringe a Valid Claim in such
patent application if it were to issue as a patent.

1.30 “Debarred Entity” shall have the meaning set forth in Section 11.1(d).

1.31 “Delivery Date” shall have the meaning set forth in Section 6.14(b)(iii).

1.32 “Development Plans” shall have the meaning set forth in Section 4.1.

1.33 “Disclosing Party” shall have the meaning set forth in Section 9.1.

1.34 “Distributor” shall mean a Third Party to whom Teva, an Affiliate of Teva
or a Sublicensee has granted the right to market, promote, advertise, detail,
sell and/or distribute Product in the U.S. without the control of Regulatory
Filings for the Product in the U.S.

1.35 “DMF” or “Drug Master File” shall have the meaning set forth in
Section 6.4(e).

1.36 “Drug” or “Loxapine” shall mean the compound with a structure set forth on
Exhibit 1.36, or any [ * ] or [ * ] of such compound.

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

4



--------------------------------------------------------------------------------

1.37 “Effective Date” shall have the meaning set forth in the preamble of this
Agreement.

1.38 “Failure Event” shall have the meaning set forth in Section 7.5.

1.39 “FACTA” shall have the meaning set forth in Section 17.5.

1.40 “FDA” shall mean the United States Food and Drug Administration, including
all agencies under its control, and any successor agency thereto.

1.41 “FDA Mandated Studies” shall mean the human clinical trials conducted after
the Regulatory Approval of a Product, which trials are conducted due to the
requirement of the FDA, as listed on Exhibit 1.40 hereto.

1.42 “Field” shall mean all human pharmaceutical or [ * ] use.

1.43 “First Commercial Sale” shall mean the first bona fide arm’s length sale of
the Product in the U.S. after the Effective Date to a Third Party by or on
behalf of Teva or its Affiliates or Sublicensees for monetary value, for use or
consumption by the end user of the Product. For greater certainty, sales of the
Product for registration samples, clinical trial purposes or compassionate use
sales, named patient use, test marketing, sampling and promotional uses,
inter-company transfers to Affiliates of a Party and the like shall not
constitute a First Commercial Sale.

1.44 “Force Majeure Event” shall have the meaning set forth in Section 16.1.

1.45 “Fully Burdened Manufacturing Cost” shall mean Alexza’s or its Affiliate’s
fully burdened manufacturing cost of the Product (including packaging for
shipment) calculated in conformity with GAAP and expressed on a per Unit
manufactured basis, including the cost of:

(a) materials, including primary packaging and secondary packaging (to the
extent done by Alexza) and labeling material;

(b) direct labor (including basic wages, labor and related payroll taxes and
benefits) incurred or spent in the actual production, quality control, quality
assurance, filling, packaging and labeling of the Product;

(c) overhead (including other manufacturing related operating expenses, such as,
[ * ] and related [ * ] and [ * ], and [ * ]) incurred or spent in support of
the actual [ * ] and [ * ] of the Product, [ * ], and [ * ] and costs of [ * ]
to the Product within a [ * ], in each case, to the extent directly attributed
to the Product. Overhead shall be allocated to production in a manner consistent
with GAAP, proportionate to the total units of products manufactured in the
facility. Overhead shall not include any (i) to the extent that the [ * ] is not
[ * ] to Product, [ * ] or [ * ] of [ * ] or [ * ] to [ * ] and (ii) [ * ] and
[ * ] activities such as [ * ] and [ * ];

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

5



--------------------------------------------------------------------------------

(d) interim transportation, or any related transportation costs including
packaging and storage of the Product as incurred in connection with the supply
of the Product pursuant to the terms of this Agreement; and

(e) to the extent that Alexza uses a Third Party contract manufacturer or
supplier to manufacture and supply Product for Teva, the purchase price paid for
the Product by Alexza to any such Third Party contract manufacturer or supplier,
provided that in such event, [ * ] of the purchase price will be in lieu of
items (a) through (d) above.

1.46 “Future Product-Specific Alexza Patents” shall have the meaning set forth
in Section 10.2(a)(i).

1.47 “GAAP” shall mean generally accepted accounting principles of the U.S. from
time to time in force and effect, applicable as of the date on which such
accounting principles are to be applied or on which any calculation or
determination is required to be made.

1.48 “Good Clinical Practices” or “GCP” shall mean the then-current standards,
practices and procedures promulgated or endorsed by the FDA as set forth in the
guidelines entitled “Guidance for Industry E6 Good Clinical Practice:
Consolidated Guidance,” including related regulatory requirements imposed by the
FDA and comparable regulatory standards, practices and procedures in
jurisdictions outside the United States, as they may be updated from time to
time.

1.49 “Good Laboratory Practices” or “GLP” shall mean the then-current good
laboratory practice standards promulgated or endorsed by the FDA as defined in
21 C.F.R. Part 58, and comparable regulatory standards in jurisdictions outside
the United States, as they may be updated from time to time.

1.50 “Good Manufacturing Practices” or “GMP” or “cGMP” shall mean the
then-current good manufacturing practices required by the FDA, as set forth in
the United States Federal Food, Drug and Cosmetic Act of 1938, as amended, and
the United States Code of Federal Regulations, ICH Guideline Q7A as amended, and
the regulations promulgated thereunder, for the manufacture and testing of
pharmaceutical materials, and comparable laws or regulations applicable to the
manufacture and testing of pharmaceutical materials in jurisdictions outside the
United States, as they may be updated from time to time.

1.51 “ICH” shall mean the International Conference on Harmonization (of
Technical Requirements for Registration of Pharmaceuticals for Human Use).

1.52 “IND” shall mean an Investigational New Drug application, as defined in 21
Code of Federal Regulations § 312.23, in accordance with the requirements of the
United States Food, Drug, and Cosmetic Act of 1938, as amended, and the
regulations promulgated thereunder, including all supplements and amendments
thereto, filed with the FDA.

1.53 “Initial Launch Firm Commitment” shall have the meaning set forth in
Section 6.14(b)(i).

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

6



--------------------------------------------------------------------------------

1.54 “Inventions” shall mean any and all inventions, discoveries, improvements,
processes, Know-How and techniques discovered, conceived or reduced to practice
in the course of or as a result of activities under this Agreement, whether or
not patentable or included in any claim of Patents, together with all
intellectual property rights therein.

1.55 “Joint Inventions” shall mean any and all Inventions discovered, conceived
or reduced to practice jointly by or on behalf Teva or its Affiliates, on the
one hand, and by or on behalf of Alexza or its Affiliates, on the other hand.

1.56 “Joint Know-How” shall mean all Know-How included in Joint Inventions,
other than any Joint Patents.

1.57 “Joint Patents” shall mean all Patents claiming any Joint Invention.

1.58 “JPT” shall have the meaning set forth in Section 3.2(a).

1.59 “JSC” shall have the meaning set forth in Section 3.1(a).

1.60 “Know-How” shall mean all tangible and intangible scientific, technical,
clinical, regulatory, trade, marketing, commercial, financial or business
information and materials, including ideas, concepts, inventions, discoveries,
compounds, solid state forms, compositions of matter, formulations, assays,
devices, designs, constructs, techniques, processes, methods, plans, trade
secrets, formulae, practices, procedures, tests, data, results, analyses,
documentation, reports, research, samples, and information, including, but not
limited to: biological, chemical, pharmacological, toxicological,
pharmaceutical, physical and analytical, non-clinical (including chemistry,
manufacturing and control) information, safety, pre-clinical and clinical test
design, methods, protocols, data, results, analyses, conclusions, quality
assurance and quality control information, including study designs and
protocols, regulatory documentation, information and submissions pertaining to,
or made in association with, filings with a Regulatory Authority, knowledge,
know-how, skill, and experience.

1.61 “Label Expansion Studies” shall mean clinical studies voluntarily conducted
by Teva or its Affiliates or Sublicensees to seek Regulatory Approval for label
expansion for the Product.

1.62 “Launch” shall mean the first bona fide arm’s length sale of a Product in
the U.S. after the Effective Date to a Third Party by Teva or its Affiliates,
Sublicensees or Distributors.

1.63 “Launch Forecast” shall have the meaning set forth in Section 6.12(a).

1.64 “Losses” shall have the meaning set forth in Section 12.1.

1.65 “Materials” shall have the meaning set forth in Section 6.13.

1.66 “Milestone Payment” shall have the meaning set forth in Section 8.3.

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

7



--------------------------------------------------------------------------------

1.67 “NDA” shall mean a New Drug Application as defined in Title 21 of the U.S.
Code of Federal Regulations, §314.80 et seq., in accordance with the
requirements of the United States Food, Drug, and Cosmetic Act of 1938, as
amended, and the regulations promulgated thereunder, and all amendments and
supplements thereto, filed with the FDA, including all documents, data, and
other information that are necessary for gaining Regulatory Approval in the
U.S., and all additions, supplements, extension and amendments thereto.

1.68 “Net Sales” shall mean the gross amounts invoiced or otherwise charged by
or on behalf of Teva, its Affiliates or Sublicensees, for sale of a Product to
Third Parties (other than other Affiliates or Sublicensees), less the following
deductions to the extent actually incurred or accrued based on such sale, all
determined in accordance with Teva’s standard practice for other pharmaceutical
products, consistently applied:

(i) up to [ * ] of gross sales in the US to cover cash discounts given in the
US;

(ii) except as otherwise provided in (i) above, cash discounts given off of the
invoiced price;

(iii) reasonable estimates for any adjustments on account of price adjustments,
shelf stock adjustments, promotional payments, and other similar allowances,
reasonable estimate for chargebacks rebates administrative fee arrangements,
reimbursements, commissions and similar payments to wholesalers and other
distributors, buying groups, health care insurance carriers, pharmacy benefit
management companies, health maintenance organizations, other institutions or
health care organizations or other customers;

(iv) bad debt allowed and recognized by Teva for accounting purposes as not
collectible not to exceed [ * ] of the gross sales; provided, however, that if a
bad debt allowance is reduced in any subsequent Calendar Quarter, such reduced
amount will be added back to the net sales amount for purposes of calculating
Net Sales;

(v) reasonable estimates for amounts due to Third Parties on account of
government-mandated rebate payments, including Medicaid rebates or other price
reductions provided, based on sales by Teva and its Affiliates and Sublicensees
to any governmental or Regulatory Authority in respect of state or federal
Medicare, Medicaid, or similar programs;

(vi) reasonable estimates for allowances and credits to Third Parties on account
of rejected, damaged, or returned Product;

(vii) any government mandated manufacturing tax, to the extent that such tax
relates directly to Product sales and has not otherwise been previously paid by
Alexza, including [ * ] tax imposed pursuant to the [ * ] (as amended or
replaced);

(viii) tariffs, duties, excise, sales, value-added and other similar taxes
(other than income taxes, franchise taxes or like taxes); and

(ix) all freight, postage and insurance included in the invoice price;

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

8



--------------------------------------------------------------------------------

provided that any of the items set forth above that would otherwise be deducted
from the invoice price in the calculation of Net Sales but which are separately
charged to Third Parties other than the Third Party being invoiced shall not be
deducted from the invoice price in the calculation of Net Sales.

In no event shall any particular amount identified above be deducted more than
once in calculating Net Sales (i.e., no “double counting” of deductions). Sales
of the Product between Teva and its Affiliates or Sublicensees for resale shall
be excluded from the computation of Net Sales. Notwithstanding anything to the
contrary herein, the sale, disposal or use of the Product for marketing,
regulatory, development or charitable purposes, such as clinical trials,
preclinical trials, compassionate use, named patient use, or indigent patient
programs, in each case without consideration, shall not be deemed a sale
hereunder.

1.69 “Net Sales Milestone Event” shall have the meaning set forth in
Section 8.3(b).

1.70 “Non-NDA Changes” shall have the meaning set forth in Section 6.4(b).

1.71 “Orange Book Patents” shall mean collectively the Orange Book Patents I and
Orange Book Patents II.

1.72 “Orange Book Patents I” shall mean the Patents that (a) are listed during
the Term in the FDA’s Approved Drug Products with Therapeutic Equivalent
Evaluations (or successor thereto) with respect to the Product and (b) [ * ] to
the [ * ], which Orange Book Patents I as of the Effective Date are set forth on
Exhibit 1.72 hereto, which exhibit shall be updated from time to time upon the
addition of any additional Patents as defined in this Section 1.72.

1.73 “Orange Book Patents II” shall mean the Patents that (a) are listed during
the Term in the FDA’s Approved Drug Products with Therapeutic Equivalent
Evaluations (or successor thereto) with respect to the Product and (b) [ * ] to
the [ * ], which Orange Book Patents II as of the Effective Date are set forth
on Exhibit 1.73 hereto, which exhibit shall be updated from time to time upon
the addition of any additional Patents as defined in this Section 1.73.

1.74 “Party” shall mean Alexza or Teva individually, and “Parties” shall mean
Alexza and Teva collectively.

1.75 “Patent(s)” shall mean (a) any and all national, regional and international
patents, certificates of invention, applications for certificates of invention,
priority patent filings and patent applications, including provisional patent
applications, and (b) any renewal, divisional, continuation (in whole or in
part), or request for continued examination of any of such patents, certificates
of invention and patent applications, and any and all patents (including utility
models, petty patents and design patents) or certificates of invention issuing
thereon, and any and all reissues, reexaminations, extensions, divisions,
renewals, substitutions, confirmations, registrations, revalidations, revisions,
and additions of or to any of the foregoing.

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

9



--------------------------------------------------------------------------------

1.76 “Patent Term Extension” shall mean any term extensions, supplementary
protection certificates, regulatory exclusivity and equivalents thereof offering
patent protection beyond the initial term with respect to any issued Patents.
For clarity, Patent Term Extension shall include an extension of exclusivity
provided for the Product by listing of the Orange Book Patent.

1.77 “Person” shall mean any individual, corporation, partnership, limited
liability company, trust, governmental entity, or other legal entity of any
nature whatsoever.

1.78 “Planning Forecast” shall have the meaning set forth in Section 6.11.

1.79 “Prepackaged Form” shall mean the packaging of the Product as [ * ] in the
form of [ * ] in a [ * ] related to the Product, [ * ] and the [ * ] as the
[ * ] of the Product, but requiring [ * ] in the U.S. by Teva.

1.80 “Product” shall mean the drug-device combination product that is comprised
of Loxapine delivered by the Staccato Device (or Staccato Loxapine), which has
been or is during the Term approved by the FDA in the U.S., which form of
product is currently designated as Adasuve®. For clarity, the Product, subject
to Section 2.1(a), shall include [ * ] pursuant to this Agreement whether by or
on behalf of Teva.

1.81 “Product-Specific Alexza Patents” shall mean those Alexza Patents in the
U.S. that only Cover the Product. At the Effective Date, U.S. Patent [ * ] that
is also [ * ].

1.82 “Purchase Order” shall have the meaning set forth in Section 6.14(b)(ii).

1.83 “Quality Agreement” shall have the meaning set forth in Section 6.3.

1.84 “Recalls” shall have the meaning set forth in Section 6.23(a).

1.85 “Receiving Party” shall have the meaning set forth in Section 9.1.

1.86 “Regulatory Approval” shall mean any and all approvals (including any
applicable governmental price and reimbursement approvals), licenses,
registrations or authorizations from any Regulatory Authority necessary for the
manufacture, use, storage, import, export, distribution, transport, promotion,
marketing, commercialization and/or commercial sale (including packaging and
labeling) of the Product for human use, NDA filings (or any foreign equivalents
thereof) for the Product, and product license applications of the Product.

1.87 “Regulatory Authority” means any federal, national, multinational,
regional, state, provincial or local regulatory agency, department, bureau,
commission, council or other governmental entity with authority to grant a
Regulatory Approval or having jurisdiction over the manufacture, development or
commercialization of the Product.

1.88 “Regulatory Filings” shall mean any and all applications, approvals,
licenses, registrations, notifications, registrations, submissions and
authorizations made to or received from the FDA necessary for the development,
manufacture and/or commercialization of a Product, including any IND and NDA
filings and foreign equivalents thereof.

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

10



--------------------------------------------------------------------------------

1.89 “Regulatory Milestone Event” shall have the meaning set forth in
Section 8.3(a).

1.90 “Regulatory Requirements” shall mean data and application documents that
meet the standard for obtaining Regulatory Approval.

1.91 “Royalty Rate” shall have the meaning set forth in Section 8.4(a).

1.92 “Royalty Term” shall have the meaning set forth in Section 8.4(b).

1.93 “SEC” shall have the meaning set forth in Section 9.5(a).

1.94 “Senior Executives” shall have the meaning set forth in Section 15.1.

1.95 “Shelf Life” of the Product as of a date means the number of months between
the manufacture date and the expiration date of such Product based on the total
period that the Product is approved for use in commerce according to the
Product’s NDA.

1.96 “Specifications” means the specifications for the Product, as established
by inclusion in any Regulatory Approval application filed for the Product and as
required by FDA in the U.S. for approval and such other specifications, such as
specifications for packaging, storage conditions and labeling of the Product, as
agreed by the Parties in writing.

1.97 “Staccato Device” shall mean any hand-held, fixed-dosage device for the
administration of API(s), which relies on [ * ], where the device is known as or
based on, but may or may not be referred to, as the Staccato® system.

1.98 “Sublicensee” shall mean a Third Party, other than a Distributor, to whom
Teva or an Affiliate of Teva has granted a sublicense under the Alexza
Technology as permitted under Section 2.3(a) of this Agreement. For clarity, the
term “Sublicensee” shall not include (i) any wholesalers or importers that are
not granted any sublicense under the Alexza Technology under Section 2.3(a), or
(ii) any contract manufacturers that are granted only the right to manufacture
the Product in accordance with the terms and conditions herein for Teva or its
Affiliates or Sublicensees for commercialization of the Product.

1.99 “[ * ] of the FDA Mandated Studies for a Product” shall mean the [ * ] FDA
Mandated Studies, and [ * ] of such [ * ] FDA Mandated Studies.

1.100 “Supplier” shall have the meaning set forth in Section 6.7.

1.101 “Supply Forecast” shall have the meaning set forth in Section 6.12(b).

1.102 “Term” shall have the meaning set forth in Section 13.1.

1.103 “Teva Indemnitees” shall have the meaning set forth in Section 12.2.

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

11



--------------------------------------------------------------------------------

1.104 “Teva Know-How” shall mean all Know-How with respect to [ * ] that are
generated by or on behalf of Teva or any of its Affiliates during the Term
pursuant to this Agreement or otherwise in connection with the [ * ] and [ * ]
of the Product.

1.105 “Teva [ * ] Inventions” shall have the meaning set forth in
Section 10.1(b).

1.106 “Teva [ * ] Patents” shall mean all Patents that claim Teva [ * ]
Inventions.

1.107 “Teva Patents” shall mean all Patents that claim Inventions with respect
to [ * ] generated by or on behalf of Teva or any of its Affiliates during the
Term pursuant to this Agreement or otherwise in connection with the [ * ] and
[ * ] of the Product. For clarity, the Alexza Patents and Orange Book Patents
shall not be considered Teva Patents.

1.108 “Teva Technology” shall mean all Teva Know-How and Teva Patents, including
Teva’s interest in Joint Patents and Joint Know-How.

1.109 “Third Party” shall mean any Person other than Alexza, Teva and their
respective Affiliates.

1.110 “Third Party Claim” shall have the meaning set forth in Section 12.1.

1.111 “Trademarks” shall mean trademarks, trade names, trade dress, service
marks, domain names, logos, slogans and brandings, registered or unregistered,
whether at common law or statutory, and all goodwill associated with the
foregoing.

1.112 “Training Devices” shall have the meaning set forth in Section 6.2(b).

1.113 “Transfer Price” shall have the meaning set forth in Section 8.6.

1.114 “Unit” shall mean one complete and integrated unit of Product consisting
of Staccato Device and Drug included as a single pack in a pouch and
appropriately labeled.

1.115 “United States” or “U.S.” shall mean the United States of America and its
territories, districts, commonwealths and possessions, including the
Commonwealth of Puerto Rico and the District of Columbia.

1.116 “Valid Claim” shall mean: (a) an unexpired claim of an issued patent which
has not been found to be unpatentable, invalid or unenforceable by a court,
national or regional patent office, or other appropriate body that has competent
jurisdiction in the subject country, from which decision no appeal is taken or
can be taken (except for writ of certiorari); or (b) a pending claim of a
pending patent application which has not been pending for more than [ * ] years
since the date of its first substantive office action. For clarity, Valid Claim
shall include any regulatory exclusivity granted, whether pursuant to
supplementary protection certificate, data exclusivity or other similar
intellectual property protection of the Product.

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

12



--------------------------------------------------------------------------------

1.117 “Wind-Down Period” shall mean any period after the effective date of
termination of this Agreement, during which Parties are required to wind-down
development activities pursuant to Section 14.2(a) or 14.3(a), as the case may
be.

ARTICLE 2

GRANT OF LICENSE

2.1 Licenses to Teva Under Alexza Technology.

(a) Technology License to Teva. Subject to the terms and conditions of this
Agreement, Alexza hereby grants and causes its Affiliates to grant to Teva and
its Affiliates under the Alexza Technology in the U.S.:

(i) (A) an exclusive license (even as to Alexza and its Affiliates), with the
right to sublicense in accordance with Section 2.3, to research, develop,
import, use, market, sell, have sold, offer for sale and otherwise commercialize
the Product in the Field in the U.S., and (B) a co-exclusive license (with
Alexza and its Affiliates only), with the right to sublicense in accordance with
Section 2.3, to manufacture and have manufactured the Product for the purposes
of researching, developing, importing, using, marketing, selling, having sold,
offering for sale and otherwise commercializing the Product in the Field in the
U.S.; and

(ii) a non-exclusive and royalty-free license, with the right to sublicense,
solely and to the extent needed to conduct clinical and non-clinical development
activities with respect to the Product in the Field outside the U.S., in
accordance with Section 2.1(c).

For clarity, the license to Teva to manufacture and have manufactured the
Product as set forth in Section 2.1(a)(i)(B) above shall be limited to the right
to complete or have completed secondary packaging and labeling unless and until
such time as the rights of Teva under Sections 7.4, 7.5, or 8.6 come into
effect.

For further clarity, the Parties acknowledge that an amendment to this Agreement
may be required, and the Parties agree to negotiate in good faith such
amendment, in order to [ * ] (e.g., [ * ], listing of additional Alexza Patents,
[ * ]) specific to [ * ] for [ * ] this Agreement consistent with the general
terms and intent of this Agreement; provided that in any event [ * ] shall be
required [ * ] as part of any such amendment.

(b) Trademark License to Teva. Subject to the terms and conditions set forth
herein, Alexza hereby grants and causes its Affiliates to grant to Teva and its
Affiliates under the Alexza Trademarks:

(i) (A) a co-exclusive (with Alexza and its Affiliates only) and royalty-free
license, with the right to sublicense, to use the “Adasuve” Trademark, and (B) a
non-exclusive and royalty-free license, with the right to sublicense, to use the
“Alexza” and “Staccato” Trademarks and Alexza Trademarks (excluding specifically
the “Adasuve” Trademark), in each case for use solely with the Product in the
U.S.; and

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

13



--------------------------------------------------------------------------------

(ii) (ii) a non-exclusive and royalty-free license, with the right to
sublicense, to use the Alexza Trademarks solely with the Product in the conduct
of clinical and non-clinical development activities in the Field outside the
U.S., in accordance with Section 2.1(c) below. All usage by Teva of the Alexza
Trademarks pursuant to this Section 2.1(b) shall be in accordance with Section
10.7.

(c) Limitation on Non-Exclusive Licenses Outside the U.S. The licenses granted
to Teva under Section 2.1(a)(i)(B) and Sections 2.1(a)(ii) and 2.1(b)(ii) shall
only include (subject to Sections 7.4, 7.5, and 8.6) the right to manufacture
and have manufactured the Product worldwide and conduct clinical and
non-clinical development activities worldwide, respectively, other than as
prohibited under any Third Party license agreements outside of the U.S. solely
and to the extent needed for the purpose of researching, developing,
manufacturing, having manufactured, importing, using, selling, having sold,
offering for sale and otherwise commercializing the Product in the Field in the
U.S., provided that to the extent Alexza enters into any Third Party license
agreements for [ * ] after the Effective Date, Alexza shall [ * ] to [ * ] for
Teva to manufacture and have manufactured the Product, and conduct such clinical
and non-clinical development activities, in [ * ]. To the extent not prohibited
as set forth in this Section 2.1(c), in the event there is a Third Party
licensee of the Product for any country outside of the U.S. in which Teva
proposes to conduct clinical and non-clinical development activities, then
Alexza shall promptly notify Teva of the identity of such Third Party licensee,
and shall promptly notify the Third Party licensee that Teva will be conducting
its proposed activities in such country. Teva agrees that it will [ * ] and
[ * ] of such activities with such Third Party licensee, provided that any such
Third Party licensee agrees that [ * ] of any clinical and non-clinical
development activities conducted by the Third Party licensee for the Product
[ * ], and should any such development activities take place in the U.S., such
Third Party licensee will coordinate such development activities with Teva;
provided, however, that in no event shall the [ * ] include [ * ] for [ * ].
Notwithstanding the foregoing, Teva will have the right to [ * ] the [ * ] of
any such clinical and non-clinical development activities if Teva reasonably
believes it will [ * ] activities under this Agreement, and Alexza shall
similarly provide [ * ] to [ * ] the [ * ] of any clinical and non-clinical
development activities if [ * ] reasonably believes it will [ * ] activities
under its license agreement with Alexza.

2.2 Licenses to Alexza.

(a) Subject to the terms and conditions of this Agreement, Teva hereby grants
and causes its Affiliates to grant to Alexza and its Affiliates a royalty-free,
fully-paid, non-exclusive license, with the right to grant sublicenses, under
Teva Technology for Alexza to manufacture, have manufactured, use, sell, have
sold, offer for sale and import: (i) the Product other than [ * ] outside the
Field in the U.S. and for any use outside the U.S.; and (ii) any other products
containing the Staccato Device, provided such products do not include any
Product; and

(b) Subject to the terms and conditions of this Agreement, Teva hereby grants
and causes its Affiliates to grant to Alexza and its Affiliates a royalty-free,
fully-paid, non-exclusive license, with the right to grant sublicenses under the
Teva exclusive license pursuant to Section 2.1(a)(i)(A) solely to research,
develop, import and use a Product other than [ * ] in the U.S. in accordance
with the terms of Section 2.4, provided, however, that in the event Alexza, its
Affiliate or its sublicensee proposes to conduct any clinical or non-clinical
development activities for the Product in the U.S., Alexza shall promptly notify
Teva, and Alexza, its Affiliate or its sublicensee agrees that it shall [ * ],
and shall [ * ] of any such activities for the Product conducted in the U.S.,
unless Teva [ * ] based on [ * ] that they [ * ] under this Agreement.

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

14



--------------------------------------------------------------------------------

2.3 Sublicensees; Distributors; Affiliates.

(a) Right to Sublicense. Teva and its Affiliates shall have the right to
sublicense any of the rights or obligations of Teva and its Affiliates under
this Agreement, including the licenses granted pursuant to Section 2.1(a) and
Section 2.1(b). All sublicense agreements granted by Teva or its Affiliates
shall be consistent with the terms and conditions of this Agreement, and shall
provide that the Sublicensee shall be bound by and subject to all applicable
terms and conditions of this Agreement in the same manner and to the same extent
as Teva is bound hereby. Teva shall, within [ * ] days of entry into such
sublicense agreement, provide a copy of each such sublicense agreement to
Alexza, subject to redaction of financial terms and other provisions that do not
relate to this Agreement. Teva shall remain responsible for the performance of
its Sublicensees hereunder.

(b) Right to Engage Distributors. Teva, its Affiliates and its Sublicensees
shall have the right to engage Distributors under this Agreement, provided that
Teva shall remain fully responsible for the performance of the Distributors
hereunder, including the compliance with Applicable Laws by such Distributors in
connection with the storage and distribution of the Product hereunder. In the
event of termination of this Agreement pursuant to Section 13.2(b) for breach by
Teva, Alexza shall reasonably consider and discuss with each such Distributor
potential continuation of the Distributor agreement directly with Alexza if such
Distributor is not in breach of its Distributor agreement with Teva, its
Affiliates or its Sublicensees.

(c) Affiliates. Teva shall identify in a written notice to Alexza which of
Teva’s Affiliates is exercising rights or performing obligations pursuant to
this Agreement which notice shall be delivered to Alexza within [ * ] days after
expiration of the Calendar Quarter immediately following the Calendar Quarter
during which such exercise or performance occurred, it being understood that no
report shall be required hereunder if there has not been a change from the prior
Calendar Quarter. In any event, Teva Pharmaceuticals USA, Inc. shall remain
responsible for the performance of any of its Affiliates. In addition, Alexza
shall identify in a written notice to Teva which of Alexza’s Affiliates is
exercising rights or performing obligations pursuant to this Agreement which
notice shall be delivered to Teva within [ * ] days after expiration of the
Calendar Quarter immediately following the Calendar Quarter during which such
exercise or performance occurred, it being understood that no report shall be
required hereunder if there has not been a change from the prior Calendar
Quarter. In any event, Alexza Pharmaceuticals, Inc. shall remain responsible for
the performance of any of its Affiliates.

2.4 Rights Reserved. Except for the rights and licenses expressly granted in
this Agreement, Alexza retains all rights under its intellectual property,
including the Alexza Technology, and Teva retains all rights under its
intellectual property, including Teva Technology, and no rights shall be deemed
granted by one Party to the other Party by implication, estoppel or otherwise.
Further, notwithstanding the grants of exclusive rights in Section 2.1, Alexza
retains the right to: (a) perform or have performed all of its obligations under
this Agreement, including, but not limited to, to manufacture and have
manufactured the Product for supply to Teva as contemplated by Article 6;
(b) manufacture and have manufactured the Product in the U.S. for the purpose of
researching, developing, importing, using, selling, having sold and offering for
sale the Product outside the U.S.; and (c) subject to Section 2.2(b), perform
and grant licenses or sublicenses solely to conduct clinical and non-clinical
development activities with respect to the Product in the U.S. solely for the
purpose of researching, developing, importing, using, selling, having sold and
offering for sale the Product outside of the U.S. or outside of the Field. For
the avoidance of doubt, rights reserved by Alexza hereunder do not include any
of Teva’s rights to [ * ], and the licenses granted to Teva under Section 2.1 do
not confer any rights to Teva with respect to any product comprising the
Staccato Device and any API other than Loxapine, or any product comprising the
Staccato Device and two or more APIs that do not include Loxapine.

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

15



--------------------------------------------------------------------------------

2.5 Assignment of NDA; Technology Transfer.

(a) As soon as practicable following the Effective Date, Alexza shall assign the
NDA (including all related regulatory Know-How for the U.S.) for the Product to
Teva, and Teva shall thereafter be responsible for the maintenance of the NDA at
its sole cost and expense.

(b) The Parties shall regularly consult to facilitate the transfer of Alexza
Know-How excluding manufacturing Know-How, except as provided in Sections 7.4,
7.5, and 8.6. In that respect, no later than [ * ] days after the Effective
Date, Alexza shall make personnel of Alexza who are knowledgeable and
experienced in the use of the Product available to Teva to facilitate the
transfer of Alexza Know-How (other than manufacturing Know-How, except as
provided in Sections 7.4, 7.5, and 8.6) existing as of the Effective Date with a
goal to effect complete transfer of the NDA and related Alexza Know-How with
respect to the Product within [ * ] days of the Effective Date, provided that
should such transfer not be completed within such [ * ]-day period, such
transfer shall be completed as soon as practicable thereafter. Teva shall
reasonably cooperate with Alexza during such transfer and shall promptly
undertake to reasonably assist in completing the transfer. During the Term,
Alexza shall provide to Teva, at Teva’s reasonable request and sole cost and
expense, any additional Alexza Know-How for the Product in the U.S. that has not
previously been provided hereunder (other than manufacturing Know-How, except as
provided in Sections 7.4, 7.5, and 8.6).

(c) In any event, Alexza shall have full access to all data and information in
the NDA for the Product and Alexza shall be responsible for preparing the CMC
portion of the NDA for the Product for Teva to file as part of the NDA in
accordance with Section 6.4. Alexza shall have the right to share any such data
and information from the NDA for the Product (other than [ * ]) with any Third
Party licensee or prospective licensee of the Product outside of the U.S. under
confidentiality obligations consistent with Article 9. Teva shall reasonably
cooperate in the timely access and transfer of any data and information included
in the NDA to Alexza during the Term.

(d) The transfer of Alexza Know-How with respect to manufacture of the Product
shall be in accordance with Article 7 and Section 8.6.

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

16



--------------------------------------------------------------------------------

2.6 Non-Competition.

(a) Non-Competition. During the Term, each Party hereby covenants not to
research, develop, import, use, sell, have sold and/or offer for sale any
Alternative Product in the U.S. so long as Teva or its Affiliate, Sublicensee or
Distributor is developing and/or commercializing the Product in the U.S. For
clarity, nothing herein shall be deemed to limit (i) the rights retained by
Alexza pursuant to Section 2.4 with respect to the Product or an Alternative
Product outside of the U.S., and (ii) Teva’s right to directly or indirectly
research, develop, import, export, use, market, manufacture, have manufactured,
sell, have sold, offer for sale and otherwise commercialize an Alternative
Product outside the U.S.

(b) Acquisition of Alternative Product. Notwithstanding Section 2.6(a), in the
event that (i) a Party obtains any Alternative Product being developed and/or
commercialized in the U.S. as a result of a merger with, or acquisition of or
by, any Third Party, and (ii) as of such time, Teva (or its Affiliate,
Distributor or Sublicensee) is developing or commercializing the Product in the
U.S., then the Party that obtained such an Alternative Product shall, within
[ * ] days after the closing of such merger or acquisition, either: (A) upon the
written election of either Party, enter into a binding written agreement whereby
such Party grants an economic benefit to the other Party in exchange for any
erosion of the market for the Product in the U.S., it being understood that
neither Party shall be obligated to enter into such an agreement; provided that
if the Parties fail to enter into such agreement within [ * ] days after
delivery of such written election, then the Party acquiring such an Alternative
Product shall comply with the terms of subsection (B) or (C); (B) enter into a
binding written agreement to sell, transfer, assign or divest all of the
acquiring Party’s rights in and to such Alternative Product to a Third Party and
consummate such sale, transfer, assignment or divestiture of said rights not
later than [ * ] year following the acquisition of such Alternative Product; or
(C) terminate any development and/or commercialization of such Alternative
Product within [ * ] days following the acquisition of the Alternative Product
(unless and to the extent required to continue commercialization of such
Alternative Product by a governmental authority, in which case the Parties shall
enter into a mutually acceptable agreement of the type contemplated by the
foregoing clause (A)).

2.7 [ * ]. During the Term, Teva may propose from time to time the [ * ] of
[ * ] by written notice to Alexza. Promptly, and in any event within [ * ] days
following written notice, the Parties shall meet and discuss the [ * ] and [ * ]
issues related to the [ * ] of such [ * ] in sufficient detail to enable Teva to
prepare a [ * ] plan [ * ] for such [ * ]. Teva shall [ * ] to prepare [ * ] and
[ * ] with respect to the [ * ] and [ * ] of [ * ] (a “[ * ] Plan”) for
presentation to the JSC for review pursuant to Section 3.1(b)(ix). Following
approval of a [ * ] Plan by the JSC, Teva shall submit to Alexza the [ * ] Plan
along with its commitment in writing to [ * ] Plan as approved if accepted by
Alexza. Within [ * ] Business Days following submission by Teva, Alexza shall
consider the specified efforts under the [ * ] Plan and notify Teva whether it
will [ * ] to [ * ] and [ * ] efforts at the [ * ] as set forth in [ * ]. If
Alexza does not agree to [ * ] and [ * ] or fails to timely respond to the
submission, Teva will have the right to engage Third Parties [ * ] to provide
support under the [ * ] Plan. In any event, the Parties will negotiate in good
faith to conform the Agreement to the inclusion of the [ * ] Plan efforts,
whether by Alexza or the Third Party [ * ] other than the [ * ], if applicable.

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

17



--------------------------------------------------------------------------------

ARTICLE 3

GOVERNANCE

3.1 Joint Steering Committee.

(a) Establishment. Within [ * ] days following the Effective Date, Alexza and
Teva shall establish a joint steering committee consisting of at least three
(3) representatives from each Party (the “JSC”) for the Parties to provide all
relevant information to the JSC in order for it to serve as a forum for the
discussion and exchange of information and coordination of activities regarding
the research, development, manufacturing, publications (by the Parties),
non-clinical, clinical and regulatory strategy, and commercialization of the
Product in the U.S., as well as for the Parties to provide all relevant
information to the JSC in order for it to serve as a forum for global
coordination and exchange of information regarding the Product worldwide. Such
representatives shall be appropriately qualified and of appropriate seniority to
discuss the related activities of the Parties with respect to the Product, and
shall be responsible for coordinating communications to each Party. Each Party
at any time may replace its representatives on the JSC on written notice to the
other Party. Any member of the JSC may designate an appropriately qualified
substitute to attend and perform the functions of that member at any meeting of
the JSC. Each Party may, with the consent of the other Party, such consent not
to be unreasonably withheld or delayed, invite non-member representatives of
such Party to attend meetings of the JSC on a non-voting capacity; provided that
any such non-member representative shall be bound by confidentiality,
intellectual property rights and non-use obligations consistent with the terms
of this Agreement.

(b) Responsibilities of JSC. The JSC will perform the following activities
related to the Product in the U.S.:

(i) provide a forum for the Parties to discuss and exchange information
regarding Teva’s clinical and regulatory strategies;

(ii) review and discuss periodic reports from JPTs regarding progress on the
overall development, regulatory and commercialization strategies for the
Product;

(iii) provide a forum for the Parties to discuss and exchange information
regarding any aspect of the performance, progress and completion of the
commercialization (including review of Teva’s Commercialization Strategy and
Commercialization Plans) and manufacture of Product in the U.S.;

(iv) provide a forum for the Parties to discuss and exchange information
regarding Teva’s Development Plans and any material changes to the Development
Plans in the U.S.;

(v) provide a forum for the Parties to discuss and exchange information
regarding material development, regulatory and manufacturing matters pertaining
to the Product in the U.S. and outside the U.S.;

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

18



--------------------------------------------------------------------------------

(vi) provide a forum for the Parties to discuss and exchange information
regarding Teva’s prelaunch, Launch and subsequent commercialization activities
with respect to the Product in the U.S., and

(vii) pursuant to Section 4.5, provide a forum for Alexza to discuss and
exchange information regarding any development and commercialization activities
of Alexza and Alexza’s Affiliates and/or licensees pertaining to the Product
outside the U.S.;

(viii) perform such other duties as are specifically assigned by the Parties to
the JSC pursuant to this Agreement; and

(ix) provide a forum for the Parties to discuss Teva’s [ * ] Plan, including any
request by Teva for Alexza to provide support under any [ * ] Plan at the [ * ]
as set forth in [ * ], with comments and considerations by the JSC to occur
within [ * ] days after Teva first submits a written draft of the [ * ] Plan to
the JSC. Following review and approval of a [ * ] Plan, Alexza shall review and
accept or decline participating in the [ * ] Plan in accordance with Section
2.7.

(c) Meetings. The JSC will meet once each Calendar Quarter during the first
[ * ] months following the Effective Date; following the [ * ] anniversary of
the Effective Date, the JSC will meet once every [ * ] for the next [ * ]
months; and thereafter the JSC will meet [ * ]. The JSC will meet on such dates
and at such times as the Parties agree and no less frequently than once every
[ * ] months. The JSC will also hold additional meetings as promptly as
practicable and reasonable if requested by one of its representatives. The JSC
will have in person meetings at least once per [ * ], alternating each [ * ]
between Teva and Alexza headquarters, but otherwise may meet by audio- or
videoconference if all attendees can hear each other.

(d) No Authority. Teva shall retain the rights, powers and discretion granted to
it under this Agreement to have exclusive and sole decision-making authority
regarding commercialization of the Product, including any Development Plans,
Commercialization Strategies, Commercialization Plans, and Label Expansion
Studies, and no such rights, powers, or discretion shall be delegated to or
vested in the JSC. Notwithstanding anything to the contrary in the foregoing but
subject to Sections 7.4, 7.5, and 8.6, or as otherwise set forth in this
Agreement, Alexza shall have exclusive and sole decision-making authority
regarding manufacturing matters pertaining to the Product, and no such rights,
powers, or discretion shall be delegated to or vested in the JSC. The JSC shall
not have the authority to: (i) modify or amend the terms and conditions of this
Agreement; (ii) waive either Party’s compliance with the terms and conditions of
under this Agreement; or (iii) determine any such issue in a manner that would
conflict with the express terms and conditions of this Agreement. For clarity,
the rights, powers and discretion hereunder shall not include manufacture of the
Product by or for Alexza as set forth in this Agreement.

(e) Minutes. Minutes for each of the JSC meetings shall be prepared by a Teva or
an Alexza representative of the JSC on an alternating basis. The draft minutes
shall be sent to all representatives of the JSC for comment promptly after each
such meeting (but in no event more than [ * ] days after each such meeting). All
actions noted in the minutes shall be reviewed and approved at the immediately
following meeting of the JSC; provided that if the Parties cannot agree as to
the content of the minutes at the time the JSC next meets, such minutes shall be
finalized to reflect any areas of disagreement.

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

19



--------------------------------------------------------------------------------

3.2 Subcommittees—Initial Joint Project Teams.

(a) Formation and Purpose. Within [ * ] Business Days of the Effective Date, the
Parties shall establish joint project teams (“JPTs”, or individually a “JPT”) to
serve as a forum for the discussion and exchange of information regarding each
of the development, commercialization and manufacturing functions for the
Product. The general purpose of each JPT is to facilitate communication between
the Parties regarding key functional areas for the Product in the U.S. For each
JPT, each Party will designate two (2) representatives who are employees of such
Party with appropriate expertise to serve as JPT members. JPT members may serve
on more than one JPT as appropriate in view of the individual’s expertise. A
Party may replace any of its JPT members at any time by giving written notice to
the other Party. Each Party must promptly fill any vacancy on a JPT caused by
the death, resignation or other incapacity of any of such Party’s
representatives.

(b) Specific Responsibilities of the JPTs. Each of the following JPTs shall be
formed to discuss and exchange information regarding the following activities
for the Product in the U.S.:

(i) Development and Regulatory JPT. A JPT (the “Development JPT”) shall review
and discuss reports, results and data from the Parties that result from their
respective development activities to the extent such reports, results and data
are generated by the Parties internally in the ordinary course of business, in
advance of each JSC meeting as referenced in Section 3.1(c) above, including
reports, results and data relating to the FDA Mandated Studies, Teva’s
Development Plans, and Label Expansion Studies. In addition, the Development JPT
shall receive from the Parties and discuss reports on communications, meetings
and other interactions with the FDA and other Regulatory Authorities worldwide
pertaining to INDs, NDAs, other Regulatory Approvals and Drug Master Files with
respect to the Product;

(ii) Manufacturing and Quality JPT. A JPT (the “Manufacturing JPT”) shall
coordinate the timely preparation of manufacturing and quality related
activities for the Product and communicate information regarding the manufacture
and delivery of Product among Teva, its Affiliates, Sublicensees and
Distributors, and Alexza;

(iii) Commercialization JPT. A JPT (the “Commercialization JPT”) shall
(A) review and discuss reports, results and data from Teva with respect to the
Commercialization Plan, Launch and prelaunch activities to the extent such
reports, results and data are generated customarily by Teva for internal use, in
advance of each JSC meeting as referenced in Section 3.1(c) above, (B) discuss
and exchange information regarding the Teva’s activities related to training,
sales, marketing and other promotional activities for commercialization, and
(C) review and discuss interactions with the FDA related to the Product.

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

20



--------------------------------------------------------------------------------

In any event, each JPT shall perform such other functions as the JSC may
designate in writing.

(c) Meetings of each JPT. Each JPT will meet as frequently as it decides but no
less frequently than once every [ * ] during the first [ * ] months following
the Effective Date, and once every [ * ] thereafter, on such dates and at such
times as it determines. Each JPT will also hold additional meetings as promptly
as practicable if requested by one of its representatives. A JPT may meet by
audio- or videoconference if both Parties consent and if all attendees can hear
each other. The initial JPTs will hold their first meetings within [ * ]
calendar days after the Effective Date in person at Alexza headquarters.

(d) No Authority. Teva shall retain the rights, powers, and discretion granted
to it under this Agreement to have exclusive and sole decision-making authority
regarding commercialization of the Product, and no such rights, powers, or
discretion shall be delegated to or vested in any JPT. No JPT shall have the
authority to: (i) modify or amend the terms and conditions of this Agreement;
(ii) waive either Party’s compliance with the terms and conditions of this
Agreement; or (iii) determine any such issue in a manner that would conflict
with the express terms and conditions of this Agreement.

(e) Action Items. The agenda and action items for each of the JPT meetings shall
be prepared by a Teva or an Alexza representative of the JPT on an alternating
basis. The draft action items shall be sent to all representatives of the JPT
for comment promptly after each such meeting (but in no event more than [ * ]
days after each such meeting). All items noted in the action items shall be
reviewed at the immediately following meeting of the JSC; provided that if the
Parties cannot agree as to the content of the action items at the time the JSC
next meets, such action items shall be finalized by the JPT to reflect any areas
of disagreement.

3.3 Decision-Making. At all times, the representatives of each Party on the JSC
and JPTs shall take into consideration the view of the representatives of the
other Party regarding the matters under consideration by the JSC and JPT, and
the objective of the JSC and JPT shall be to reach agreement by consensus on
matters after reasonable and open discussion. Each Party’s representatives
collectively shall each have one (1) vote, with at least one (1) representative
from each Party participating in all matters coming before the JSC and JPTs. All
JPT disputes shall be subject to determination by the JSC. In the event the JSC
determines that it cannot reach an agreement regarding any decision within the
JSC’s authority, then, within [ * ] Business Days after such determination,
either Party may, by written notice to the other, have such issue referred to
the Senior Executives for resolution. The Senior Executives shall meet promptly
to discuss the matter submitted and to determine a resolution. If the Senior
Executives are unable to determine a resolution in a timely manner, which shall
in no case be more than [ * ] days after the matter was referred to them, then
Teva may, in its discretion, determine the resolution of the matter for the JSC.

3.4 Expenses. Each Party shall bear its own costs, including expenses incurred
by the representatives nominated by it, in connection with its activities as
members of the JSC and JPT under this Article 3.

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

21



--------------------------------------------------------------------------------

3.5 Additional Subcommittees. From time to time, the JSC may establish, as well
as terminate, additional JPTs to oversee particular projects or activities
within the scope of authority of the JSC, as it deems necessary or advisable.
Each JPT shall consist of such equal numbers of representatives of each Party as
the JSC determines is appropriate from time to time and shall meet with such
frequency as the JSC shall determine.

ARTICLE 4

DEVELOPMENT AND REGULATORY ACTIVITIES

4.1 Development Plans. During the Term, Teva shall have exclusive and sole
decision-making authority regarding its development plans for the Product (the
“Development Plans”), and shall disclose its then current Development Plans to
Alexza to the extent such Development Plans are generated customarily by Teva
for internal use. Teva shall disclose in advance any Development Plan it may
implement in the U.S. for review by Alexza through the JSC, including updates as
requested from time to time through the Development JPT. The JSC shall review
and discuss Teva’s Development Plans and any changes thereto on an ongoing basis
as set forth in Article 3, it being understood that Alexza shall have the
opportunity to discuss with Teva such Development Plans.

4.2 Development Responsibilities. Teva shall have exclusive and sole
decision-making authority regarding conducting and funding all development and
regulatory activities (including making Regulatory Filings and paying fees for
Regulatory Filings) associated with the Product in the U.S., including any FDA
Mandated Studies and Label Expansion Studies. Teva shall use Commercially
Reasonable Efforts to maintain Regulatory Approval of the Product in the U.S.,
and Teva shall at all times be responsible for communication, and shall have the
sole right to communicate, with the FDA in connection with the development of,
obtaining and maintaining Regulatory Approval for the Product in the U.S. Teva
shall also investigate and consider whether to undertake activities for Label
Expansion Studies and pursue approval for additional indications for the Product
in the U.S. during the Term.

4.3 Conduct of Development Activities.

(a) Compliance with Development Plan and Applicable Laws. All development and
regulatory activities for maintaining Regulatory Approval of the Product shall
be conducted by and on behalf of Teva and its Sublicensees, in accordance with a
Development Plan prepared by Teva and subject to the provisions of this
Agreement. Teva shall conduct activities under its Development Plan in
compliance in all material respects with all Applicable Laws and in accordance
with GLP and GCP (when applicable). Teva may request, and Alexza shall
reasonably consider, providing development support as a subcontractor of Teva
from time to time during the Term, provided that any such subcontractor
obligations shall be pursuant to a separate agreement and financial terms to be
negotiated between the Parties. To the extent Alexza agrees to support Teva
under any activities pursuant to this Agreement not otherwise provided for
herein, Alexza agrees that the FTE rate shall be [ * ], plus annual increases in
accordance with the then most recently published [ * ], [ * ], per full-time
employee’s work time over a [ * ] month period (including vacations, sick days
and holidays applicable to Alexza but in no event less than [ * ] hours per
[ * ] month period) related directly to such activities.

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

22



--------------------------------------------------------------------------------

(b) Diligence. Teva shall use Commercially Reasonable Efforts to conduct and
complete the studies and activities in its Development Plan in order to achieve
the goals of the Development Plan in accordance with the timelines specified
therein, including using its good faith efforts to allocate sufficient time,
effort, equipment and facilities to such development activities and to use
personnel with sufficient skills and experience as required to accomplish such
studies and activities in accordance with such Development Plan and the terms of
this Agreement.

(c) Information Regarding Development Activities. Teva shall maintain records,
in sufficient detail and in good scientific manner appropriate for patent and
regulatory purposes, which shall fully and properly reflect all work done and
results achieved by or on behalf of Teva in the performance of its development
activities under this Agreement. Teva shall, through the Development JPT, keep
the JSC appropriately informed of the status of clinical and preclinical studies
and other activities with respect to the Product conducted with respect to the
U.S. Upon request by the JSC, without limiting the foregoing, Teva shall
promptly provide the JSC with summaries of data and results and, if requested by
the JSC, all supporting data and results generated or obtained in the course of
Teva’s performance of studies and activities under its Development Plan.

4.4 Regulatory Activities.

(a) Conduct of Regulatory Activities. Teva shall conduct its regulatory
activities in compliance with this Agreement and Applicable Laws. Teva may
request, and Alexza shall reasonably consider, providing regulatory support as a
subcontractor of Teva from time to time during the Term, provided that any such
subcontractor obligations shall be pursuant to a separate agreement and
financial terms to be negotiated in good faith between the Parties on terms that
are commercially reasonable and customary in the industry.

(b) Regulatory Communications. Teva shall timely inform Alexza of all of its
scheduled meetings with the FDA in the U.S. for the Product and may, in its sole
discretion, invite Alexza to attend such meetings as observers, provided that if
such scheduled meeting involves manufacturing of the Product, Alexza shall be
invited to attend. In the event that Teva reasonably believes that Alexza’s
presence is required or would be useful at a scheduled meeting with the FDA,
Alexza agrees to attend such meeting. If Alexza is not invited to attend a
scheduled meeting, Teva shall provide Alexza with summaries of its meeting with
the FDA promptly after each meeting through the Development JPT. In any event,
Teva shall promptly provide the Development JPT with copies of all written
communications and a summary of material oral discussions with the FDA with
respect to the Product in the U.S. In addition to the information required to be
provided to Alexza in other provisions of this Agreement, Teva shall promptly
provide Alexza with summaries of any of its communications and correspondence
with the FDA with respect to safety, efficacy and manufacturing issues related
to the Drug, Staccato Device or Product in the U.S., and Alexza, itself and on
behalf of any of its Affiliates and licensees, shall timely provide Teva with
summaries of any of its or its Affiliates or licensees communications and
correspondence with any Regulatory Authority with respect to safety, efficacy
and manufacturing issues related to the Drug, Staccato Device or Product
anywhere in the world.

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

23



--------------------------------------------------------------------------------

(c) Mutual Right to Reference or Access Regulatory Filings. Alexza (its
Affiliates and licensees) shall have the right to reference or access the
Regulatory Filings (including all data, documentation and information included
in such Regulatory Filings) in the U.S. owned by Teva in connection with any
Regulatory Approvals or Regulatory Filings that Alexza or Alexza’s licensees may
seek to obtain for the Product for any use outside of the U.S., provided,
however, that in no event shall such right to reference or access include any
Regulatory Filings or Regulatory Approvals for [ * ] except as expressly agreed
in writing by Teva. Teva and its Sublicensees shall have the right to reference
or access any Regulatory Approvals or Regulatory Filings (including all data,
documentation and information included in such Regulatory Filings) outside the
U.S. owned or Controlled by Alexza or its Affiliates in connection with any
Regulatory Approvals or Regulatory Filings that Teva or its Sublicensees may
seek to obtain for the Product for any use in the U.S.

(d) Pharmacovigilance. Regardless of Alexza having entered into or entering into
a collaboration with a Third Party licensee for the development and/or
commercialization of the Product outside the U.S. or outside of the Field,
Alexza shall be responsible for maintaining the global safety database for the
Product at its sole cost and expense. At all times, Teva shall conduct
pharmacovigilance activities in the U.S. and promptly provide to Alexza all
safety information in the possession of Teva that is necessary or useful for
maintaining the global safety database for the Product. Each Party shall
cooperate, and shall cause its Affiliates, licensees, distributors and
sublicensees to cooperate, in implementing a pharmacovigilance mutual alert
process with respect to the Product to comply with all applicable legal
obligations of FDA. The Parties shall promptly, but in any event no later than
First Commercial Sale, enter into a pharmacovigilance agreement on terms no less
stringent than those required by ICH guidelines, including (i) providing
detailed procedures regarding the maintenance of core safety information and the
exchange of safety data relating to the Product worldwide within appropriate
timeframes and in an appropriate format to enable each party to meet both
expedited and periodic regulatory reporting requirements; (ii) ensuring
compliance with the reporting requirements of the FDA and all applicable
Regulatory Authorities on a worldwide basis for the reporting of safety data in
accordance with standards stipulated in the ICH guidelines, and all applicable
regulatory and legal requirements regarding the management of safety data; and
(iii) a process and procedure for sharing adverse event information for the
Product on a worldwide basis. Also, upon execution of this Agreement, each Party
shall assign a representative to ensure such a pharmacovigilance agreement is
adopted as set forth in this Section 4.4(d). Pending adoption of such
pharmacovigilance agreement, the Parties shall, as soon as practicable,
implement a transition plan for exchange of any and all information concerning
adverse events related to use of the Product regardless of source, and the
Parties shall ensure compliance with Applicable Laws in their respective
territories. In any event, Alexza shall provide Teva access to all safety
database information maintained by Alexza, subject to any confidentiality or
privacy obligations required in connection with access to such information.

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

24



--------------------------------------------------------------------------------

4.5 Global Coordination. Alexza agrees and acknowledges that it is in the
Parties’ mutual interests to coordinate on a global basis the development,
regulation, manufacturing, publication and commercialization of the Product. To
facilitate such coordination, at least once each [ * ] during the Term,
representatives from Teva, Alexza and Alexza’s Affiliates the Field and/or
outside the U.S. shall meet to discuss matters related to the development,
regulation, manufacturing, publication and commercialization of the Product on a
global basis. Alexza’s licensees shall also be invited by Alexza to any such
meetings in an effort to facilitate the coordination of such activities among
Teva, Alexza and Alexza’s Affiliates and licensees. The location of such
meetings shall rotate among locations designated by Teva and Alexza. In addition
to these [ * ] meetings, Alexza shall keep Teva informed, through the JSC, as to
the efforts of Alexza or its Affiliates or licensees in developing and
commercializing the Product for use outside the Field and/or the U.S., and
Alexza shall use reasonable efforts to share and discuss information regarding
such efforts prior to Alexza or its Affiliates or licensees taking any actions
related thereto. Any such disclosures shall be subject to Alexza’s obligations
with its Third Party licensee(s) to maintain the confidentiality of such
information, provided that any such information shall be deemed Alexza’s
Confidential Information hereunder.

ARTICLE 5

COMMERCIALIZATION AND SUPPORT

5.1 Commercialization of Product.

(a) Teva’s Commercialization Rights. Teva shall have exclusive and sole
decision-making authority with respect to commercialization of the Product and
shall use Commercially Reasonable Efforts to: (i) establish the strategy for the
commercialization of the Product in the U.S. (the “Commercialization Strategy”),
and (ii) commercialize the Product in the Field in the U.S. It is anticipated
that Teva may enter into distribution and supply agreement(s) with its
Affiliate(s) or Third Parties for the commercialization of the Product in the
Field in the U.S.

(b) Commercialization Coordination. Within [ * ] days of the Effective Date,
Teva shall prepare and submit to the Commercialization JPT for review and
discussion an initial draft and subsequent drafts, in each case subject to
further internal review and approval by Teva, of a commercialization plan
setting forth the goals, Commercialization Strategies and plans for Teva’s
prelaunch activities, Launch and subsequent commercialization of the Product in
the U.S., and the level of anticipated sales force and promotion efforts
dedicated to the Product, together with the budget in connection therewith (the
“Commercialization Plan”). Teva shall use Commercially Reasonable Efforts to
conduct the commercialization activities in accordance with its
Commercialization Plan, which may be amended from time to time at Teva’s sole
discretion. For clarity, Teva shall have exclusive and sole decision-making
authority with respect to all aspects of the Commercialization Plan, including
prelaunch and Launch activities, sales force training policies and procedures,
copy approval, compliance regimens, sales, marketing and other promotional
activities. Teva shall consult with and provide regular updates to Alexza
through the Commercialization JPT and JSC regarding the execution of the
Commercialization Strategy and shall discuss with Alexza coordination of
commercial activities in the U.S. with activities in the rest of the world
pursuant to Section 4.5.

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

25



--------------------------------------------------------------------------------

(c) Commercialization and Support Activities. Teva will use Commercially
Reasonable Efforts to provide the following commercialization support for the
Product:

(i) [ * ] and [ * ] in a [ * ] position for at least [ * ].

(ii) [ * ] a [ * ] consisting of [ * ] sufficient to [ * ] and at least [ * ].

(iii) Apply such [ * ], [ * ] and [ * ] at Launch as Teva considers appropriate
under the circumstances.

(iv) Complete [ * ] and initiate [ * ] at [ * ] within [ * ].

(v) Develop and implement [ * ] as Teva deems appropriate as part of the [ * ].

(vi) Implement the [ * ] approved by [ * ].

(vii) Continue [ * ] and conduct [ * ] pursuant to [ * ] and for the [ * ] of
the [ * ].

(viii) Provide such [ * ] for [ * ] and [ * ] as Teva considers appropriate.

(ix) Include [ * ] at such [ * ] as Teva deems relevant.

5.2 Territory Compliance. Alexza and its Affiliates and licensees (i) shall not,
directly or indirectly, commercialize the Product in the Field in the U.S., and
(ii) shall promptly cease selling or distributing the Product to any Third
Party, or otherwise assisting any Third Party, if any of Alexza, its Affiliates,
or licensees are aware that such Third Party is commercializing or attempting to
commercialize or distribute the Product in the Field in the U.S. Teva and its
Affiliates, Distributors and Sublicensees (x) shall not, directly or indirectly,
commercialize the Product outside the Field in the U.S. or for any use outside
the U.S., and (y) shall promptly cease selling or distributing the Product to
any Third Party, or otherwise assisting any Third Party, if any of Teva or its
Affiliates, Distributors and Sublicensees are aware that such Third Party is
commercializing or attempting to commercialize or distribute the Product outside
the Field in the U.S. or for any use outside the U.S.

ARTICLE 6

MANUFACTURING

6.1 Supply and Purchase of the Product. Subject to the terms of this Agreement,
during the Term, Alexza shall manufacture and supply the Product exclusively to
Teva (including its Sublicensees and Distributors) for use in the Field in the
U.S., and Teva shall purchase exclusively from Alexza, all of Teva’s and its
Sublicensees’ and Distributors’ requirements of the Product (and Staccato
Devices for samples and demonstration only) for use in the Field in the U.S. in
such quantities as Teva shall order pursuant to and in accordance with this
Article 6.

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

26



--------------------------------------------------------------------------------

6.2 Manufacture of Product; Training Devices.

(a) Alexza shall manufacture or have manufactured the Product to meet the
Specifications, Quality Agreement and Regulatory Requirements, as then in effect
for use, commercialization, importation and sale in the U.S.

(b) Alexza shall manufacture and have manufactured the Staccato Device or other
non-active ingredient components of the Product (“Training Devices”) in
accordance with applicable Regulatory Requirements in the U.S., as then in
effect for use by Teva (and its Affiliates, distributors or licensees) for [ * ]
purposes. All Training Devices shall be provided at [ * ] as soon as practicable
following written order from Teva specifying the quantity and specifications for
such Training Devices.

(c) The Product, Staccato Device, clinical trial supplies, placebo and other
components of the Product listed in the NDA shall be manufactured by or for
Alexza only in the manufacturing facilities identified in the applicable NDA or
other Regulatory Approval of the Product for the U.S., which facility is located
at 2091 Stierlin Court, Mountain View, California, or such other facility
mutually agreed to by the Parties (the “Approved Facility”).

(d) Alexza covenants that it will at all times throughout the Term, have the
requisite expertise, experience and skill to perform its obligations hereunder,
and that the Approved Facility shall conform throughout the Term, in all
respects to Applicable Laws governing the Approved Facility.

6.3 Quality Agreement. Not later than [ * ] days following the Effective Date,
Alexza and Teva shall enter into a quality agreement (“Quality Agreement”)
setting forth in detail the Specifications, quality assurance arrangements and
procedures with respect to the manufacture of the Product, reporting of customer
complaints and conducting of timely investigations; such Quality Agreement shall
be incorporated herein by reference following execution by both Parties. In the
event of a conflict between any provision of this Agreement and the Quality
Agreement, this Agreement shall govern except with respect to quality issues,
which shall be governed by the Quality Agreement. For the avoidance of doubt, if
any financial terms in the Quality Agreement are in conflict with this
Agreement, this Agreement shall control with respect to such financial terms.

6.4 CMC Information; Drug Master File.

(a) Alexza shall be responsible for compiling the required chemistry,
manufacturing, and controls information pertaining to the Product (“CMC”) and
shall promptly provide such information at Teva’s request to allow Teva to
obtain and maintain Regulatory Approvals in the U.S. or to communicate with FDA
in the U.S. about the Product.

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

27



--------------------------------------------------------------------------------

(b) Alexza shall be permitted, without further approval or authorization from
Teva, to continue its process and CMC improvements in effect or in place as of
the Effective Date, including capacity improvements by Suppliers. Subject to the
foregoing sentence, Alexza shall not, without the prior written consent of Teva,
make any changes to the CMC (including any changes to the CMC included in a DMF)
that would require [ * ] or other [ * ] in the U.S., or require the [ * ] or
[ * ] in the U.S., or have [ * ] on [ * ] hereunder, including any changes which
would [ * ] or other [ * ] of [ * ]; provided that, if Alexza provides Teva with
any such proposed changes, and if Teva has not (i) responded to such changes or
(ii) acknowledged the receipt of the proposed change within [ * ] Business Days
and indicated that the expected response date shall be within a [ * ] Business
Day period after such acknowledgement, then Teva shall be deemed to have
consented to such changes. If Teva believes that a response is not practicable
within such [ * ]-Business Day period, Teva shall notify Alexza in writing
within such [ * ]-Business Day period of Teva’s belief, and the Parties shall
then promptly discuss and agree upon the timing for review of such proposed
change. For all other changes to the CMC (the “Non-NDA Changes”), Alexza shall
promptly notify Teva and such changes shall be governed by the procedures to be
adopted by the Manufacturing JPT and the Quality Agreement. For clarity, in the
event that any NDA or Non-NDA Change is made in accordance with this
Section 6.4(b), then Teva shall use Commercially Reasonable Efforts to complete
and file any documentation requested by Alexza or required to be filed with the
FDA as soon as practicable.

(c) In the event a change in the CMC is requested or required by the FDA, or any
other Regulatory Authority that could result in a change by the requirements of
the FDA, Alexza shall, at its expense and subject to Section 6.18(a) amend the
CMC and provide to Teva a draft of the corresponding amendment to the CMC in the
format reasonably requested by Teva and provide all necessary technical
assistance and services to Teva for Teva to obtain all Regulatory Approvals of
such amendment to the CMC as soon as practicable.

(d) If a change in the CMC is requested by Teva and such change is not requested
or required by the FDA, Alexza shall in good faith make such change (unless such
change would materially impact the cost or regulatory or commercial status of
the Product outside the Field or U.S.) and Teva shall bear any and all of the
costs and expenses resulting from any such change requested or required by Teva
pursuant to this Section 6.4(d). Teva shall take all necessary or appropriate
actions agreed upon by the Parties to seek the Regulatory Approval of such CMC
modifications and shall be responsible for related communication with the FDA;
provided that Alexza shall provide all necessary actions to assist Teva in
obtaining such Regulatory Approval as soon as practicable, including preparing
the draft amendment to the CMC section and participating in Teva’s
communications with the FDA.

(e) Alexza may, at its option and expense and to the extent permitted by law,
file and maintain a drug or device master file in the U.S. containing CMC
information for the Product (or a component thereof) (a “DMF” or “Drug Master
File”), which shall be owned by Alexza; provided that Alexza shall make
available complete and accurate copy of CMC information to Teva in the format
reasonably requested by Teva for Teva to obtain and maintain its Regulatory
Approval for the Product in the U.S., and shall provide technical assistance and
associated services that are reasonably necessary to enable Teva to obtain and
maintain its Regulatory Approval for the Product in the Field in the U.S. Teva
shall have a letter of authorization to access those portions of the DMF
relating to the Product for Teva to prepare the CMC information for the Product
or to fully exercise its rights under this Agreement.

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

28



--------------------------------------------------------------------------------

6.5 Compliance Audits and Audit Reports.

(a) Alexza’s Facility. At any time during the Term, during normal business hours
and upon reasonable prior notice (in no event less than [ * ] hours’ notice),
Teva may send a reasonable number of qualified representatives of Teva and/or
its Affiliates to inspect those portions of the Approved Facility as well as any
other locations of Alexza where and when the Product is being manufactured (or
where any individual part of the manufacturing is being performed) and/or where
materials, components and/or supplies are being stored, and to review the
records, facilities, and operations relating to the manufacture (or any
individual part of the manufacturing) of Product (including the records of
materials, components and/or supplies of the Product) by Alexza to ensure
compliance with the relevant Regulatory Requirements and the terms of the
Quality Agreement. Except for any “for cause” audits, such audits shall occur no
more than once per [ * ]. Alexza shall reasonably cooperate with any such audit
by such representatives of Teva and/or its Affiliates. For purposes of clarity,
any information obtained by Teva during such visits shall be treated as
Confidential Information of Alexza in accordance with Article 9 of this
Agreement.

(b) Facilities of Suppliers. Alexza shall notify Teva in writing [ * ] days (or,
if not practicable, as soon as Alexza informs such Supplier of an inspection)
prior to any inspection by Alexza of the facility of any Supplier. Upon Teva’s
reasonable request, Alexza shall exercise its right for cause under Alexza’s
agreement with a Supplier to inspect and to permit representatives of Teva to
attend such inspections of the facility of any Supplier, subject to terms and
conditions set forth in such agreement. For purposes of clarity, any information
obtained by Teva during such visits shall be treated as Confidential Information
of Alexza in accordance with Article 9 of this Agreement.

(c) Definition of “for cause”. For purposes of Sections 6.5(a) or 6.5(b), “for
cause” shall mean (i) the occurrence or existence of a condition or event
relating to the manufacture of Product which constitutes a [ * ], (ii) Teva’s or
Alexza’s receipt of a deficiency or warning letter related to the manufacture of
the Product or any components of the Product listed in the NDA from the FDA,
(iii) a [ * ] of the Product, (iv) a [ * ] of any Regulatory Requirements in the
manufacture of the Product, (v) follow up to a prior audit where substantive
violations of the Quality Agreement or the relevant Regulatory Requirements were
identified and not rectified to the reasonable satisfaction of Teva, or (vi) the
commencement of any [ * ] based on the manufacture of the Product or any
components of the Product listed in the NDA by Alexza, which, in any case, could
reasonably be expected to materially affect the Product, any components of the
Product listed in the NDA or the ability of Alexza or Teva to exercise its
rights or perform its obligations under this Agreement.

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

29



--------------------------------------------------------------------------------

(d) Fully Burdened Manufacturing Costs. As soon as reasonably practicable, but
in any event not later than [ * ] days (subject to extension required to obtain
agreement with the Auditor on a nondisclosure agreement in accordance with this
Section 6.5(d)) following written notice from Teva, Alexza shall permit an
independent, reputable, certified public accountant selected by Teva and
reasonably acceptable to Alexza (provided that such accounting firm shall not be
retained or compensated on a contingency basis and provided further that such
independent, certified public accountant shall, at a minimum, be knowledgeable
of and have experience in auditing pharmaceutical companies), which acceptance
will not be unreasonably withheld or delayed (for the purposes of this
Section 6.5(d), the “Auditor”), at reasonable times and upon reasonable notice,
to audit or inspect those books or records as the Auditor deems necessary or
appropriate for the purpose of verifying the calculation and reporting of
Alexza’s Fully Burdened Manufacturing Cost of the Product. As a condition to
examining any records of Alexza, such Auditor will sign a nondisclosure
agreement reasonably acceptable to Alexza in form and substance. Any and all
records examined by such Auditor will be deemed Alexza’s Confidential
Information. The Auditor shall disclose to Teva the accuracy of calculations of
Alexza’s Fully Burdened Manufacturing Cost of the Product. The Auditor shall
send a copy of the report to Alexza at the same time it is sent to Teva. Such
inspections may be made no more than once each [ * ] and during normal business
hours. Inspections conducted under this Section 6.5(d) shall be at the expense
of Teva. If, as a result of such audit report, it is shown that Alexza’s Fully
Burdened Manufacturing Cost of the Product were not calculated properly by
Alexza, the Parties shall discuss in good faith the mechanism for resolving the
difference between the amounts paid by Teva and the amounts that should have
been paid. If either Party in good faith disputes any conclusion of the
accounting firm under this Section 6.5(d), then such Party shall so inform the
other Party by written notice within [ * ] days of receipt of a copy of the
audit report in question, specifying in detail such dispute. The Parties shall
promptly thereafter meet and negotiate in good faith a resolution to such
dispute. In the event that the Parties are unable to resolve such dispute within
[ * ] days after such notice, the matter shall be resolved pursuant to the terms
set forth in Article 15, and any interest shall be payable on any disputed
amounts determined to be due in the same manner as provided for in Section 8.14.

(e) Audit Reports.

(i) Teva shall deliver to Alexza, as soon as reasonably practicable but in no
event later than [ * ] days after the completion of any audit conducted by Teva
or its Affiliates pursuant to Section 6.5(a), a written report setting forth in
reasonable detail any failure of Alexza to comply with the term of this
Agreement, the Quality Agreement, or any Regulatory Requirements discovered
during the audit. Within [ * ] days after receipt of that report, Alexza shall
provide, in writing, to Teva a reasonably detailed timetable for responding to
any such failure.

(ii) Alexza shall deliver to Teva, as soon as reasonably practicable but in no
event later than [ * ] days after the completion of any audit conducted by
Alexza pursuant to Section 6.5(b), a written report setting forth in reasonable
detail any failure of the Supplier to comply with the terms of this Agreement,
the Quality Agreement, or any Regulatory Requirements discovered during the
audit and a reasonably detailed timetable for responding to any such failure.

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

30



--------------------------------------------------------------------------------

(iii) Alexza shall complete, and shall use Commercially Reasonable Efforts to
cause the Supplier to complete implementation of any such changes or corrections
within the period set forth in the timetable and shall provide to Teva
documentation reasonably satisfactory to Teva evidencing such timely
implementation. Alexza’s implementation of such changes and corrections shall
not affect Teva’s rights hereunder with respect to any breach by Alexza of its
obligations under this Agreement.

6.6 Regulatory Inspections and Inquiries.

(a) Regulatory Inspections. Alexza shall be responsible for handling and
responding to any inspections by FDA with respect to the manufacture of the
Product (or a component thereof) by Alexza, its Affiliates or Third Parties
during the Term. Alexza shall provide any information requested by FDA in
connection with any such inspection by FDA related to the manufacture of the
Product. Alexza shall promptly, but in no case later than [ * ] Business Days
after receipt or notice, advise Teva of any requests for or notices of
inspections by FDA concerning the manufacture of the Product. Alexza shall
furnish to Teva, as promptly as practicable but in any event within [ * ]
Business Days of receipt, a copy of any report or other communication received
from FDA relating to such inspection. Alexza shall advise Teva of any change
relating to Alexza’s performance of its obligations hereunder made necessary by
any such inspection.

(b) Regulatory Inquiries. Alexza shall notify Teva and if applicable, provide
Teva with copies of any investigation, inquiry, regulatory action, or other
material notice or communication from FDA related to the Product (or any
component thereof) or the manufacturing, promptly, but in no case later than
[ * ] Business Days after Alexza becomes aware of such investigation, inquiry,
regulatory action, notice or communication. Alexza shall comply in a timely
manner with any request for information received from FDA relating to the
manufacture of the Product or components of the Product.

6.7 Suppliers. The significant suppliers of Alexza are set forth on Exhibit 6.7
(“Suppliers”); the list may be amended from time to time by Alexza, including
promptly upon reasonable request by Teva for an updated list. Alexza shall be
responsible for inbound quality assurance practices in accordance with cGMP for
all Materials received from Suppliers for use in the Product. During the Term,
Alexza shall use Commercially Reasonable Efforts to maintain in full force and
effect the supply agreements for Materials with Suppliers for the Product in the
U.S. Alexza shall not (i) commit any acts or omissions that would cause the
diminishment of rights under or the intentional breach or termination of any
such supply agreements for Materials with Suppliers, or (ii) amend or otherwise
modify or waive any rights of Alexza in a manner that would result in a material
adverse effect on the rights of Teva with respect to the Product, it being
understood that changes in compensation paid to such Suppliers shall not be
deemed to have a material adverse effect on Teva, provided that [ * ] by such
changes. Alexza shall notify Teva promptly (no later than [ * ] Business Days)
upon its receipt of any written notice from any Supplier notifying Alexza of any
alleged, threatened or actual breach of or such Supplier’s exercise of its
termination right under the applicable supply agreement for Materials. In
addition, Alexza shall notify Teva promptly (no later than [ * ] Business Days)
if any Supplier is in breach of such Supplier’s obligations under a supply
agreement for Materials. Alexza shall also notify Teva promptly (no later than
[ * ] Business Days in the event Alexza is notified (in writing or otherwise) of
any claim of infringement against a Supplier by a Third Party related to the
Materials supplied to Alexza. Within [ * ] days of the Effective Date, Alexza
shall provide their Suppliers with a written request to copy Teva on any notices
from the Supplier to Alexza related to any breach or termination event under an
applicable supply agreement for Materials, or any claim of infringement against
a Supplier by a Third Party related to the Materials supplied to Alexza, to the
extent such communications relate to the Product. Notwithstanding anything to
the contrary herein, a Supplier of Materials pursuant this Section 6.7 may be
removed from the list of Suppliers along with the obligations pursuant to this
Section 6.7 at such time as Alexza has a qualified alternative source of supply
for the applicable Materials.

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

31



--------------------------------------------------------------------------------

6.8 Product Manufacturing Permits and Approvals. Alexza shall maintain, and to
the extent applicable, shall require each of its Suppliers to maintain, (a) its
DMFs, if any (but not CMC in a Regulatory Approval owned by Teva), and (b) all
permits, licenses, approvals, registrations, certifications, exemptions or other
authorizations that are necessary for the manufacture of the Product by Alexza
for Teva pursuant to the terms of this Agreement, including and to the extent
required by the applicable Regulatory Requirements, an establishment
registration and product listing with the FDA. Alexza shall use Commercially
Reasonable Efforts to cause each Supplier to obtain and maintain during the Term
any required permits, licenses, approvals, registrations, certifications,
exemptions or other authorizations required under any applicable Regulatory
Requirements for the Supplier’s facility.

6.9 Compliance with Other Applicable Laws.

(a) Teva’s Obligations. Teva also shall maintain, or shall cause to be
maintained, in full force and effect its Regulatory Approvals and any other
permits, licenses, approvals, registrations, certifications, exemptions or other
authorizations required by any Regulatory Requirements and Applicable Laws in
the U.S. to carry out its duties and obligations under this Agreement or the
activities undertaken by it pursuant hereto or with respect to the Product. Teva
shall comply with all Regulatory Requirements and any Applicable Laws in
performing its duties and obligations under this Agreement and with respect to
its use, sale and disposition of the Product after purchase. Teva shall promptly
provide to Alexza any information or data that Alexza has requested in writing
and that is reasonably required to fulfill its reporting and other obligations
under Applicable Laws in the U.S.

(b) Alexza’s Obligations. In addition to its obligations under Section 6.8,
Alexza also shall maintain, or shall cause to be maintained, in full force and
effect any other necessary licenses, permits and other authorizations required
by any Applicable Laws in the U.S. to carry out its duties and obligations under
this Agreement or the activities undertaken by it pursuant hereto. Alexza shall
promptly provide to Teva any information or data that Teva has requested in
writing and reasonably requires to fulfill its reporting and other obligations
under Applicable Laws in the U.S.

6.10 Form of Product. Alexza shall deliver the Product to Teva in accordance
with the Specifications in Prepackaged Form unless otherwise agreed by the
Parties. Teva shall be responsible for any costs and expenses incurred in
labeling the Product for use or sale in the U.S. If the Parties are required by
any Regulatory Requirements or the FDA, or Teva desires to make a change to the
artwork or component artwork in the U.S., following Regulatory Approval and such
change does not constitute a change to the Specifications, then in each case
Teva shall be responsible for the incremental costs and expenses incurred in
implementing such change if and to the extent such change also causes an
incremental change to the cost of manufacturing the Product, as supported by
documented evidence.

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

32



--------------------------------------------------------------------------------

6.11 Planning Forecast. Within [ * ] months after the Effective Date, and
continuing to be updated on or before January 1 of each [ * ] thereafter, Teva
shall provide Alexza with a written [ * ] year sales Unit forecast, by [ * ], of
Teva’s requirements for the Product (the “Planning Forecast”). This forecast
shall be for capacity planning purposes only and shall not constitute a firm
order or have any binding effect. The Parties shall review the forecast on not
less than a [ * ] basis to assess the available manufacturing capacity of Alexza
(currently estimated at approximately [ * ] Units worldwide). To the extent that
the aggregate worldwide forecast quantities of Product are expected to exceed
the then existing available capacity of Alexza at its facility in [ * ] months,
the Parties shall meet and discuss in good faith whether to discuss Alexza’s
plans to expand the then current manufacturing capacity or to identify and
engage a Third Party manufacturer for the Product. In any event, to the extent
reasonably practicable Teva shall notify Alexza at least [ * ] months in advance
with respect to any material increase of its demand forecast and Alexza shall
not be deemed in breach of this Agreement for its inability to supply such
increased amount of Product due to the capacity constraints which Alexza had
less than [ * ] months’ notice of any material increase of Teva’s supply
forecast that would impact capacity planning as long as Alexza is using
Commercially Reasonable Efforts to address supply constraints based on Teva’s
original planning forecast.

6.12 Rolling Forecast.

(a) Launch Forecast. Within [ * ] days of the Effective Date, Teva shall provide
Alexza with its initial [ * ] month forecast (“Launch Forecast”), of which the
first [ * ] months shall constitute a mutually binding commitment. No later than
[ * ] Business Days after Alexza’s receipt of the Launch Forecast, the
Manufacturing JPT membership shall be designated with the responsibility to
oversee the supply of the Product under this Agreement, and the representatives
of each Party on the Manufacturing JPT shall meet and shall work collaboratively
to prepare and adopt a supply plan for the Launch of the Product in the U.S. The
Launch Forecast shall be a best estimate, as of the time such Launch Forecast is
delivered, of the initial rolling forecast to be delivered pursuant to
Section 6.12(b), and Teva shall not deviate from such estimate without any
commercial rationale for the decision.

(b) Rolling Forecast. Within [ * ] Business Days of the end of each calendar
month following delivery of the Launch Forecast, Teva shall provide Alexza with
an updated [ * ] month rolling forecast of the quantities of the Product
required by Teva and its Sublicensees and Distributors (each such subsequent
forecast or the initial forecast, a “Supply Forecast”). Alexza shall notify Teva
as promptly as practicable but in any event within [ * ] Business Days after
Alexza’s receipt of any update to a Supply Forecast of any inability of Alexza
to supply to Teva any quantities of the Product that Alexza is expected to ship
to Teva pursuant to any such Supply Forecast received from Teva.

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

33



--------------------------------------------------------------------------------

(c) Initial [ * ] Month Binding Commitment. Each of the first [ * ] months of
each Supply Forecast shall constitute a mutually binding commitment to order and
supply the total quantity of Product set forth in the Supply Forecast for such
period. Each commitment shall be represented by a Purchase Order delivered in
accordance with Section 6.14. The monthly purchase quantity for each of the
first [ * ] months set forth in such Purchase Order shall not be less than [ * ]
percent ([ * ]%) or more than [ * ] percent ([ * ]%) of the average monthly
purchase quantity for such [ * ] months based on the quantities for such period
set forth in such Purchase Order.

(d) Permitted Modifications to Supply Forecasts. Projections for months [ * ]
through [ * ] of each rolling Supply Forecast and each month thereafter shall be
made in good faith and shall constitute Teva’s best estimates of future orders
but shall not be binding on Teva or Alexza, provided that (i) the Supply
Forecast for any month in the [ * ] ([ * ]) through [ * ] ([ * ]) months of any
Supply Forecast may vary from the Supply Forecast made for that calendar month
when it was the [ * ] calendar month in a Supply Forecast by an amount that does
not exceed [ * ] percent ([ * ]%) of the forecasted quantity for that calendar
month and (ii) (A) prior to obtaining a [ * ] months expiration dating of the
Product, the Supply Forecast for any month in the [ * ] ([ * ]) through twelfth
([ * ]) months of any Supply Forecast may not be less than [ * ] and not more
than [ * ] of the quantity set forth in the Supply Forecast made for that
calendar month when it was the [ * ] calendar month in such Supply Forecast and
(B) after obtaining a [ * ] months expiration dating of the Product, the Supply
Forecast for any month in the [ * ] through [ * ] months of any Supply Forecast
may vary from the Supply Forecast made for that calendar month when it was the
[ * ] calendar month in such Supply Forecast by an amount that does not exceed
[ * ] of the forecasted quantity for that calendar month.

(e) Remaining Forecast. The forecast, if any, for any calendar month after any
Supply Forecast may vary from the forecast made for that calendar month in the
previous Supply Forecast consistent with Teva’s good faith estimates for its
requirements for that calendar month.

(f) Excess Orders. Teva may deliver to Alexza a Purchase Order for Product
volumes in excess of those specified in any prior Supply Forecast and/or in
excess of the percentage variances permitted in Section 6.12(d). Alexza shall
provide notification to Teva as soon as practicable but in any event within
[ * ] Business Days after the delivery of such Supply Forecast, of any excess
that Alexza determines it will deliver to Teva. Alexza shall use Commercially
Reasonable Efforts to manufacture any quantity of the Product ordered by Teva in
excess of [ * ] of the committed quantity determined in accordance with
Section 6.12(c), but in any event Alexza’s failure to manufacture any such
excess quantity shall not be a breach of this Agreement. Teva shall bear any
reasonable increase in the manufacturing costs of the Product supplied in excess
of the quantities accepted by Alexza under Section 6.12(c); provided that such
increase shall be approved by Teva prior to Alexza’s undertaking the manufacture
of such excess quantity and incurring such increase.

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

34



--------------------------------------------------------------------------------

6.13 Materials; Safety Stock. Teva acknowledges that Alexza may stock the Drug,
Staccato Device components, other components, containers, labels, packaging
materials and related items necessary for the manufacture of the Product
(“Materials”) based on the rolling forecasts provided by Teva pursuant to
Section 6.12. Alexza shall maintain at all times an inventory of Materials
necessary for manufacturing such quantity of the Product that is equal to, at a
minimum, the average monthly forecasted quantity of the Product for the upcoming
[ * ]-month period based on the then-current Supply Forecast provided by Teva;
provided that after the Launch and before the end of the [ * ] months after such
Launch, the Manufacturing JPT shall discuss and recommend an increase to such
required minimum quantity of safety stock to the Parties for the Parties to
decide.

6.14 Orders.

(a) Clinical Supplies. For clinical supplies, Teva shall deliver to Alexza a
Purchase Order for the required quantities of the Product. The Parties will
mutually agree on a delivery date of clinical supplies, which will depend on the
special requirements (e.g., dose strength, labeling, and packaging) and Teva’s
demand priority with respect to then-existing Teva orders under this Section
6.14.

(b) Commercial Supplies.

(i) Delivery of Launch Purchase Order. Teva shall deliver to Alexza writing
within [ * ] days after the Effective Date, a firm purchase order for the
initial quantities of the Product having the applicable Shelf Life set forth in
Section 6.22 to be purchased for the initial [ * ] months period for the Launch
of the Product (the “Initial Launch Firm Commitment”).

(ii) Purchase Orders. In each month following the Launch Purchase Order pursuant
to Section 6.12(b)(i), Teva shall submit to Alexza a monthly firm Purchase Order
to purchase the Product having the applicable Shelf Life set forth in
Section 6.22 (together with the Launch purchase order, each, a “Purchase Order”)
not less than [ * ] Business Days prior to each month of each [ * ]-month
commitment period in the rolling forecast. Each Purchase Order shall not be for
less than [ * ] Units (in [ * ] Unit increments) unless otherwise agreed in
writing by Alexza.

(iii) Terms. Each Purchase Order shall specify the quantity ordered, the
required delivery date (which shall not be less than [ * ] following the date of
any Purchase Order other than the initial Purchase Order) (the “Delivery Date”)
and any special instructions or invoicing information. Alexza shall acknowledge
and accept the Purchase Order from Teva made in accordance with
Section 6.14(b)(i) or Section 6.14(b)(ii) within [ * ] Business Days of receipt,
and any terms or conditions of such purchase order which conflict or are
inconsistent with the terms of the Agreement shall be void and rejected. Alexza
may not reject the quantity of the Product in any Purchase Order unless, subject
to Sections 6.12(f), the quantity set forth in the Purchase Order is less than
[ * ] of or in excess of [ * ] of the committed quantity determined in
accordance with Section 6.12(c) and the variance permitted under
Section 6.12(d). In the event of excess quantity ordered, the rejection shall
only apply with respect to such excess quantity.

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

35



--------------------------------------------------------------------------------

6.15 Variances in Quantities Delivered. Quantities of the Product actually
delivered by Alexza may vary from the quantities specified in a Purchase Order
by [ * ]. Teva shall be invoiced only for the quantity of the Product actually
delivered to and received by Teva and upon Teva’s request, Alexza shall promptly
deliver quantities of any shortfall as soon as practicable. In any event, Alexza
shall use Commercially Reasonable Efforts to achieve a monthly delivery variance
of less than [ * ] for the initial [ * ] months after the Launch and (b) less
than [ * ] thereafter.

6.16 Delivery and Acceptance.

(a) Delivery Date. Subject to the terms and conditions of this Agreement, Alexza
shall deliver all of the Product ordered by Teva on or before the requested
Delivery Date set forth on the applicable Purchase Order, and no earlier than
[ * ] days before and no later than [ * ] days after such Delivery Date;
provided that such Delivery Date meets the applicable minimum lead time
requirement set forth in Section 6.14(b)(iii) and such Purchase Order is within
the permitted variance of Teva’s binding Supply Forecast quantities.

(b) Shipping Terms.

(i) The Product ordered by Teva pursuant to this Agreement shall be shipped to
Teva for delivery ex works (EXW) (INCOTERMS 2010) Alexza manufacturing facility
for pick-up by common carrier selected by Teva at Teva’s expense and title to,
ownership of, and risk of loss of, the Product shall transfer from Alexza to
Teva at the Alexza manufacturing facility shipping dock.

(ii) Teva may specify in a Purchase Order that it wishes to have the Product
shipped by air freight. In such event, Teva shall select the freight carrier and
pay for, or reimburse Alexza for, the cost and expense of such air shipment. All
of the Product shipped by air shall be shipped to Teva, ex works (EXW)
(INCOTERMS 2010) Alexza manufacturing facility for pick-up by common carrier
selected by Teva. Title to, ownership of, and risk of loss of, the Product
shipped by air shall pass from Alexza to Teva at the Alexza manufacturing
facility shipping dock.

(iii) Teva shall be responsible for obtaining all licenses or other
authorizations for the shipment of the Product from the delivery location.
Alexza shall cooperate with Teva, at Teva’s expense, in obtaining any licenses,
permits or additional documents necessary for shipment and delivery of the
Product to the U.S.

(iv) Alexza and Teva shall cooperate with and assist each other in all aspects
of the shipment and delivery process in order to ensure the expeditious delivery
of the Product, including assisting in obtaining any documents that may be
required. Alexza and Teva shall coordinate and consult with one another with
regard to any communications with the FDA regarding any shipment of the Product.

(c) Country of Origin. Alexza shall be responsible for providing accurate and
timely information pertaining to the country and site of manufacture for each
lot of Product shipped for purposes of both export declaration and contracting
with U.S. government agencies. In addition, Alexza agrees to comply with all
applicable export and re-export control laws and regulations of the U.S.,
including the Export Administration Regulations maintained by the U.S.
Department of Commerce and trade and economic sanctions maintained by the
Treasury Department’s Office of Foreign Assets Control. Specifically, Alexza
shall not, directly or indirectly, purchase, sell, export, re-export, transfer,
divert, or otherwise dispose of any Products from or to any destination, entity,
or person prohibited by Applicable Laws or regulations of the U.S., without
obtaining prior authorization from the relevant government authorities as
required by those Applicable Laws and regulations.

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

36



--------------------------------------------------------------------------------

(d) Certificate of Analysis. Alexza shall perform on each batch of the Product
all tests specified in the Specifications and Regulatory Requirements before
delivery of the Product from that batch to Teva. Alexza shall deliver to Teva,
by facsimile or by electronic mail on or before the date of shipment of the
Product, a Certificate of Analysis for each batch of the Product in that
shipment of the Product, certifying that the Product conforms to the
Specifications, along with the results of such analysis and any supporting data,
and a Certificate of Conformance to state that the batch has been manufactured,
packaged and tested according to the terms of cGMP and the approved processes.
If there is a disagreement in connection with a Certificate of Analysis or the
Certificate of Conformance, such dispute shall be resolved with a submission to
an independent testing laboratory in a procedure substantially in the manner set
forth in Section 6.16(e)(i).

(e) Acceptance. Teva shall be under no obligation to accept any shipment of the
Product for which Alexza has not provided a Certificate of Analysis and a
Certificate of Conformance. Teva shall inspect all shipments of the Product
promptly upon receipt, and Teva may reject all or any portion of any such
shipment that is nonconforming. In order to reject delivery of a shipment of the
Product, Teva must give written notice to Alexza of Teva’s rejection of any
delivery specifying in reasonable detail the reasons for such rejection within
[ * ] days after Teva’s receipt of the shipment of Product and the corresponding
Certificate of Analysis and Certificate of Conformance. If no such notice of
rejection is received, Teva shall be deemed to have accepted such Product on the
[ * ] day after delivery of the Product.

(i) After timely notice of rejection is received by Alexza, Teva shall cooperate
with Alexza in determining whether rejection is appropriate or justified. Alexza
will evaluate process issues and other reasons for any alleged nonconformity.
Alexza shall notify Teva as promptly as reasonably practicable whether it
accepts Teva’s basis for any rejection. If Alexza agrees with Teva’s
determination that the rejected Product is nonconforming, promptly on receipt of
a timely notice of rejection of a shipment of Product and no later than [ * ]
days after receipt of such notice, Alexza shall replace such rejected Product
with conforming Product. If Alexza disagrees with Teva’s determination that
certain Product is nonconforming, promptly upon receipt of a notice of rejection
of a shipment of the Product and no later than [ * ] days after receipt of such
notice, at Teva’s request, Alexza shall replace such rejected Product and the
rejected Product shall be submitted to a mutually acceptable independent Third
Party laboratory, which shall determine whether such Product is nonconforming.
The Parties agree that such independent Third Party laboratory’s determination
shall be final and binding on the Parties. The Party against whom the
independent Third Party laboratory rules shall bear the reasonable costs of the
Third Party testing. If the independent Third Party laboratory rules that the
Product in question is nonconforming, then Alexza shall, if Teva has not already
requested shipment of replacement Product, at its cost and expense deliver
replacement Product for such nonconforming Product. Notwithstanding anything
contained herein to the contrary, Teva shall in no event pay the Transfer Price
for any such nonconforming Product. If the independent Third Party laboratory
rules that the Product in question is not nonconforming, Teva shall purchase the
rejected Product at the Transfer Price, irrespective of whether Alexza has
provided replacement Product, provided that in such event Teva shall also pay
the Transfer Price for any replacement Product delivered if not previously paid.

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

37



--------------------------------------------------------------------------------

(ii) Teva shall not destroy any rejected Product until it receives written
notification from Alexza that Alexza does not dispute that the rejected Product
is nonconforming. At Alexza’s election and upon instruction from Alexza, Teva
shall either (a) destroy the Product received in the rejected delivery promptly
at Alexza’s cost and provide Alexza with certification of such destruction, or
(b) return such Product to Alexza at Alexza’s cost.

6.17 Latent Defect. Teva shall notify Alexza within [ * ] days of discovery of a
latent defect (as defined in the Quality Agreement) of any Product delivered,
and promptly on receipt of timely notice but in any event no later than [ * ]
days after receipt of such notice, Alexza shall replace such Product with
conforming Product.

6.18 Change in Specifications; Other Modifications.

(a) Changes in Specifications.

(i) Alexza may, without Teva’s approval, but in any event with notification to
Teva, change the Specifications to reflect any changes currently in process as
of the Effective Date. Thereafter, Alexza may request a change in the
Specifications; provided that, Alexza shall not make any changes to the
Specifications without Teva’s prior written approval, which approval shall not
be unreasonably withheld or delayed. In the event that such proposed change
requires the [ * ] of the [ * ], the Parties shall coordinate and collaborate in
[ * ] and Alexza shall not implement any such change unless and until [ * ] is
[ * ]. Notwithstanding the foregoing, if any change to the Specification
requested by Alexza would not require any change to the Product NDA or any
Regulatory Approvals in the U.S. or require the submission of a Regulatory
Approval application supplement in the U.S., Alexza shall promptly notify Teva
of such change through the Manufacturing JPT. [ * ] shall be solely responsible
for all costs (including both implementation and [ * ] costs and expenses)
incurred in connection with any changes requested by Alexza, except to the
extent otherwise agreed by the Parties.

(ii) Each Party shall promptly notify the other Party of any change of the
Specifications that is required by the FDA or in order to comply with any
Regulatory Requirement applicable to the Product for use or sale in the Field in
the U.S. Any such changes shall be implemented at Teva’s sole expense unless
such Specification changes are also CMC changes and such CMC changes would apply
to other APIs and not the Drug specifically, in which case, such CMC changes
shall be implemented at Alexza’s sole expense. In consultation with Teva, Alexza
shall, promptly make all such regulatory required changes to the Specifications
and the Parties shall coordinate and collaborate in making all necessary
Regulatory Filings with the FDA to effect such change. Alexza shall compile and
provide to Teva the necessary information required to support any such
Regulatory Filing in the format reasonably requested by Teva, and shall provide
all necessary technical assistance and services to Teva. Teva shall be
responsible for making such Regulatory Filing and paying filing fees required
for such Regulatory Filing.

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

38



--------------------------------------------------------------------------------

(b) Other Modifications. If any changes to the Product by Alexza do not change
the Specifications and do not require FDA approval, Alexza shall promptly notify
Teva and such modification shall be governed by the procedures to be adopted by
the Manufacturing JPT and the Quality Agreement. For clarity, Alexza shall be
solely responsible for [ * ] in connection with such modification requested by
Alexza.

(c) Teva Requested Non-Regulatory Changes. If Teva seeks any change to the
Specifications or any other modifications to the manufacturing process and such
change or modification is not required by FDA, it shall notify Alexza of such
proposed change in reasonable detail and Alexza shall consider such proposal in
good faith. The Parties shall negotiate in good faith to implement any such
change at Teva’s sole cost.

6.19 Records. Alexza shall keep complete, accurate and authentic accounts,
notes, data and records pertaining to the manufacture and supply of each batch
of the Product, for the minimum period provided in 21 CFR Part 211, or longer if
required by Regulatory Requirements in the U.S. or country of manufacture, and
upon Teva’s reasonable request and at its expense, shall make available to Teva
copies of or access to such records. In any event, Alexza shall notify the
Manufacturing JPT of the timing of the destruction prior to destruction of any
of such accounts, notes, data and records pertaining to the manufacture and
supply of each batch of the Product. After such time period, Alexza shall notify
Teva prior to the destruction of any records retained under this Section 6.19
and, at Teva’s request and expense, shall provide copies of such records to
Teva. Notwithstanding the foregoing, Alexza shall at all times maintain such
records and systems for the Parties to investigate causes of a Recall of the
Product and conduct a Recall of the Product in compliance with all Applicable
Laws.

6.20 Complaints Handling and Reporting.

(a) Promptly following the Effective Date, the Parties shall coordinate to
ensure that Teva shall be solely responsible in the U.S. for (i) receiving all
Product complaints and reports of Product adverse events and malfunctions, and
all communications with complainants and (ii) filing all required regulatory
reports for the Product or the Regulatory Approvals in the U.S., including any
medical device reports or other adverse event reports relating to the Product.
To the extent either Party has or receives any information regarding any
complaints or reports of adverse events or malfunctions relating to the Product,
each Party shall provide the other Party with all such information in accordance
with Section 4.4(d).

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

39



--------------------------------------------------------------------------------

(b) Promptly following Teva’s notification and documentation of a complaint or
report related to the manufacture of the Product to Alexza, Alexza shall conduct
an investigation for any complaint or report of the Product’s adverse event or
malfunction that relates to the manufacture of the Product by Alexza in
accordance with the Quality Agreement and cGMP. Alexza shall use Commercially
Reasonable Efforts to provide Teva with a written report of investigation within
[ * ] days, or other timeframe as agreed upon by both Parties. If Alexza is not
able to complete the investigation within [ * ] days due to technical issues
related to the investigation (e.g., extended testing of the complaint sample),
Alexza shall issue an interim investigation report to Teva within [ * ] days (or
other agreed timeframe), summarizing the investigation findings to date and
plans to complete the investigation, including an estimated timeline.

6.21 Stability Samples; Retained Samples. Alexza shall, during the Term,
establish and maintain appropriate stability studies, in each case to support
the claimed Shelf Life for the Product delivered to Teva. In addition, Alexza
shall retain sufficient number of Units of the Product from each batch for at
least [ * ] year after the shipment of such batch to Teva or its designee or
such longer period required by the applicable Regulatory Requirements for record
keeping, testing and regulatory purposes or as specified in the Quality
Agreement.

6.22 Shelf Life. The supply of Product delivered by Alexza to Teva hereunder
shall have a minimum Shelf Life at the time when the title to, ownership of, and
risk of loss of the Product is passed from Alexza to Teva in accordance with
Section 6.16(b) of this Agreement as follows:

(a) With respect to initial commercial supply of the Product and for the
[ * ]-month period thereafter, such Product shall have expiration dating of
[ * ] months, with a minimum Shelf Life of not less than [ * ] months; provided
that on a case-by-case basis, Teva shall reasonably consider and may accept
Product with a Shelf Life between [ * ] and [ * ] months.

(b) Thereafter and until the approval obtained under subsection (c) below, such
Product shall have expiration dating of [ * ] months, with a minimum Shelf Life
of not less than [ * ] months; provided that on a case-by-case basis, Teva shall
reasonably consider and may accept Product with a Shelf Life between [ * ] and
[ * ] months.

(c) Upon approval by the FDA of expiration dating of [ * ] months, such Product
shall have a minimum Shelf Life of not less than [ * ] months; provided that on
a case-by-case basis, Teva shall reasonably consider and may accept Product with
a Shelf Life between [ * ] months and [ * ] months.

(d) Clinical trial material shall have a Shelf Life as mutually agreed by the
Parties.

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

40



--------------------------------------------------------------------------------

6.23 Recalls.

(a) Recalls. Alexza and Teva each agree to notify the other within [ * ] hours
if either Party discovers any issue that it reasonably believes could lead to a
Product recall, product withdrawal, field correction or other related action
(collectively, “Recalls”). If practicable, the Parties shall promptly following
notification discuss the plans for a Recall, provided that, subject to
Section 6.23(b), Teva shall have responsibility for determining whether a Recall
is necessary and whether to cease shipping the Product. If Teva decides that a
Product Recall in the U.S. is necessary pursuant to this Section 6.23(a), the
Parties shall work together to develop and implement a Recall plan. Teva shall
have the final decision on the Recall plan and for determining the nature and
urgency of any Product Recall. In any event, Teva shall have the responsibility
for any and all communications with the FDA in the U.S. related to any Recall.

(b) Alexza’s Right to Request A Recall. Alexza shall have the right to require
Teva to initiate a Recall of the Product that arises from any manufacturing
defect in the Product or defect of the Drug or other components of the Product
supplied to Teva by Alexza by written notice to Teva. In the event a Recall is
initiated by Teva pursuant to an Alexza request, the Parties shall work together
to develop and implement a Recall plan and effectuate the Recall but Alexza
shall have the responsibility for any and all communications with the FDA in the
U.S. related to any such Recall.

6.24 Recall Costs and Expenses. All costs and expenses associated with
implementing a Recall of a Product in the U.S. shall be allocated between Alexza
and Teva as follows: (i) In the event, and to the extent, that the Recall arises
out of the negligence or willful misconduct of Teva, a material breach of this
Agreement by Teva, or the promotion, marketing, distribution or selling of a
Product by Teva, then Teva shall bear the costs and expenses of the Recall
(including any out-of-pocket expenses reasonably incurred by Alexza in
connection with such Recall); (ii) in the event, and to the extent, that the
Recall arises out of the negligence or willful misconduct of Alexza, a material
breach of this Agreement by Alexza, or the manufacture of the Product, the
Staccato Device, Drug or other component of the Product, then Alexza shall bear
the costs and expenses of the Recall (including any out-of-pocket expenses
reasonably incurred by Teva in connection with such Recall); and (iii) in the
event, and to the extent, that the Recall does not arise out of any of the
circumstances described in clause (i) or (ii) above, then the Parties shall
share on a 50:50 basis the total costs and expenses of the Recall.

ARTICLE 7

SECURITY OF SUPPLY

7.1 Risk Mitigation Plan. Teva understands and acknowledges that Alexza does not
currently and does not plan to manufacture all components of the Product, but
instead works with one or more Suppliers to obtain certain components necessary
to manufacture the Product and is bound by the terms of the agreements with
vendors, including Suppliers. Alexza shall use Commercially Reasonable Efforts
to (a) minimize any vendor or Supplier delays or disruptions, (b) identify
appropriate measures to respond to potential catastrophic events, and
(c) prepare a risk mitigation plan for manufacture of the Product under this
Agreement. The Manufacturing JPT shall conduct annual review and assessment of
the risk mitigation plan and the implementation and compliance thereof. In
addition, identification of critical components that could potentially create
significant manufacturing delays will be reviewed by the Manufacturing JPT.

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

41



--------------------------------------------------------------------------------

7.2 Allocation. If Alexza experiences a shortage of the Product and is unable to
supply the full quantity of Product ordered pursuant to this Agreement, Alexza
shall allocate available Product based on [ * ] allocation of the Product based
on [ * ] (i.e., [ * ]) of [ * ] and [ * ] for the Product with respect to
available Product. Alexza shall use Commercially Reasonably Efforts to meet
Teva’s supply needs for the Product during the period that any Product shortage
conditions exist. In addition, the Manufacturing JPT shall convene and manage
jointly the allocation and commercial effort expectations for supply of the
Product during the shortage period.

7.3 Cooperation. In the event Alexza determines that shortage conditions will
occur, or in the event of a Force Majeure Event (including Supplier delay that
gives rise to shortage conditions), Alexza will promptly notify Teva of such
conditions and the Parties shall discuss in good faith appropriate mechanisms to
address such shortage conditions.

7.4 Additional Manufacturing. At any time after the [ * ] anniversary of the
Effective Date, Teva shall have a right, upon written notification to Alexza, to
elect to have a Third Party manufacturer that is selected by Teva and reasonably
acceptable to Alexza, qualified to manufacture the Product (an “Additional
Manufacturer”). Alexza shall thereafter prepare an estimated reasonable budget
and implementation plan for approval by Teva to enable such Additional
Manufacturer to manufacture the Product. Upon approval by Teva of the
implementation plan and budget, Alexza shall enter into an agreement with such
Additional Manufacturer to conduct Alexza manufacturing Know-How transfer to
enable the Additional Manufacturer to manufacture the Product. All costs and
expenses in engaging and qualifying the Additional Manufacturer shall be borne
by Teva. The agreement with the Additional Manufacturer shall provide that any
time prior to the [ * ] anniversary of the First Commercial Sale, only upon the
written notice from Teva (copied to Alexza) of the occurrence of a Failure Event
(as defined below in Section 7.5) shall the Additional Manufacturer manufacture
Product for Teva. For clarity, Teva shall not initiate or permit any
manufacturing by a Third Party or Additional Manufacturer prior to the [ * ]
anniversary of the First Commercial Sale, except as provided in Section 7.5.
Notwithstanding the foregoing, if Teva desires to serve as the Additional
Manufacturer, Alexza and Teva shall discuss in good faith whether Teva should be
chosen pursuant to this Section 7.4 as the “Additional Manufacturer” instead of
a Third Party manufacturer.

7.5 Failure Event. At any time after the first [ * ] months following Launch if
either: (i) for [ * ] successive [ * ]-month periods, Alexza fails to meet at
least [ * ] of its aggregate supply obligation (excluding excess order supply)
in Article 6 for such [ * ] month periods, or (ii) in such month when it becomes
mathematically impossible, based on shortfalls in deliveries by Alexza in
successive preceding months for Alexza and the outstanding Purchase Orders and
Supply Forecast, for Alexza to avoid the event specified in clause (i) above,
then a “Failure Event” shall be deemed to have occurred. For clarity, in
calculating what percentage of Alexza’s supply obligation has been met, only
Units of the Product that have been received and not rejected by Teva pursuant
to Section 6.16 shall be included. Upon a Failure Event, Teva shall have the
right, within [ * ] Business Days after such Failure Event upon written notice
to Alexza, to elect to make or have made the Product (including the Staccato
Device and other components of the Product). To the extent that an Additional
Manufacturer has not been qualified or is not available, within [ * ] days after
Teva’s notice to Alexza, the Parties shall agree upon a transition plan to
minimize any disruption to the supply of the Product. The transition plan shall
include a mutually agreed-upon schedule for transition activities, including
transfer of manufacturing Know-How. To enable exercise of the manufacturing
rights of Teva under this Section 7.5 upon a Failure Event, Alexza agrees at no
additional cost, to provide Teva or one (1) Third Party manufacturer designated
by Teva with technical assistance in the manner designed to enable Teva or such
Third Party manufacturer to manufacture the Product for Teva. In addition,
Alexza shall use Commercially Reasonable Efforts to obtain the consent of Third
Party suppliers, including Suppliers, of the Materials for the Product to
provide, upon the exercise of Teva’ rights under this Section 7.5, Teva or a
Third Party manufacturer with the right to receive such Materials on the same
terms in effect for Alexza for use in the manufacture of the Product for use and
sale in the U.S.

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

42



--------------------------------------------------------------------------------

7.6 Additional Manufacturing Capacity. At any time after a Calendar Year in
which the [ * ] for sale of the Product [ * ] of Alexza to manufacture, Alexza
shall notify Teva and undertake a process to expand existing facility capacity
or identify and qualify a Third Party to manufacture the Product in a manner
designed to meet the Product supply requirements of Teva, Teva’s Affiliates,
Sublicensees, and Distributors, Alexza and Alexza’s licensees.

7.7 Implementation and Transition. In the event that Teva or a Third Party
manufacturer shall have the rights to manufacture the Product pursuant to
Sections 7.4, 7.5 or 7.6, the Parties shall conduct transition activities
pursuant to the transition plan. In addition, Alexza shall use Commercially
Reasonable Efforts to supply Teva and its Affiliates, Sublicensees and
Distributors with their requirements of the Product, pursuant to this Agreement
until such time as Teva or a Third Party manufacturer engaged by Teva is capable
of supplying the Product.

ARTICLE 8

PAYMENTS

8.1 Initial Payment. In consideration for the licenses and rights granted to
Teva hereunder, Teva shall pay to Alexza a one-time, non-refundable payment in
the amount of Forty Million Dollars (US$40,000,000) by wire transfer of
immediately available funds into an account designated by Alexza within [ * ]
Business Days after the Effective Date.

8.2 Convertible Note. Within[ * ] Business Days of the Effective Date, the
Parties shall enter into the Convertible Promissory Note and Agreement to Lend
substantially in the form attached hereto as Exhibit 8.2 (“Note Purchase
Agreement”) under which Teva provides an unsecured credit facility to Alexza in
an aggregate principal amount not to exceed Twenty Five Million Dollars
(US$25,000,000) for a period of two (2) years from the Effective Date.

8.3 Milestone Payments. In further consideration for the licenses and rights
granted to Teva hereunder, Teva shall pay to Alexza the milestone payments set
out below following the first achievement of the corresponding milestone. Teva
shall notify Alexza in writing within [ * ] days after the achievement of each
milestone event, and Alexza shall invoice Teva at the time of or following such
notice for the applicable milestone payment. Teva shall pay to Alexza the
amounts set forth below within [ * ] days after its receipt of Alexza’s invoice.

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

43



--------------------------------------------------------------------------------

(a) Regulatory Milestones for Product. Teva shall pay to Alexza a one-time,
non-refundable, non-creditable payment upon the achievement of the following
regulatory milestone event (“Regulatory Milestone Event”). For clarity, the
Milestone Payment amount for the Regulatory Milestone Event is payable to Alexza
only once (regardless of the number of Products developed or commercialized,
number of approved indications for the Products, or any other event).

 

Regulatory Milestone Event

   Milestone Payment  

[ * ] of the FDA Mandated Studies for a Product.

   US$ [ *  ] 

(b) Sales Milestones. Teva shall pay to Alexza a one-time, non-refundable,
non-creditable payment upon the first achievement of Net Sales of the Products
in the U.S. in a Calendar Year as set forth in the table below (“Net Sales
Milestone Event”). For clarity, the Milestone Payment amount for each Net Sales
Milestone Event is payable to Alexza only once (regardless of the number of
Products developed or commercialized, number of approved indications for the
Products, or any other event):

 

Net Sales Milestone Event in any Calendar Year

   Milestone Payment  

Net Sales greater than [ * ]

   US$ [ *  ] 

Net Sales greater than [ * ]

   US$ [ *  ] 

Net Sales greater than [ * ]

   US$ [ *  ] 

As set forth above, any Milestone Payment payable by Teva pursuant to this
Section 8.3 shall be made no more than once with respect to the achievement of
each such milestone event.

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

44



--------------------------------------------------------------------------------

8.4 Royalty Payments.

(a) Subject to the other terms of this Section 8.4, Teva shall make royalty
payments to Alexza based on Net Sales of all Products in the U.S. in a Calendar
Year by Teva, its Affiliates, Distributors and Sublicensees, at the applicable
Royalty Rates set forth below:

 

Net Sales of Products in the U.S. in any Calendar Year by Teva, its Affiliates
and/or
Sublicensees

  Royalty Rate
(Percentage  of Net Sales)  

Portion of Net Sales of Products which are less than or equal to [ * ] Dollars
(US[ * ])

    [ * ] Percent ([ * ]% ) 

Portion of Net Sales of Products which are more than [ * ] Dollars (US$[ * ])
but less than or equal to [ * ] Dollars (US$[ * ])

    [ * ] Percent ([ * ]% ) 

Portion of Net Sales of Products which are more than [ * ] Dollars (US[ * ])

    [ * ] Percent ([ * ]% ) 

(b) Subject to Section 8.4(c) below, royalties for Products ([ * ]) as set forth
in Section 8.4(a) will be payable by Teva on a Product-by-Product basis
(aggregated for purposes of the royalty rate tiers described above), and the
period of time during which royalties are payable on a Product shall commence on
the First Commercial Sale of such Product and shall continue until the later of
(i) the expiration of the last-to-expire Valid Claim under the Alexza Patents
and/or Joint Patents that Covers such Product in the U.S., and (ii) [ * ] years
after the First Commercial Sale of such Product in the U.S. Such period of time
during which Teva is required to pay Alexza a royalty, pursuant to this
Section 8.4(b), on the sales of such Product in the U.S. is referred to as the
“Royalty Term” for such Product.

(c) If, during the Royalty Term for a Product, one or more Competitive Products
to such Product is/are sold in the U.S. by a Third Party, then the Royalty Rate
(at the then-current aggregate tier as set forth in Section 8.4(a)) to be paid
by Teva to Alexza on Net Sales for such Product shall thereafter during the
Royalty Term be reduced by [ * ]. Further, Teva’s obligation to pay royalties
under Section 8.4(a) on Net Sales for such Product shall terminate with respect
to the U.S. if, at any time following the sale of such Competitive Product(s) in
the U.S., Net Sales of the Product in a Calendar Quarter decreases by at least
[ * ] in the U.S. in comparison to the Net Sales for such Product in the
corresponding [ * ] in the U.S.

(d) In the event that Teva [ * ] to obtain one or more licenses under any
Patent(s) from Third Parties in order to research, develop, manufacture, have
manufactured, import, use, market, sell, have sold, offer for sale or otherwise
commercialize a Product as delivered by Alexza in the U.S. (hereinafter “Third
Party Licenses”), then [ * ] of any royalty consideration (for clarity,
excluding upfront payments, licenses fees, and milestone payments) actually paid
by Teva under such Third Party Licenses in connection with such Third Party
Licenses shall be borne by Alexza and shall be deducted from royalties otherwise
payable by Teva to Alexza under this Section 8.4.

(e) If a Product is sold in [ * ], Net Sales of [ * ] shall be determined by
[ * ] during the applicable Royalty Term [ * ] is the [ * ] of the [ * ] in the
[ * ] and [ * ] is the [ * ] of the [ * ] in the [ * ] when [ * ] in the [ * ],
in each case during the applicable Royalty Term in the U.S., or if [ * ] and the
[ * ] did not occur in such period, then in the most recent Royalty Term in
which [ * ] in the U.S. In the event that [ * ] for the [ * ] included in [ * ],
then the Parties shall [ * ] and [ * ] that [ * ] of the [ * ] to the [ * ] of
the [ * ].

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

45



--------------------------------------------------------------------------------

(f) All royalties due from Teva to Alexza under this Section 8.4 are subject to
the following conditions: (i) no royalties shall be due upon the sale or other
transfer among Teva and its Affiliated, Distributors or Sublicensees, but
royalties shall be due and calculated upon Teva’s or its Affiliate’s,
Distributor’s or Sublicensee’s Net Sales to the first independent Third Party;
(ii) no royalties shall accrue on the sale or other disposition of the Product
for use in a clinical or non-clinical activities conducted by Teva or its
Affiliates or Sublicensees; and (iii) no royalties shall accrue on the
disposition of the Product in reasonable quantities by Teva or its Affiliates or
Sublicensees as samples (promotion or otherwise) or as donations or for
compassionate use, including to non-profit institutions or government agencies
for a non-commercial purpose.

8.5 Obligations under Existing Third Party Agreements. Alexza shall be solely
responsible for any and all payments, fees or other costs payable under its
agreements with Third Parties existing as of the Effective Date.

8.6 Purchase Price for Clinical and Commercial Supply. Teva shall pay to Alexza
for each Unit of Product delivered in Prepackaged Form to Teva or its
Affiliates, Distributors or Sublicensees, as follows: at Alexza’s Fully Burdened
Manufacturing Cost, until such Fully Burdened Manufacturing Cost reaches [ * ]
per Unit, at which point Teva shall pay to Alexza [ * ] per Unit for such supply
by Alexza (the “Transfer Price”). Within [ * ] days prior to the [ * ]
anniversary of the First Commercial Sale, the Parties shall meet and share cost
and pricing information to discuss in good faith the then applicable Transfer
Price. If the Parties are unable to agree on an adjustment Transfer Price within
[ * ] days of such meeting, then Teva shall have the right to solicit a Third
Party manufacturer price, including from an Additional Manufacturer (other than
Teva), for the same estimated Units, and if such Third Party manufacturer price
is lower than the Transfer Price, then Alexza shall either match the proposed
Third Party manufacturer price or effect transfer of Alexza Know-How with
respect to the manufacture of the Product to permit the manufacture of the
Product for Teva by such Third Party manufacturer or as directed by Teva. If at
any time after the [ * ] anniversary of the First Commercial Sale, Alexza is
still manufacturing for Teva, and Teva obtains a bona fide, arm’s length Third
Party offer for a price to manufacture the Product, for the same number of
Units, for less than the then current Transfer Price, Alexza shall either match
the offered price within [ * ] Business Days of notice (and documentation
verifying such Third Party manufacturer and its offered price) from Teva, or
effect transfer of Alexza Know-How with respect to manufacture of the Product to
such Third Party manufacturer or as directed by Teva. For clarity, if Alexza
elects to match the proposed Third Party manufacturer price, the applicable
price adjustment to the Transfer Price in response to the Third Party
manufacturer bid shall be effective for Product beginning at the time such Third
Party manufacturer would otherwise be able to deliver Product if such Third
Party bid had been accepted.

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

46



--------------------------------------------------------------------------------

8.7 Payments; Reports.

(a) Teva shall pay Alexza royalties due under Section 8.4 within [ * ] days
following the end of each [ * ] commencing with the initial [ * ] following the
First Commercial Sale of a Product. With such payment, Teva shall furnish to
Alexza a reasonably detailed report showing the following information: (i) the
gross invoiced amount (net of any on invoice allowances) for each Product during
the reporting period sold by Teva or its Affiliates, Distributors or
Sublicensees to the first unrelated Third Party; (ii) the deductions taken in
calculating Net Sales for each Product during such reporting period, and the Net
Sales for each such Product; (iii) the exchange rates used, if any, in
determining the amount due or performing any necessary currency conversion;
(iv) the royalties payable with respect to such Net Sales; and (v) any
withholding taxes required by Applicable Laws to be paid from such royalties.
Notwithstanding the foregoing, a preliminary draft of the reasonably detailed
report described above will be provided to Alexza within [ * ] days after the
end of each [ * ] following the First Commercial Sale of a Product.

(b) Alexza shall invoice Teva or its Affiliates, Distributors or Sublicensees in
respect of a shipment of the Product at the time of shipment in an amount equal
to the total Transfer Price for the quantity of the Product actually included in
such shipment. All payments for Product will be due and payable to Alexza [ * ]
days after receipt of Alexza’s invoice, unless such shipment is rejected under
Section 6.16(e), in which event no payment shall be due for such rejected
Product, and Teva Affiliates, Distributors or Sublicensees, as applicable, shall
make payment to Alexza: (i) for any replacement Product within [ * ] days after
Teva accepts the replacement Product; or (ii) for such original shipment (after
deduction of the number of Units that have been replaced) within [ * ] days
should a Third Party laboratory, pursuant to Section 6.16(e)(i), confirm that
the Product originally delivered complies with the Specifications and are not
subject to rejection.

(c) True-Up.

(i) Within [ * ] days after the end of each Calendar Year during a Royalty Term,
Teva shall perform a “true-up” reconciliation (and shall provide Alexza with a
written report of such reconciliation) of the deductions outlined in subsections
(iii), (v), and (vi) in the definition of “Net Sales.” The reconciliation shall
be based on actual cash paid or credits issued plus an estimate for any
remaining liabilities incurred related to the Product, but not yet paid. If the
foregoing reconciliation report shows an underpayment then Teva shall pay the
amount of the difference to the other Party within [ * ] days after the date of
delivery of such report. If the foregoing reconciliation report shows an
overpayment then Teva shall offset such overpayment against the next royalty
payment due to Alexza pursuant to Section 8.4(a).

(ii) Within [ * ] months after the termination of this Agreement, Teva shall
perform a “final true-up” reconciliation (and shall provide Alexza with a
written report of such reconciliation) of the items comprising deductions from
Net Sales for returns as outlined in subsection (vi) in the definition of Net
Sales. The reconciliation shall be based on actual cash paid or credits issued
for returns, through the [ * ] month period following the termination or
expiration of this Agreement. If the foregoing reconciliation report show either
an underpayment of an overpayment between the Parties, the Party owing payment
to the other Party shall pay the amount of the difference to the other Party
within the [ * ] days after the date of delivery of such report. Notwithstanding
the foregoing, for each [ * ] the Shelf Life of the Product is extended, the
period of time within which the “final true-up” reconciliation will occur will
also be extended by [ * ].

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

47



--------------------------------------------------------------------------------

(iii) In the event that any “true-up” reconciliation performed pursuant to
(i) above, shows an underpayment by Teva for such Calendar Year in an amount
greater than [ * ] of the total amount payable to Alexza for such Calendar Year,
then Teva shall pay to Alexza any payment owned pursuant to (i) above, together
with interest calculated from the [ * ] day of the Calendar Year to which such
payment applies, in the matter provided in Section 8.14.

8.8 Payments. All payments to Alexza under this Agreement shall be made by bank
wire transfer in immediately available funds to an account in the name of Alexza
designated in writing by Alexza. Payments hereunder shall be considered to be
made as of the day on which they are received by Alexza’s designated bank. All
amounts specified to be payable under this Agreement are in United States
Dollars and shall be paid in United States Dollars.

8.9 Right of Offset. Without limiting any of Teva’s other rights or remedies,
Alexza hereby agrees that Teva shall be permitted to reduce any amount owed by
Teva to Alexza pursuant to this Agreement by any amount owed by Alexza and not
timely paid to Teva in accordance with the terms of the Note Purchase Agreement.

8.10 Taxes. Teva will prepare and file all sales and use tax returns and related
filings in respect of Products and will pay all taxes payable for such purposes.
All payments of any amounts pursuant to this Agreement must comply with
applicable tax withholding obligations. Each Party has the right to withhold any
amounts required to be withheld by any Applicable Laws from amounts payable to
the other Party. A Party withholding such amounts will provide the other Party
with all relevant information and documentation with respect to the amounts
withheld. For clarity, in no event shall either Party shall be responsible for
the payment of taxes levied on the income of the other Party pursuant to this
Section 8.10.

8.11 Records. Teva shall keep, and require its Affiliates, Distributors and
Sublicensees to keep, complete, true and accurate books of accounts and records
for the purpose of determining the amounts payable to Alexza pursuant to this
Agreement. Such books and records shall be kept for such period of time required
by Applicable Laws, but no less than at least [ * ] years following the end of
the [ * ] to which they pertain. Such records shall be subject to inspection in
accordance with Section 8.12.

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

48



--------------------------------------------------------------------------------

8.12 Audits. As soon as reasonably practicable, but in any event not later than
[ * ] days (subject to extension required to obtain agreement with the Auditor
on a nondisclosure agreement in accordance with this Section 8.12) following
written notice from Alexza, Teva shall permit an independent, reputable,
certified public accountant selected by Alexza and reasonably acceptable to Teva
(provided that such accounting firm shall not be retained or compensated on a
contingency basis and provided further that such independent, certified public
accountant shall, at a minimum, be knowledgeable of and have experience in
auditing pharmaceutical companies), which acceptance will not be unreasonably
withheld or delayed (for the purposes of this Section 8.12, the “Auditor”), at
reasonable times and upon reasonable notice, to audit or inspect those books or
records as the Auditor deems necessary or appropriate for the purpose of
verifying the calculation and reporting of Net Sales for the sole purpose of
verifying (a) the amount and calculation of Net Sales and royalties payable with
respect to such Net Sales, (b) the withholding taxes, if any, required by
Applicable Laws to be deducted as a payment by Teva or its Affiliates or
Sublicensees in respect of such Net Sales and (c) the exchange rates used in
determining the amount of United States dollars. As a condition to examining any
records of Teva or its Affiliates or Sublicensees, such Auditor will sign a
nondisclosure agreement reasonably acceptable to Teva in form and substance, and
shall not disclose to Alexza, its Affiliates or any Third Party any information
that is Teva’s or its Affiliate’s or Sublicensee’s confidential customer
information regarding pricing or other competitively sensitive proprietary
information. Any and all records examined by such Auditor will be deemed Teva’s
Confidential Information. The Auditor shall disclose to Alexza only the amount
and accuracy of calculations and payments reported and actually paid or
otherwise payable under this Agreement. The Auditor shall send a copy of the
report to Teva at the same time it is sent to Alexza. Such inspections may be
made no more than once each [ * ] (unless a previous audit resulted in a
variation or error resulting in Teva having to bear the costs of such audit, in
which event the frequency may occur twice each [ * ]) and during normal business
hours. Such records for any particular [ * ] shall be subject to no more than
one inspection unless the true up in Section 8.7 has not occurred for such
[ * ]. Inspections conducted under this Section 8.12 shall be at the expense of
Alexza, unless a variation or error producing an underpayment in amounts payable
exceeding an amount equal to [ * ] of the amount paid for a period covered by
the inspection is established, in which case all reasonable costs relating to
the inspection for such period and any unpaid amounts that are discovered shall
be paid by Teva. Adjustments identified prior to the completion of the true-up
under Section 8.7(c) are not qualified as variation or errors for this purpose.
Alexza shall endeavor in such inspection not to disrupt the normal business
activities of Teva, or its Affiliates or Sublicensees. Promptly after receiving
the audit report, Teva shall submit to Alexza any underpayment discovered in
such audit, together with interest accrued in accordance with Section 8.14. If,
as a result of such audit report, it is shown that Teva’s or its Affiliate’s or
Sublicensee’s payments under this Agreement were greater than the royalty amount
that should have been paid, Teva shall credit such amount against future royalty
payments due under Section 8.4(a) equal to the difference between the amounts
paid by Teva and the royalty amounts that should have been paid. If either Party
in good faith disputes any conclusion of the accounting firm under this
Section 8.12, including that Teva or its Affiliates or Sublicensees owes
additional amounts, then such Party shall so inform the other Party by written
notice within [ * ] days of receipt of a copy of the audit report in question,
specifying in detail such dispute. The Parties shall promptly thereafter meet
and negotiate in good faith a resolution to such dispute. In the event that the
Parties are unable to resolve such dispute within [ * ] days after such notice,
the matter shall be resolved pursuant to the terms set forth in Article 15, and
interest shall be payable on any disputed amounts determined to be due in the
same manner as provided for in Section 8.14.

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

49



--------------------------------------------------------------------------------

8.13 Financial Reporting and Auditing Cooperation. In the event that Teva and/or
any of its Affiliates determine, based on its analysis and subsequent
discussions with their auditors, that Teva or any one of its Affiliate is
required to consolidate Alexza under Teva’s accounting procedures, Alexza shall,
for so long as Teva or its Affiliate is required to so consolidate, (a) provide
to Teva and its Affiliate all financial information customarily prepared by
Alexza in the preparation of its GAAP reporting that Teva determines is
necessary in order for Teva to prepare such consolidated financial statements,
in each case within a time period sufficient to permit Teva and its Affiliate to
consolidate the financial results, and (b) collaborate in good faith with Teva
and its Affiliate to provide additional information as is reasonably necessary
(including by permitting Teva to use or disclose to its lenders Alexza’s
financial information and financial statements under appropriate confidentiality
agreements) to enable Teva and its Affiliate to determine its compliance with
any other covenants under their credit agreements with their lenders and to
comply with any other covenants under such credit agreements if such covenants
become applicable to Alexza as a result of such consolidation requirement,
provided that in no event shall any such other accommodation restrict Alexza’s
ability to conduct its operations in the normal course of business and provided
further that Teva shall engage in good faith negotiations with its lenders to
exempt and waive compliance with such requirement.

8.14 Late Payment. Any amounts not paid within [ * ] days after the date due
under this Agreement shall be subject to interest from the foregoing date
through and including the date upon which payment is received, calculated at the
interest rate equal to [ * ] over the “bank prime loan” rate, as such rate is
published in the Federal Reserve Bulletin H.15 or successor thereto on the last
Business Day of the applicable [ * ] prior to the date on which such payment is
due, calculated daily on the basis of a 365-day year, or, if lower, the highest
rate permitted under applicable law.

ARTICLE 9

CONFIDENTIALITY

9.1 Confidential Information. Except to the extent expressly authorized by this
Agreement or otherwise agreed in writing by the Parties, the Parties agree that
the receiving Party (the “Receiving Party”) shall keep confidential and shall
not publish or otherwise disclose or use for any purpose other than as provided
for in this Agreement any confidential or proprietary information and materials,
patentable or otherwise, in any form (written, oral, photographic, electronic,
visual or otherwise) which is disclosed to it by the other Party (the
“Disclosing Party”) including, but not limited to, all information concerning
the Staccato Device and/or Product, information disclosed by one Party to the
other pursuant to the Confidentiality Agreement and any other technical or
business information of whatever nature (collectively, “Confidential
Information”).

9.2 Exceptions. Notwithstanding Section 9.1 above, the obligations of
confidentiality and non-use shall not apply to Confidential Information that, in
each case as demonstrated by competent evidence:

(a) was already known to the Receiving Party or any of its Affiliates, other
than under an obligation of confidentiality, at the time of disclosure;

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

50



--------------------------------------------------------------------------------

(b) was generally available to the public or was otherwise part of the public
domain at the time of its disclosure to the Receiving Party;

(c) became generally available to the public or otherwise part of the public
domain after its disclosure by the Disclosing Party and other than through any
act or omission of the Receiving Party or any of its Affiliates in breach of
this Agreement;

(d) was subsequently lawfully disclosed to the Receiving Party or any of its
Affiliates without obligation of confidentiality by a Person other than the
Disclosing Party, and who, to the best knowledge of the Receiving Party, did not
receive such information directly or indirectly from the Disclosing Party under
an obligation of confidence; or

(e) was independently developed by the Receiving Party or its Affiliate without
access to, use of or reference to any proprietary information or materials
disclosed by the Disclosing Party.

9.3 Permitted Disclosures. Notwithstanding the provisions of Section 9.1, each
Party may disclose Confidential Information belonging to the other Party as
expressly permitted by this Agreement or if and to the extent such disclosure is
reasonably necessary in the following instances:

(a) filing or prosecuting Patents as permitted by this Agreement;

(b) prosecuting or defending litigation as permitted by this Agreement;

(c) complying with applicable court orders or governmental regulations;

(d) to receiving Party’s directors, officers, employees, consultants, advisors
and agents, and with respect to Teva, any contract sales organization it engages
to promote the Product, as may be reasonably necessary or appropriate for the
receiving Party to satisfy its obligations under this Agreement; and

(e) disclosure to Third Parties in connection with due diligence or similar
investigations by or on behalf of a Third Party in connection with a potential
license to, distribution agreement with or collaboration with such Third Party
(including entry into any such agreement), or a potential merger or acquisition
by such Third Party, and disclosure to potential Third Party investors in
confidential financing documents, provided, in each case, that any such Third
Party agrees to be bound by similar terms of confidentiality and non-use at
least as stringent as those set forth in this Article 9.

Notwithstanding the foregoing, in the event a Party is required to make a
disclosure of the other Party’s Confidential Information pursuant to
Section 9.3(b) or 9.3(c), it shall, except where impracticable, give reasonable
advance notice to the other Party of such disclosure and use efforts to secure
confidential treatment of such information at least as diligent as such Party
would use to protect its own Confidential Information, but in no event less than
reasonable efforts; provided, however, that any Confidential Information so
disclosed shall still be subject to the restrictions on use set forth in this
Article 9. In any event, the Parties agree to take all reasonable action to
avoid disclosure of Confidential Information hereunder.

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

51



--------------------------------------------------------------------------------

9.4 Confidentiality of this Agreement and its Terms. Except as otherwise
provided in this Article 9, each Party agrees not to disclose to any Third Party
the existence of this Agreement or the terms of this Agreement without the prior
written consent of the other Party hereto, except that each Party may disclose
the terms of this Agreement that are not otherwise made public as contemplated
by Section 9.5 and as permitted under Section 9.3.

9.5 Public Announcements.

(a) As soon as practicable following the Effective Date, the Parties shall issue
a mutually agreed to press release announcing the existence of this Agreement
substantially in the applicable form attached hereto as Exhibit 9.5(a). Except
as required by Applicable Law (including, disclosure requirements of the U.S.
Securities and Exchange Commission (“SEC”), the NASDAQ stock exchange or any
other stock exchange on which securities issued by a Party or its Affiliates are
traded), neither Party shall make any other public announcement concerning this
Agreement or the subject matter hereof without the prior written consent of the
other Party. In the event of a required public announcement, to the extent
practicable under the circumstances, the Party making such announcement shall
provide the other Party with a copy of the proposed text of such announcement
sufficiently in advance of the scheduled release to afford such other Party a
reasonable opportunity to review and comment upon the proposed text; provided,
however, that the Party making such announcement shall make every effort not to
disclose any of the other Party’s Confidential Information.

(b) The Parties shall coordinate in advance with each other in connection with
the filing of this Agreement (including redaction of certain provisions of this
Agreement) with the SEC, the NASDAQ stock exchange or any other stock exchange
or governmental agency on which securities issued by a Party or its Affiliate
are traded, and each Party shall use reasonable efforts to seek confidential
treatment for the terms proposed to be redacted; provided, however, that each
Party shall ultimately retain control over what information it must disclose to
the SEC, the NASDAQ stock exchange or any other stock exchange or governmental
agency, as the case may be, and provided, further, that the Parties shall use
their reasonable efforts to file redacted versions with any governing bodies
which are consistent with redacted versions previously filed with any other
governing bodies and shall make every effort not to disclose any of the other
Party’s Confidential Information. Other than such obligation, neither Party (nor
its Affiliates) shall be obligated to consult with or obtain approval from the
other Party with respect to any filings to the SEC, the NASDAQ stock exchange or
any other stock exchange or governmental agency.

9.6 Publication of the Product Information. Publication of any new (i.e., not
already in existence and under review as of the Effective Date) non-public
scientific or technical information related to the Product by a Party pursuant
to the activities under this Agreement, including any and all Inventions, shall
be subject to prior review and approval by the JSC, as follows: at least [ * ]
days prior to (a) submission of an original manuscript for publication,
(b) abstract submission for poster or podium presentation, (c) an oral or poster
presentation, or (d) any other publication the Party requesting publication
shall provide to the JSC a draft copy thereof for review (unless such Party is
required by law to publish such information sooner, in which case such Party
shall provide such draft copy to the JSC as much in advance of such publication
as possible). The Party requesting publication shall consider in good faith any
comments provided by the other Party during such time period, but in no event
shall the Party requesting publication have authority to publish without the
prior written approval of the JSC. In addition, the Party requesting publication
shall, at the other Party’s reasonable request, remove therefrom any of the
other Party’s Confidential Information. The contribution of each Party shall be
noted in all publications or presentations by acknowledgment or co-authorship,
whichever is appropriate. In addition, Alexza shall use its Commercially
Reasonable Efforts to provide Teva a reasonable opportunity to review and
comment on any publications relating to the Product anywhere in the world
pursuant to activities outside this Agreement by Alexza, its Affiliates or its
licensees.

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

52



--------------------------------------------------------------------------------

9.7 Prior Non-Disclosure Agreements. As of the Effective Date, the terms of this
Article 9 shall supersede any prior non-disclosure, secrecy or confidentiality
agreement between the Parties (or their Affiliates) dealing with the subject of
this Agreement, including the Confidentiality Agreement. Any information
disclosed under such prior agreements shall be deemed disclosed under this
Agreement.

ARTICLE 10

PATENT PROSECUTION AND ENFORCEMENT

10.1 Ownership of Intellectual Property.

(a) Alexza Technology and Teva Technology. Alexza has, and shall retain all
right, title and interest in and to, the Alexza Technology. Teva has, and shall
retain all right, title and interest in and to, the Teva Technology.

(b) Inventions. A Party shall have and retain all right, title and interest in
all Inventions which are made, conceived, reduced to practice or generated
solely by one or more employees or agents of such Party and/or its Affiliates,
licensees or sublicensees, or other Persons acting under its authority in the
course of or as a result of this Agreement. Inventorship shall be determined in
accordance with the Applicable Laws of the U.S., including U.S. patent law, as
of the Effective Date, irrespective of where such Invention occurs. The Parties
shall jointly own all right, title and interest in all Joint Inventions and
Joint Patents resulting therefrom. Subject to the rights and licenses granted
under this Agreement, each Party can use, and grant licenses to use, any Joint
Invention and Joint Patent [ * ] and [ * ] for such use or license, and each
Party [ * ] under the laws of any country [ * ].

Notwithstanding the foregoing, any Inventions made solely or jointly by a Party
or any of their Affiliates, licensees or sublicensees in the course of
activities under the [ * ] Plan or otherwise in connection with the [ * ] and
[ * ] of [ * ] shall be solely owned by Teva (“Teva [ * ] Inventions”), and
Alexza and its Affiliates and licensees hereby assign all right, title and
interest in and to any such Teva [ * ] Inventions to Teva. For clarity, Teva
[ * ] Inventions are limited to Inventions that [ * ]. For additional clarity,
notwithstanding the foregoing assignment by Alexza and its Affiliates and
licensees of any Teva [ * ] Inventions, any Teva [ * ] Patents shall be subject
to milestone payments and royalties payable by Teva under Article 8.

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

53



--------------------------------------------------------------------------------

10.2 Patent Prosecution and Maintenance.

(a) Alexza Patents.

(i) Initial Responsibility.

(1) Alexza shall be responsible for the preparation, filing, prosecution and
maintenance of all Alexza Patents other than the Product-Specific Alexza Patents
[ * ], and Teva shall be responsible for the preparation, filing, prosecution
and maintenance of all Product-Specific Alexza Patents [ * ]. As used herein,
the responsibilities for the preparation, filing, prosecution and maintenance of
such Patents include the responsibility for any interferences, reexaminations,
inter partes review, post grant review, reissues, oppositions, revocation
actions and the like, and gaining patent term restorations, supplemental
protection certificates or their equivalents, and patent term extensions related
thereto, unless otherwise set forth in this Agreement. Alexza shall keep Teva
informed in a timely manner, but not less frequently than once per [ * ], of
progress with regard to the preparation, filing, prosecution and maintenance of
Alexza Patents (other than the Product-Specific Alexza Patents) in the U.S., and
Teva shall keep Alexza informed in a timely manner, but not less frequently than
once per [ * ], of progress with regard to the preparation, filing, prosecution
and maintenance of the Product-Specific Alexza Patents. Alexza shall consider in
good faith and not unreasonably reject the comments, requests and suggestions of
Teva with respect to strategies for filing and prosecuting Alexza Patents (other
than the Product-Specific Alexza Patents) in the U.S. that are relevant to the
Product, provided that Alexza shall not in any event take actions with respect
to the preparation, filing, prosecution and maintenance of such Alexza Patents
that could negatively impact the Product or Teva’s rights hereunder.

(2) In addition, Alexza, upon Teva’s written request, shall promptly file new
Product-Specific Alexza Patents (e.g., a U.S. continuation, continuation-in-part
or divisional application of such Alexza Patent) (the “Future Product-Specific
Alexza Patents”) claiming priority to any Alexza Patents having a specification
that could [ * ] and enable a composition-of-matter claim, manufacturing claim,
process claim or a method-of-use claim in each case Covering only a Product, and
Teva shall be responsible for the preparation, filing, prosecution and
maintenance of such Future Product-Specific Alexza Patents on behalf of Alexza
at Teva’s sole cost and expense. Teva shall consult with Alexza in preparing
Future Product-Specific Alexza Patent applications and shall consider in good
faith Alexza’s comments and suggestions prior to the filing of any Future
Product-Specific Alexza Patent application. Thereafter, Teva shall keep Alexza
informed in a timely manner, but not less frequently than once per [ * ], of
progress with regard to the preparation, filing, prosecution and maintenance of
the Future Product-Specific Alexza Patents, and Teva shall consider in good
faith and not unreasonably reject the comments, requests and suggestions of
Alexza with respect to strategies for filing and prosecuting the Future
Product-Specific Alexza Patents in the U.S., in the event Alexza communicates to
Teva that such actions would negatively impact any existing Alexza Patents or
other products Covered by such Alexza Patents. Upon the issuance of such Future
Product-Specific Alexza Patent, such Alexza Patent shall be deemed a
Product-Specific Alexza Patent.

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

54



--------------------------------------------------------------------------------

(ii) Cooperation. Alexza shall make its employees (including inventors employed
by Alexza) and use Commercially Reasonable Efforts to make its agents and
consultants, reasonably available to Teva (or to its authorized attorneys,
agents or representatives), to the extent reasonably necessary to enable Teva to
undertake the preparation, filing, prosecution and maintenance of all
Product-Specific Alexza Patents, and will also make available to Teva such
copies of material correspondence as may be reasonably requested by Teva, which
are in Alexza’s possession, respecting the Product-Specific Alexza Patents. Each
such Product-Specific Alexza Patent will also remain an Alexza Patent hereunder,
and this Agreement will continue to apply thereto. Teva shall be responsible for
the preparation, filing, prosecution and maintenance of all such
Product-Specific Alexza Patents at Teva’s sole cost and expense, as set forth in
Section 10.2(a)(i).

(iii) Orange Book Patents. Teva shall have the sole right to list any Alexza
Patents issued or filed after the Effective Date with respect to the Product in
the U.S. as additional Orange Book Patents. Alexza’s efforts shall include
meeting any submission deadlines to the extent required or permitted by
Applicable Laws. In addition, Alexza agrees that it will not allow any Orange
Book Patent references for any Product not licensed hereunder to Teva, including
any Alternative Product, in the U.S., but Alexza retains the right to list and
reference any Orange Book Patents (other than Teva Patents listed pursuant to
Section 10.2(b)(ii)) for itself, its Affiliates and its licensees with respect
to any other product in the U.S., except an Alternative Product.

(iv) Option of Teva to Prosecute, Maintain and Enforce. In the event that Alexza
desires to abandon or cease prosecution and/or maintenance of any Alexza Patent
in the U.S., Alexza shall provide reasonable prior written notice to Teva of
such intention to abandon (which notice shall, to the extent possible, be given
no later than [ * ] calendar days prior to the next deadline for any action that
must be taken with respect to any such Alexza Patent). In such case, at Teva’s
sole discretion, upon written notice from Teva, Teva may elect to continue
prosecution and/or maintenance of any such Alexza Patent at its own expense, and
Alexza shall cooperate in a timely manner to allow Teva to continue prosecution
and maintenance of any such Alexza Patent. For clarification, a determination by
Alexza to (i) abandon a patent application in favor of a continuation or
divisional application or the like, or (ii) narrow the scope of the claimed
subject matter, shall not be deemed a determination to cease prosecution and/or
maintenance.

(b) Teva Patents and Teva [ * ] Patents.

(i) Teva Responsibility. Teva shall be responsible for the preparation, filing,
prosecution and maintenance, including being responsible for any interferences,
reexaminations, inter partes review, post grant review, reissues, oppositions,
revocation actions and the like, and gaining patent term restorations,
supplemental protection certificates or their equivalents, and patent term
extensions with respect thereto, unless otherwise set forth in this Agreement,
of Teva Patents and Teva [ * ] Patents, at Teva’s sole expense. Teva shall keep
Alexza informed in a timely manner, but not less frequently than once per [ * ],
of progress with regard to the preparation, filing, prosecution and maintenance
of Teva Patents and Teva [ * ] Patents in the U.S. Teva will consider in good
faith the requests and suggestions of Alexza with respect to strategies for
filing and prosecuting Teva Patents and Teva [ * ] Patents claiming the Product
in the U.S.

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

55



--------------------------------------------------------------------------------

(ii) Orange Book Patents. Teva shall have the sole right to reference any Teva
Patents and Teva [ * ] Patents with respect to the Product in the U.S.,
including listing Teva Patents as Orange Book Patents. Alexza shall cooperate
with Teva’s reasonable requests in connection therewith, including meeting any
submission deadlines to the extent required or permitted by Applicable Laws or
regulations.

(iii) Option of Alexza to Prosecute, Maintain and Enforce. In the event that
Teva desires to abandon or cease prosecution and/or maintenance of any Teva
Patent in the U.S. Covering the Product or any Product-Specific Alexza Patent,
Teva shall provide reasonable prior written notice to Alexza of such intention
to abandon (which notice shall, to the extent possible, be given no later than
[ * ] calendar days prior to the next deadline for any action that must be taken
with respect to such Teva Patent or Product-Specific Alexza Patent). In such
case, at Alexza’s sole discretion, upon written notice from Alexza, Alexza may
elect to continue prosecution and/or maintenance of any such Teva Patent or
Product-Specific Alexza Patent at its own expense, and Teva shall cooperate in a
timely manner to allow Alexza to continue prosecution and maintenance of any
such Teva Patent or Product-Specific Alexza Patent, as applicable. For
clarification, a determination by Teva to (i) abandon a patent application in
favor of a continuation or divisional application or the like, or (ii) narrow
the scope of the claimed subject matter, shall not be deemed a determination to
cease prosecution and/or maintenance. The exercise by Alexza of its rights
pursuant to this Section 10.2(b)(iii) shall not affect the licenses granted to
Teva in Article 2 of this Agreement.

(c) Joint Patents.

(i) Initial Responsibility. Teva shall be responsible for the preparation,
filing, prosecution and maintenance of Joint Patents worldwide, including being
responsible for any interferences, reexaminations, reissues, oppositions,
revocation actions and the like, and gaining patent term restorations,
supplemental protection certificates or their equivalents, and patent term
extensions with respect thereto, unless otherwise set forth in this Agreement,
and subject to the remainder of this Section 10.2(c). Teva shall be responsible
for activities related to preparing, filing, prosecuting and maintaining all
Joint Patents, at Teva’s cost and expense, provided that during the period when
Teva is conducting such activities at its sole expense, Alexza shall not grant a
license to any Third Party for any Joint Inventions, including Joint Patents,
except with respect to the Product (but not [ * ]) outside of the U.S. In the
event Alexza wishes to grant a license to a Third Party for any Joint Invention
other than the Product, Alexza shall first negotiate an exclusive license to
such rights with Teva in good faith, to the extent such rights are not already
exclusively licensed hereunder. In the event the Parties cannot agree on the
terms of the exclusive license for such rights, or Teva does not desire such
exclusive license, Alexza shall reimburse Teva [ * ] of all future costs and
expenses incurred by Teva in preparing, filing, prosecuting and maintaining all
Joint Patents, and Alexza shall no longer be restricted under this
Section 10.2(c)(i) from granting licenses to any such Joint Inventions to a
Third Party. For clarity, the Parties will from that point forward equally share
all costs and expenses for the preparation, filing, prosecution and maintenance
of Joint Patents not exclusively licensed by Teva from Alexza.

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

56



--------------------------------------------------------------------------------

(ii) Cooperation. Teva shall consult with Alexza in preparing Joint Patent
applications and shall consider and adopt in good faith Alexza’s comments and
suggestions prior to the filing of any Joint Patent application. Teva shall keep
Alexza fully informed of progress with regard to the preparation, filing,
prosecution and maintenance of the Joint Patents worldwide, as follows:

(1) provide Alexza with a copy of the final draft of any proposed application at
least [ * ] days prior to filing the same in any patent office worldwide, unless
otherwise agreed by patent counsel for both parties, and Teva shall consider in
good faith any comments or revisions suggested by Alexza or its counsel;

(2) promptly provide Alexza with a copy of each patent application as filed,
together with a notice of its filing date and serial number;

(3) provide Alexza with a copy of any action, communication, letter, or other
correspondence issued by the relevant patent office within at least [ * ] month
of receipt thereof, and Teva shall consult with Alexza regarding responding to
the same and shall consider in good faith any comments, strategies, and the like
proposed by Alexza;

(4) provide Alexza with a copy of any response, amendment, paper, or other
correspondence filed with the relevant patent office within [ * ] days of Teva’s
receipt of the as-filed document; and

(5) promptly notify Alexza of the allowance, grant, or issuance of such Joint
Patents.

(iii) Orange Book Patents. Teva shall have the sole right to reference any Joint
Patents with respect to the Product (but shall not limit Alexza’s right to
reference such Joint Patents for other products pursuant to Section 10.2(c)(i))
in the U.S., including listing Joint Patents as Orange Book Patents. Alexza
shall cooperate with Teva’s reasonable requests in connection therewith,
including meeting any submission deadlines to the extent required or permitted
by Applicable Laws or regulations.

(iv) Option of Alexza to Prosecute, Maintain and Enforce. In the event that Teva
desires to abandon or cease prosecution and/or maintenance of any Joint Patent,
Teva shall provide reasonable prior written notice to Alexza of such intention
to abandon (which notice shall, to the extent possible, be given no later than
[ * ] calendar days prior to the next deadline for any action that must be taken
with respect to such Joint Patent in the relevant patent office). In such case
or if Teva refuses to pay the costs and expenses related to any such Joint
Patent, at Alexza’s sole discretion, upon written notice from Alexza, Alexza may
elect to continue prosecution and/or maintenance of any such Joint Patent at its
own expense, and Teva shall follow Alexza’s instructions and cooperate in a
timely manner to allow Alexza to continue prosecution and maintenance of any
such Joint Patent. For clarification, a determination by Teva to (i) abandon a
patent application in favor of a continuation or divisional application or the
like, or (ii) narrow the scope of the claimed subject matter, shall not be
deemed a determination to cease prosecution and/or maintenance.

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

57



--------------------------------------------------------------------------------

(v) A Party Declines Responsibility. If a Party refuses to pay its share of
costs related to any Joint Patent, upon written notice from the other Party, the
declining Party shall assign its entire right, title, and interest in and to any
such Joint Patent to the Other Party. Any Patents so assigned shall no longer be
considered Joint Patents and shall become Patents of such Party.

10.3 Infringement by Third Parties.

(a) Notice. In the event that either Alexza or Teva becomes aware of any
infringement or threatened infringement by a Third Party of any Patents that are
subject to the prosecution, maintenance or enforcement by a Party under this
Agreement, it will notify the other Party in writing to that effect. Any such
notice shall include evidence to support an allegation of infringement or
threatened infringement by such Third Party.

(b) Orange Book Patents II and Product-Specific Alexza Patents. Subject to this
Section 10.3(b), Teva shall have the first right, as between Alexza and Teva, to
bring and control any action or proceeding with respect to infringement of any
Orange Book Patent II or Product-Specific Alexza Patent in the U.S., at its own
expense and by counsel of its own choice; provided that Teva shall not enter
into any settlement agreement with respect to such infringement without the
prior written consent of Alexza. Alexza shall render, at Teva’s expense, all
reasonable assistance as requested by Teva in connection with any such action
initiated, conducted or prosecuted by Teva, including the right to join Alexza
as plaintiff as necessary for Teva to bring and conduct such action or
proceeding and, in case of joining, Alexza agrees to give Teva reasonable
assistance and authority to file and to prosecute same. Alexza shall have the
right, at its own expense, to be represented in any such action by counsel of
its own choice, provided that Teva shall at all times retain control of such
action or proceeding, and Teva and its counsel shall reasonably cooperate with
Alexza and its counsel in strategizing, preparing and presenting any such action
or proceeding. If Teva fails to bring an action or proceeding with respect to
infringement of any Orange Book Patent II or Product-Specific Alexza Patent as
set forth in this Section 10.3(b) within (i) [ * ] days following the notice of
alleged infringement or (ii) [ * ] days before the time limit, if any, set forth
in the appropriate laws and regulations for the filing of such actions,
whichever comes first, Alexza shall have the right, but not the obligation
(i.e., it has the right to indulge such infringement), to bring and control any
such action at its own expense and by counsel of its own choice. Upon Alexza’s
request, Teva shall timely join as party-plaintiff in any such litigation and
cooperate with Alexza in connection with such infringement action, including
timely filing such action in Teva’s name if required. Except as otherwise agreed
to by the Parties as part of a cost-sharing arrangement, any recovery or damages
realized as a result of such action or proceeding shall be used first to
reimburse the Parties’ documented out-of-pocket legal expenses relating to the
action or proceeding, and any remaining damages relating to the Product
(including lost sales or lost profits with respect to the Product) shall be
retained by the Party bringing suit, and if such Party is Teva, such remaining
damages shall be deemed Net Sales subject to applicable milestone payments and
royalties payable under Sections 8.3 and 8.4.

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

58



--------------------------------------------------------------------------------

(c) ANDA Litigation. Notwithstanding the foregoing, in the event Teva decides
not to bring an action or proceeding with respect to infringement of any Orange
Book Patent II or Product-Specific Alexza Patent described in Section 10.3(b),
and such infringement is the result of a submission to the FDA of an application
under Section 505(j) or Section 505(b)(2) of the Federal Food, Drug, and
Cosmetic Act, Teva shall so notify Alexza at least [ * ] days before the time
limit for bringing such action or proceeding, and the Parties shall discuss in
good faith the reasons for Teva’s decision within [ * ] Business Days of Alexza
receiving such notice. In the event after such discussion Alexza disagrees with
Teva’s decision, within [ * ] Business Days of such discussion Alexza may refer
the matter to the Senior Executives of both Parties for resolution. The Senior
Executives shall meet promptly to discuss such matter and determine a
resolution, and such resolution may include the Senior Executives agreeing to
allow Alexza to bring such action or proceeding. If the Senior Executives are
unable to determine a resolution in a timely manner, which shall in no event be
more than [ * ] Business Days after such matter was referred to them, then Teva
shall have the sole and exclusive authority to determine when and whether to
initiate an action or proceeding with respect to such infringement, and Alexza
will not have any right to initiate an action or proceeding related thereto.

(d) Orange Book Patents I. Until the [ * ] ([ * ]) anniversary of the Effective
Date, Teva shall notify Alexza that it requests the right to bring and control
any action or proceeding with respect to infringement of any Orange Book Patent
I in the U.S., at its own expense and by counsel of its own choice, and the
Parties shall discuss in good faith the reasons for Teva’s request within [ * ]
Business Days of Alexza receiving such notice. In the event after such
discussion Alexza disagrees with Teva’s request, within [ * ] Business Days of
such discussion Alexza may refer the matter to the Senior Executives of both
Parties for resolution. The Senior Executives shall meet promptly to discuss
such matter and determine a resolution, provided, however, that if the Senior
Executives are unable to determine a resolution in a timely manner, which shall
in no event be more than [ * ] Business Days after such matter was referred to
them, then Teva shall have the right to bring and control any action or
proceeding with respect to infringement of any Orange Book Patent I. Teva shall
not enter into any settlement agreement with respect to such infringement
without the prior written consent of Alexza. Alexza shall render, at Teva’s
expense, all reasonable assistance as requested by Teva in connection with any
such action initiated, conducted or prosecuted by Teva, including the right to
join Alexza as plaintiff as necessary for Teva to bring and conduct such action
or proceeding and, in case of joining, Alexza agrees to give Teva reasonable
assistance and authority to file and to prosecute same. Alexza shall have the
right, at its own expense, to be represented in any such action by counsel of
its own choice, provided that Teva shall at all times retain control of such
action or proceeding, and Teva and its counsel shall reasonably cooperate with
Alexza and its counsel in strategizing, preparing and presenting any such action
or proceeding. Except as otherwise agreed to by the Parties as part of a
cost-sharing arrangement, any recovery or damages realized as a result of such
action or proceeding shall be used first to reimburse the Parties’ documented
out-of-pocket legal expenses relating to the action or proceeding, and any
remaining damages relating to the Product (including lost sales or lost profits
with respect to the Product) shall be retained by Teva, and such remaining
damages shall be deemed Net Sales subject to applicable milestone payments and
royalties payable under Sections 8.3 and 8.4.

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

59



--------------------------------------------------------------------------------

(e) Orange Book Patents I and Alexza Patents. At any time after the period set
forth in Section 10.3(d), Teva may request the right to bring and control any
action or proceeding with respect to infringement of any Alexza Patent that is
an Orange Book Patent I or that is not a Product-Specific Alexza Patent in the
U.S., wherein such infringement is related to the Product, provided that for any
Orange Book Patent I. In the event Alexza does not permit Teva to bring and
control any such action or proceeding at Teva’s sole expense, and Alexza itself
does not bring any such action or proceeding at Alexza’s sole expense, then
Alexza will timely provide Teva with a notification of such determination, in
any event no later than [ * ] days after such request, and [ * ] under this
Agreement shall [ * ] to enforce such Alexza Patent has on the Product. Should
Alexza permit Teva to bring and control such action or proceeding, it shall be
conducted in accordance with the provisions of Section 10.3(b). In the event
Alexza brings such action or proceeding, Alexza shall not enter into any
settlement agreement with respect to such infringement without the prior written
consent of Teva, such consent not to be unreasonably withheld. Alexza shall
consult with Teva in connection with any such action or proceeding, and Teva
shall have the right, at its own expense, to be represented in any such action
by counsel of its own choice. Any recovery or damages realized as a result of
such action or proceeding brought under this Section 10.3(e) shall be used first
to reimburse the Parties’ documented out-of-pocket legal expenses relating to
the action or proceeding, and any remaining damages shall be retained by the
Party bringing suit.

(f) Teva Patents. Subject to this Section 10.3(f), Teva shall have the right
(but not the obligation), to bring and control any action or proceeding with
respect to infringement of any Teva Patent Covering the Product worldwide, at
its own expense and by counsel of its own choice and the right to retain all
damages resulted from its enforcement action.

(g) Joint Patents. Any action or proceeding with respect to infringement of any
Joint Patent worldwide may only be brought by both Parties, with the costs to be
shared equally between the Parties. Except as otherwise agreed to by the Parties
as part of a cost-sharing arrangement, any recovery or damages from an action or
proceeding relating to Joint Patents shall be shared equally between the
Parties.

(h) Related Litigation. Alexza agrees that, in the event Alexza considers
bringing or brings any action or proceeding with respect to infringement of any
Orange Book I or Alexza Patent against a Third Party related to a product other
than a Product, Alexza shall promptly notify Teva thereof in writing. Alexza
agrees that in the event Alexza brings any action or proceeding described in the
preceding sentence, Alexza shall: (i) provide to Teva drafts of all official
papers or other statements (whether written or oral) prior to their submission
in the action or proceeding, in sufficient time to allow Teva to review,
consider, and substantively comment thereon; (ii) reasonably consider taking
action to incorporate Teva’s comments on all such official papers and
statements, including comments related to claim construction, validity and
infringement; (iii) use Commercially Reasonable Efforts to allow Teva the
opportunity to participate in preparation of witnesses or other participants in
the action or proceeding (subject to any obligations of confidentiality to Third
Parties with respect to such other product); (iv) not enter into any settlement
with respect to such infringement without providing Teva advance notice of such
settlement proposal, and reasonably considering Teva’s comments on such
proposal; and (v) not enter into any covenant not to sue on such Orange Book I
or Alexza Patent without the prior written consent of Teva, such consent not to
be unreasonably withheld.

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

60



--------------------------------------------------------------------------------

(i) Cooperation. In the event a Party brings an infringement action in
accordance with this Section 10.3(i), the other Party shall cooperate fully,
including, if required to bring such action, the furnishing of a power of
attorney or being named as a party to such action.

10.4 Infringement of Third Party Rights. Each Party shall promptly notify the
other in writing of any allegation by a Third Party that the activity of either
of the Parties pursuant to this Agreement infringes or may infringe the
intellectual property rights of such Third Party. Teva shall have the sole right
to control any defense of any such claim involving alleged infringement of Third
Party rights by Teva’s activities at its own expense and by counsel of its own
choice, and Alexza shall have the right, at its own expense, to be represented
in any such action by counsel of its own choice. Alexza shall have the sole
right to control any defense of any such claim involving alleged infringement of
Third Party rights by Alexza’s activities at its own expense and by counsel of
its own choice, and Teva shall have the right, at its own expense, to be
represented in any such action by counsel of its own choice. In the event a
Party brings an infringement action in accordance with this Section 10.4, the
other Party shall cooperate fully, including, if required to bring such action,
the furnishing of a power of attorney or being named as a party to such action.

10.5 Consent for Settlement. Neither Party shall enter into any settlement or
compromise of any action or proceeding under this Article 10 which would
materially alter, diminish, or be in derogation of the other Party’s rights
under this Agreement without the prior written consent of such other Party,
which consent shall not be unreasonably withheld or delayed.

10.6 Patent Term Extensions. The Parties shall discuss and recommend for which,
if any, of the Patents within the Alexza Patents and Teva Patents the Parties
should seek Patent Term Extensions in the U.S. after the Effective Date;
provided that Teva shall have the final decision in the case of a disagreement.
The Party that does not apply for an extension hereunder shall cooperate fully
with the other Party in making such filings or actions, for example and without
limitation, making available all required regulatory data and information and
executing any required authorizations to apply for such Patent Term Extension.
All expenses incurred in connection with activities of each Party with respect
to the Patent(s) for which such Party seeks Patent Term Extensions pursuant to
this Section 10.6 shall be entirely borne by such Party. Notwithstanding the
foregoing, with respect to the application for Patent Term Extension for U.S.
Patent [ * ], Alexza shall consider in good faith and not unreasonably reject
the comments, requests and suggestions of Teva with respect to strategies for
prosecuting such application for Patent Term Extension, and in the event Alexza
decides that it no longer wishes to pursue such application, Teva may assume
control of such application at its sole expense.

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

61



--------------------------------------------------------------------------------

10.7 Trademarks. The Product (other than [ * ]) shall be sold in the U.S. under
the Alexza Trademark Adasuve® unless at any time Adasuve® is determined to be
unacceptable to the FDA in the U.S. Teva shall prominently display on the
Product sold in the U.S. the Alexza Trademarks Staccato® and Adasuve®, as
applicable unless such Alexza Trademarks are determined to be unacceptable to
the FDA in the U.S. Alexza will have the right to use the Alexza and Staccato
Trademarks and any Teva Trademarks used with the Product in connection with
Alexza’s activities related to commercialization of the Product in the U.S. In
any event, Alexza shall be able to use any Alexza Trademark other than Adasuve®
for any other product for any purpose, and shall use the Alexza Trademark
Adasuve® for sale of the Product outside of the U.S. Teva shall use Alexza
Trademarks only in accordance with Alexza’s written guidelines therefor to
ensure the integrity and quality of the Alexza Trademarks, and shall not use
such Alexza Trademark in connection with the using, promotion, marketing,
distributing, selling or offering for sale of any product other than the
Product. Alexza shall use the Teva Trademarks only in accordance with Teva’s
written guidelines therefor to ensure the integrity and quality of the Teva
Trademarks, and shall not use such Teva Trademark in connection with the using,
promotion, marketing, distributing, selling or offering for sale of any product
other than the Product. For clarity, nothing in this Section 10.7 shall restrict
Teva or its Affiliates or Sublicensees from having the rights to market and sell
authorized generics of the Product in the U.S.

ARTICLE 11

REPRESENTATIONS AND WARRANTIES; LIMITATION OF LIABILITY

11.1 Mutual Representations and Warranties. Each Party hereby represents and
warrants to the other Party, as of the Effective Date, as follows:

(a) Duly Organized. Such Party is a corporation with restricted liability, duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or organization, is qualified to do business
and is in good standing as a foreign corporation in each jurisdiction in which
the conduct of its business or the ownership of its properties requires such
qualification and failure to have such would prevent such Party from performing
its obligations under this Agreement.

(b) Due Authorization; Binding Agreement. The execution, delivery and
performance of this Agreement by such Party have been duly authorized by all
necessary corporate or organizational action. This Agreement is a legal and
valid obligation binding on such Party and enforceable in accordance with its
terms and does not (i) to such Party’s knowledge and belief, violate any law,
rule, regulation, order, writ, judgment, decree, determination or award of any
court, governmental body or administrative or other agency having jurisdiction
over such Party or (ii) conflict with, or constitute a default under, any
agreement, instrument or understanding, oral or written, to which such Party is
a party or by which it is bound.

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

62



--------------------------------------------------------------------------------

(c) Consents. No government authorization, consent, approval, license, exemption
of or filing or registration with any court or governmental department,
commission, board, bureau, agency or instrumentality, domestic or foreign, under
any applicable laws, rules or regulations currently in effect, is or will be
necessary for, or in connection with, the transaction contemplated by this
Agreement or any other agreement or instrument executed in connection herewith,
or for the performance by it or its obligations under this Agreement and such
other agreements.

(d) No Debarment. Such Party is (a) not and during the Term shall not be a
Debarred Entity; and (b) not currently using, and will not in the future use, in
any capacity, in connection with the performance of its duties or obligations
hereunder, the services of any person or entity debarred or subject to debarment
under 21 U.S.C. § 335a or otherwise disqualified or suspended from performing
services or otherwise subject to any restrictions or sanctions by the FDA(a
“Debarred Entity”). Such Party shall immediately notify the other Party in
writing if either such Party or any person or entity who is performing services
on its behalf hereunder is or becomes a Debarred Entity or if any action, claim,
investigation, or other legal or administrative proceeding is pending or, to the
best of such Party’s knowledge, threatened, that would make the other Party or
any person or entity performing services hereunder a Debarred Entity;

(e) No Adulteration. Such Party will not take or permit its Affiliates,
licensees, Sublicensees or Distributors to take, any action to make the Product
unfit for commerce under any Regulatory Requirements in the U.S. where the
Product is approved for sale (including, but not limited to, not being
adulterated or misbranded as defined under the FD&C Act or becoming an article
that may not, under the FD&C Act, be introduced into interstate commerce); and

(f) No Third Party Rights. Such Party will not knowingly infringe any valid and
enforceable patent, trademark, copyright or other intellectual property rights
or confidential information of a Third Party in performing its obligations and
exercising its rights hereunder to which it does not own or does not possess a
license.

11.2 Additional Representations and Warranties of Alexza. As used in this
Section 11.2, “best of its knowledge” means, as applied to Alexza, those [ * ]
with knowledge of a particular fact or other matter or should have knowledge
based on their position. Alexza represents and warrants to Teva that as of the
Effective Date:

(a) Right to Grant License. (i) Alexza is the sole and exclusive owner of or
Controls the Alexza Technology free and clear of all encumbrances; (ii) Alexza
has not previously assigned, transferred, licensed, conveyed or otherwise
encumbered or granted, and will not during the Term assign, transfer, license,
convey or otherwise encumber its right, title and interest in any of the Alexza
Technology or any rights granted to Teva hereunder for the development or
commercialization of the Product in the U.S.; (iii) specifically, there are no
existing agreements, options, commitments, or rights, with, of or to any person
to acquire or obtain any rights to, any of the Alexza Technology for the
development or commercialization of the Product in the U.S. and (iv) no
royalties, license fees or other payments or consideration are required to be
paid by Alexza or its Affiliates to any Third Party in connection with the
execution, delivery and performance of this Agreement, or in connection with the
research, development, manufacture, having manufactured, import, use, sell, have
sold, offer for sale or otherwise commercialize the Staccato Device or Products.

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

63



--------------------------------------------------------------------------------

(b) Scope of License. Exhibit 1.5 and Exhibit 1.7 set forth true and complete
lists of all Alexza Patents and Trademarks in the U.S. Controlled by Alexza or
its Affiliates as of the Effective Date. The Alexza Patents and Alexza Know-How
constitute all intellectual property Controlled by Alexza and its Affiliates
that is [ * ] for the research, development, manufacture, having manufactured,
import, use, sell, having sold, offer for sale or otherwise commercialize the
Product(s) in the U.S. and to the best of its knowledge, there is not any other
Patent necessary for such purposes that is not Controlled by Alexza (including
any intellectual property Controlled by any Third Party supplier of the Staccato
Device, Drug or Product).

(c) Alexza Technology Status. To the best of its knowledge, (i) all issued
Patents and Trademarks listed on Exhibit 1.5 and Exhibit 1.7 are in full force
and effect, valid, subsisting and enforceable, have been properly assigned to
Alexza or its Affiliates, and inventorship of each Patent is properly identified
on such Patents; (ii) none of the Patents and Trademarks listed on Exhibit 1.5
and Exhibit 1.7 is currently involved in any interference, reissue,
reexamination, opposition, challenge or litigation proceeding, and neither
Alexza nor any of its Affiliates has received any written notice from any
person, or has knowledge, of such actual or threatened proceeding; (iii) no
Alexza Technology rights have been found by a court or administrative body of
competent jurisdiction to be invalid or unenforceable; (iv) Alexza and any other
Third Party having responsibility for prosecuting any of the Alexza Technology
rights have filed and prosecuted the Patents and Trademarks in good faith and in
compliance with all applicable rules, policies, and procedures of the U.S.
Patent and Trademark Office and all foreign patent offices, as applicable, in
all material respects, and are subsisting; (v) Alexza has not committed any act,
or failed to commit any required act, that would reasonably be expected to cause
any Alexza Technology rights to expire prematurely or be declared invalid or
unenforceable, or that estops the enforcement of such rights against any Third
Party; (vi) all application, registration, maintenance and renewal fees in
respect of the Alexza Technology rights finally due in the U.S. prior to the
Effective Date, and all necessary documents and certificates relating to the
prosecution of the Alexza Patents required to have been filed in the U.S. before
the Effective Date to prevent abandonment of any Alexza Patents in the U.S.,
have been paid or filed, respectively, by Alexza with the relevant agencies for
the purpose of maintaining the Alexza Technology rights in the U.S.

(d) Third Party Licenses. As of the Effective Date, Alexza has disclosed to Teva
the existence of all of Alexza’s Third Party license agreements related to the
Product worldwide and has provided true and complete copies of such license
agreements available or identified their availability in publicly available
filings.

(e) Accuracy. To the best of its knowledge, none of the information, data or
materials provided to Teva prior to the Effective Date by or on behalf of Alexza
related to the Alexza Technology and/or the Drug, Staccato Device and Product is
inaccurate in any material respect, and there is no data or information that
Alexza considers material that is within Alexza’s or its Affiliate’s possession
that causes, due to lack of disclosure, specific data or other information
disclosed by Alexza to Teva relating to the Drug, Staccato Device or Product or
Alexza Technology to be misleading in any material respect.

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

64



--------------------------------------------------------------------------------

(f) Non-Infringement by Third Parties. To the best of its knowledge, there are
no activities by Third Parties that would constitute infringement of the Alexza
Patents or misappropriation of the Alexza Know-How.

(g) Non-Infringement of Third Party Rights. To the best of its knowledge, the
research, development, manufacture, having manufactured, import, use, sale,
having sold, offer for sale or otherwise commercialize the Staccato Device, Drug
and the Product(s) in the U.S. as of the Effective Date will not infringe or
misappropriate any Patent or other intellectual property Controlled by a Third
Party. For the avoidance of doubt, to the best of its knowledge, Alexza is not
aware of any Patent which is Controlled by a Third Party and with respect to
which a claim of patent infringement could reasonably be asserted if a person
not licensed by the Third Party engaged in the manufacture, use, or sale of the
Product in the U.S. Alexza has not received any written notice from any Person,
nor has knowledge of, any actual or threatened claim or assertion that the use
or practice of the Alexza Patents or Alexza Know-How infringes or
misappropriates any intellectual property rights of a Third Party.

(h) Non-Action or Claim. To the best of its knowledge, there are no actual,
pending, alleged or threatened adverse actions, suits, claims, interferences or
formal governmental investigations (i) involving the Staccato Device or Product,
including in connection with the conduct of any clinical trials or manufacturing
activities by Alexza, its Affiliates or licensees, or (ii) questioning the
validity of this Agreement or any action taken by Alexza in connection with the
execution of or activities under this Agreement, in each case, by or against
Alexza or any of its Affiliates or licensees in or before any court, FDA or
other governmental authority. There are no material unsatisfied judgments or
outstanding orders, injunctions, decrees, stipulations, settlements or awards
(whether rendered by a court, an administrative agency or an arbitrator) against
Alexza with respect to any Alexza Technology, the Drug, the Staccato Device or
the Product.

(i) No Encumbrances. Assuming the payment in full by Teva, any Product supplied
under this Agreement will be free and clear of liens and other encumbrances.

(j) Additional Legal Compliance.

(i) To the best of its knowledge, Alexza and its Affiliates and any outsourcing
company and contract research organization to which Alexza or its Affiliates
have subcontracted activities in connection with the Drug, Staccato Device and
Product (the “Contractors”) have complied with all Applicable Laws, permits,
governmental licenses, registrations, approvals, concessions, franchises,
authorizations, orders, injunctions and decrees in the research, development,
manufacture, use and import of the Drug, Product and Staccato Device, and
neither Alexza nor any of its Affiliates or its Contractors has received any
written notice from any governmental authority claiming that any such activities
as conducted by them are not in such compliance.

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

65



--------------------------------------------------------------------------------

(ii) No governmental authority has commenced or, to the best of its knowledge,
threatened to initiate any action to enjoin production of the Drug, Staccato
Device or Product at any facility, nor has Alexza or any of its Affiliates or,
to the best of its knowledge, any of its Contractors, received any notice to
such effect since January 1, 2005.

(iii) All development activities conducted by Alexza and its Affiliates and
Contractors relating to the Drug, Product and/or Staccato Device have been
conducted in compliance with all GCPs, GLPs and GMPs when applicable.

(iv) To the best of its knowledge, no employee or agent of Alexza or any of its
Affiliates or Contractors has made an untrue statement of a material fact to any
governmental authority with respect to the Drug, Product and/or Staccato Device
(whether in any Regulatory Filings or otherwise), or failed to disclose a
material fact to any governmental authority required to be disclosed with
respect to the Drug, Product and/or Staccato Device.

(v) Alexza has made available to Teva a true and complete copy of (A) all
submissions associated with the Product NDA, (B) all correspondence with FDA
regarding the Product NDA, and (C) all minutes of meetings and telephone
conferences with FDA with respect to the Product NDA or the Product.

(vi) To the best of its knowledge and except as separately disclosed to Teva in
writing, Alexza is not aware of any Patent which discloses the concept of
delivering loxapine into the lungs, wherein said Patent was (a) filed prior to
May 13, 2002, and (b) Controlled by a Third Party at the time of filing. Except
as expressly disclosed in the prosecution of an Alexza Patent existing as of the
Effective Date, to the best of its knowledge, Alexza is not aware of any
publication which discloses the concept of delivering loxapine into the lungs,
wherein said publication became publicly available prior to May 13, 2002.

(vii) To the best of its knowledge, all of Alexza’s employees and consultants
and all contract research organizations with whom Alexza has contracted to
perform any activities on Alexza’s behalf in connection with Alexza’s
development of the Product have assigned to Alexza all of their rights in any
Patents arising from the performance of such activities.

(viii) Alexza is not aware of any material fact that would lead a reasonable
person to believe that Alexza will not fulfill its manufacturing obligations
under this Agreement.

(k) Experience. As of the Effective Date, Alexza has the requisite expertise,
experience and skill to perform its obligations hereunder.

(l) Approved Facility. As of the Effective Date, the Approved Facility conforms
in all respects to all Applicable Laws governing the Approved Facility.

(m) Material Agreements. As of the Effective Date, Alexza has disclosed to Teva
the existence of all of Alexza’s supply agreements for Materials related to the
Product worldwide and made copies of such agreements available or identified
their availability in publicly available filings and all such other agreements
that could material affect the transaction contemplated under this Agreement,
which are true and complete copies of such agreements or publicly available
filings. To the best of its knowledge, Alexza is not in breach or default of any
material agreement with a Third Party that is [ * ] for the research,
development, manufacture, use, sale or importation of the Staccato Device or
Product in the U.S., nor has Alexza waived or allowed to lapse or terminate any
of its rights under such material Third Party agreements.

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

66



--------------------------------------------------------------------------------

11.3 Disclaimer. EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, OR ANY OTHER
AGREEMENT CONTEMPLATED HEREUNDER, NEITHER PARTY MAKES ANY REPRESENTATIONS OR
EXTENDS ANY WARRANTIES OF ANY KIND, EITHER EXPRESS OR IMPLIED, THE
REPRESENTATIONS AND WARRANTIES AND DISCLAIMERS DESCRIBED IN THIS ARTICLE 11 ARE
EXCLUSIVE AND SUPERSEDE ANY OTHER WARRANTY LIMITATIONS AND DISCLAIMERS GIVEN BY
EITHER PARTY, WHETHER WRITTEN OR ORAL. SPECIFICALLY FOR ALEXZA, EXCEPT FOR THE
EXPRESS WARRANTIES IN SECTIONS 11.1 AND 11.2 OF THIS AGREEMENT, ALEXZA MAKES NO
WARRANTIES OF ANY KIND WITH RESPECT TO THE PRODUCT OR ANY COMPONENT THEREOF AND
EACH PARTY EXPRESSLY DISCLAIMS ALL IMPLIED WARRANTIES OF MERCHANTABILITY AND OF
FITNESS FOR A PARTICULAR PURPOSE OR USE, NON-INFRINGEMENT, VALIDITY AND
ENFORCEABILITY OF PATENTS, OR THE PROSPECTS OR LIKELIHOOD OF DEVELOPMENT OR
COMMERCIAL SUCCESS OF THE PRODUCT.

11.4 Limitation of Liability. EXCEPT FOR LIABILITY FOR BREACH OF ARTICLE 9
(CONFIDENTIALITY), GROSS NEGLIGENCE OR INTENTIONAL MISCONDUCT, NEITHER PARTY OR
ANY OF ITS AFFILIATES SHALL BE ENTITLED TO RECOVER FROM THE OTHER PARTY ANY
SPECIAL, INCIDENTAL, CONSEQUENTIAL, INDIRECT, AGGRAVATED, EXEMPLARY OR PUNITIVE
DAMAGES (INCLUDING LOST PROFITS, BUSINESS OR GOODWILL) IN CONNECTION WITH THIS
AGREEMENT, WHETHER BASED UPON A CLAIM OR ACTION OF CONTRACT, WARRANTY,
NEGLIGENCE, STRICT LIABILITY OR OTHER TORT, OR OTHERWISE, ARISING OUT OF THIS
AGREEMENT. THE FOREGOING SENTENCE SHALL NOT LIMIT THE OBLIGATIONS OF EITHER
PARTY OR ITS AFFILIATES TO INDEMNIFY AN INDEMNIFIED PARTY FROM AND AGAINST THIRD
PARTY CLAIMS UNDER ARTICLE 12. NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS
AGREEMENT, THE TOTAL AGGREGATE LIABILITY OF ALEXZA AND ITS AFFILIATES UNDER THIS
AGREEMENT RESULTING FROM A FAILURE TO SUPPLY THE PRODUCT (OTHER THAN A FAILURE
DUE TO ALEZXA’S GROSS NEGLIGENCE OR INTENTIONAL MISCONDUCT) SHALL NOT EXCEED
AMOUNTS PAID TO ALEXZA IN THE MOST RECENTLY COMPLETED CALENDAR YEAR.

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

67



--------------------------------------------------------------------------------

ARTICLE 12

INDEMNIFICATION; INSURANCE

12.1 Indemnification of Alexza. Teva shall indemnify and hold harmless each of
Alexza and its Affiliates, and the directors, officers, stockholders and
employees of such entities and the successors and assigns of any of the
foregoing (the “Alexza Indemnitees”), from and against any and all losses,
liabilities, damages, penalties, fines, costs and expenses (including reasonable
attorneys’ fees and other expenses of litigation) (“Losses”) from any claims,
actions, suits or proceedings brought by a Third Party (a “Third Party Claim”)
incurred by any Alexza Indemnitee, arising from, or occurring as a result of
(a) the alleged or actual gross negligence or willful misconduct of Teva, its
Affiliates, Sublicensees, Distributors or other subcontractors; (b) any breach
by Teva of any of its representations, warranties or obligations pursuant to
this Agreement; and (c) the research, development, regulatory, and
commercialization activities relating to the Product conducted by or on behalf
of Teva, its Distributors or Sublicensees (other than Alexza and its Affiliates
and licensees); except to the extent such Third Party Claims fall within the
scope of the indemnification obligations of Alexza set forth in Sections 12.2(a)
and (b).

12.2 Indemnification of Teva. Alexza shall indemnify and hold harmless each of
Teva and its Affiliates and the directors, officers, shareholders, employees and
agents of such entities and the successors and assigns of any of the foregoing
(the “Teva Indemnitees”), from and against any and all Losses from any Third
Party Claims incurred by any Teva Indemnitee, arising from, or occurring as a
result of (a) the alleged or actual gross negligence or willful misconduct of
Alexza, its Affiliates, licensees or other subcontractors; (b) any breach by
Alexza of any of its representations, warranties or obligations pursuant to this
Agreement; (c) the research, development, regulatory, and commercialization
activities relating to the Product conducted by or on behalf of Alexza and its
Affiliates and licensees (other than Teva and its Affiliates and Sublicensees);
and (d) any alleged Product defect or manufacturing defect from the manufacture
of the Product by or on behalf of Alexza; except to the extent such Third Party
Claims fall within the scope of the indemnification obligations of Teva set
forth in Sections 12.1(a) and (b).

12.3 Procedure. A Party that intends to claim indemnification under this
Article 12 shall promptly inform the indemnifying Party in writing of any Third
Party Claim, in respect of which the indemnitee intends to claim such
indemnification. The indemnified Party shall provide the indemnifying Party with
reasonable assistance, at the indemnifying Party’s expense, in connection with
the defense of the Third Party Claim for which indemnity is being sought. The
indemnitee may participate in and monitor such defense with counsel of its own
choosing at its sole expense; provided, however, the indemnitor shall have the
right to assume and conduct the defense of the Third Party Claim with counsel of
its choice. The indemnitor shall not settle any Third Party Claim without the
prior written consent of the indemnified Party, not to be unreasonably withheld
or delayed, unless the settlement involves only the payment of money. So long as
the indemnitor is actively defending the Claim in good faith, the indemnitee
shall not settle any such Third Party Claim without the prior written consent of
the indemnifying Party. If the indemnitor does not assume and conduct the
defense of the Third Party Claim as provided above, (a) the indemnitee may
defend against, and consent to the entry of any judgment or enter into any
settlement with respect to the Third Party Claim in any manner the indemnitee
may deem reasonably appropriate (and the indemnitee need not consult with, or
obtain any consent from, the indemnitor in connection therewith), and (b) the
indemnitor will remain responsible to indemnify the indemnitee as provided in
this Article 12. The failure to deliver written notice to the indemnitor within
a reasonable time after the commencement of any action with respect to a Third
Party Claim shall only relieve the indemnitor of its indemnification obligations
under this Article 12 if and to the extent the indemnitor is actually prejudiced
thereby.

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

68



--------------------------------------------------------------------------------

12.4 Insurance. Each Party, at its own expense, shall maintain a program of
insurance in amounts and types consistent with industry standards for a company
in a similar position to such Party during the Term, and which shall include
unless otherwise agreed in writing by the Parties, but not be limited to the
following minimum required insurance: (a) as of the Effective Date, the
following: (i) product liability insurance, in the minimum amount of [ * ] per
occurrence and in the aggregate, including clinical trial insurance, and
(ii) general liability insurance, in the minimum amount of [ * ] per occurrence
and in the aggregate, and which includes coverage for contractual liability; and
(b) not less than [ * ] days prior to Launch of the Product, the following:
(i) product liability and clinical trial insurance, in the minimum aggregate
amount of [ * ], with a per occurrence minimum of [ * ] (for purposes of this
Section 12.4, the “Additional Insurance”), and (ii) general liability insurance,
in the minimum amount of [ * ] per occurrence and in the aggregate, and which
includes coverage for contractual liability. These specified dollar limits may
be fulfilled through a combination of primary and umbrella/excess insurance in
one or more separate policies. Furthermore, either Party may fulfill these
requirements through the purchase of commercial insurance, through
self-insurance, or through a combination of both. Should either Party purchase
insurance that is written on a claims made policy form, that Party shall ensure
continuity of coverage for claims which may be presented following the Term. In
the event Alexza does not obtain the Additional Insurance within the timeframe
set forth in (b) above, Alexza will obtain in favor of Teva a performance bond
in the amount of [ * ] until such time as the Additional Insurance is procured.
Further, in the event that the amount of insurance maintained by Alexza at any
time prior to it obtaining the Additional Insurance is insufficient to cover any
claim, demand, suit or judgment for which Teva has a right of indemnification by
Alexza hereunder, Teva shall have the right to adjust, settle, or compromise any
such claim, demand, suit and/or judgment upon such performance bond without
notice to Alexza. Each Party shall provide the other Party with written notice
within [ * ] Business Days of becoming aware of any material change in its
insurance program which prevents compliance with the insurance terms set forth
herein. With respect to the minimum required insurance, each Party shall include
the other Party as an additional insured with respect to such minimum required
insurance. It is agreed that each Party’s additional insured status shall be
limited to claims for which that Party is entitled to insurable indemnification
pursuant to the terms of this Agreement. Each Party shall provide a certificate
of insurance evidencing such minimum required coverage to the other Party upon
request. It is understood that such insurance shall not be construed to create a
limit of either Party’s liability with respect to its indemnification
obligations under this Agreement.

ARTICLE 13

TERM AND TERMINATION

13.1 Term. This Agreement shall commence on the Effective Date, and unless
terminated earlier as provided in this Article 13, shall continue in full force
and effect until the expiration of the Royalty Term in the U.S. (the “Term”).
Upon expiration (but not an earlier termination) of this Agreement in the U.S.
with respect to a Product, Teva shall have a perpetual, exclusive, fully
paid-up, royalty-free license under the Alexza Technology to research, develop,
manufacture, have manufactured, import, use, sell, have sold and offer for sale
such Product in the Field in the U.S.

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

69



--------------------------------------------------------------------------------

13.2 Early Termination. Each Party shall have the right to terminate this
Agreement in its entirety before the end of the Term:

(a) by mutual written agreement of the Parties;

(b) upon written notice by either Party, if the other Party is in material
breach of this Agreement and has not cured such breach within [ * ] days [ * ]
days with respect to any payment breach) after notice from the terminating Party
requesting cure of the breach. Any such termination shall become effective at
the end of such [ * ]-day period [ * ]-day period with respect to any payment
breach) unless the breaching Party has cured any such breach or default prior to
the end of such period, provided that if there is a dispute as to whether a
material breach has been cured or is incurable, such matter shall be first
referred for resolution pursuant to Article 15 and termination shall be stayed
pending resolution of such proceedings; or

(c) upon the bankruptcy or insolvency of, or the filing of an action to commence
insolvency proceedings against the other Party, or the making or seeking to make
or arrange an assignment for the benefit of creditors of the other Party, or the
initiation of proceedings in voluntary or involuntary bankruptcy, or the
appointment of a receiver or trustee of such Party’s property, in each case that
is not discharged within [ * ] days.

13.3 Teva Termination Right. Teva may terminate this Agreement in its entirety:

(a) upon [ * ] days written notice to Alexza if the FDA requires withdrawal from
the market or suspension of marketing and sales of the Product in the U.S. for a
period exceeding [ * ] ([ * ]) months due to safety reasons, but in any event
not as a result of unauthorized promotion or other contravention of Applicable
Laws by Teva; or

(b) at any time after the [ * ] ([ * ]) anniversary of the Effective Date, upon
[ * ] days written notice to Alexza, with or without cause, provided that no
such notice may be given if Teva has previously received a notice of material
breach pursuant to Section 13.2(b).

ARTICLE 14

EFFECT OF EXPIRATION OR TERMINATION

14.1 Accrued Obligations. The expiration or termination of this Agreement, in
whole or part, for any reason shall not release either Party from any liability
which, at the time of such expiration or termination, has already accrued to
such Party or which is attributable to a period prior to the effective date of
such expiration or termination, nor will any expiration or termination of this
Agreement preclude either Party from pursuing all rights and remedies it may
have under this Agreement, at law or in equity, with respect to breach of this
Agreement. In particular, in the event this Agreement is terminated for any
reason after the achievement of a particular milestone event, then Teva shall
have the obligation to make the milestone payment corresponding to such
milestone event to Alexza, regardless of whether the due date of such milestone
payment occurs prior to, on or after the effective date of such termination.

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

70



--------------------------------------------------------------------------------

14.2 Effects of Termination by Teva. In the event this Agreement is terminated
by Teva pursuant to Section 13.3:

(a) Winding-Down of Development Activities. In the event there are any on-going
clinical trials of the Product in the U.S.:

(i) The Parties shall negotiate in good faith and adopt a plan to wind-down the
development activities in an orderly fashion, with due regard for patient safety
and the rights of any subjects that are participants in any clinical trials of
the Product and take any actions it deems reasonably necessary or appropriate to
avoid any human health or safety problems and in compliance with all Applicable
Laws, in a timely manner (the “Wind-Down Period”);

(ii) Each Party shall perform its outstanding non-cancellable obligations with
respect to the Product that existed or accrued prior to the date of termination;
and

(iii) All costs and expenses incurred from the effective date of the termination
notice during the Wind-Down Period with respect to the Product shall be [ * ] in
the event the agreement is terminated by Teva pursuant to Section 13.3(a) or
without cause pursuant to Section 13.3(b).

(b) Teva Regulatory Filings (including Regulatory Approvals). Upon Alexza’s
request and to the extent permitted by Applicable Laws, Teva, its Affiliates,
Sublicensees and Distributors shall as soon as practicable transfer to Alexza or
its designee any and all Regulatory Filings (including Regulatory Approvals)
that are owned by Teva, its Sublicensees and Distributors for the Product. [ * ]
shall be responsible for any out-of-pocket costs incurred by Teva or its
Affiliates, Sublicensees and Distributors in effecting such transfer.

(c) License Grant by Teva to Alexza; Transfers. Teva hereby grants Alexza and
its Affiliates, effective upon the effective date of such termination, a
fully-paid, royalty-free, non-exclusive license, with the right to grant
sublicensees, under the Teva Patents and Teva Know-How, and a covenant not to
use or permit any Third Party to use the Teva Patents and Teva Know-How, but
only to the extent such Teva Patents and Teva Know-How are (i) required for the
manufacture, have manufactured, use, sell, have sold, offer for sale,
commercialize and import of the Product at the time of such termination, or
(ii) directly incorporated into the Product at the time of such termination, in
order for Alexza and its Affiliates to manufacture, have manufactured, use,
sell, have sold, offer for sale, commercialize and import the Product in the
U.S. In addition, Teva shall as soon as practicable transfer to Alexza and its
Affiliates the right to control the preparation, filing, prosecution and
maintenance of the Orange Book Patents and Product-Specific Alexza Patents. Teva
shall promptly transfer to Alexza all Teva Know-How and Joint Know-How then in
Teva’s possession, to the extent directly incorporated into the Product at the
time of such termination.

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

71



--------------------------------------------------------------------------------

(d) Supply. Teva shall have the right to cancel any order of the Product from
Alexza and Alexza may purchase back from Teva any remaining clinical or
commercial supply of the Product at the same Transfer Price paid by Teva.

14.3 Effects of Termination for Cause by Alexza. Upon the early termination of
this Agreement by Alexza under Section 13.2(b) or 13.2(c), the following shall
apply:

(a) Winding Down of Development Activities. In the event there are any on-going
clinical trials of the Product in the U.S.:

(i) The Parties shall work together in good faith to adopt, and Alexza shall
have the final decision-making power with respect to, a plan to wind-down the
development activities in an orderly fashion, with due regard for patient safety
and the rights of any subjects that are participants in any clinical trials of
the Product and take any actions it deems reasonably necessary or appropriate to
avoid any human health or safety problems and in compliance with all Applicable
Laws, in the Wind-Down Period;

(ii) Teva shall perform its outstanding non-cancellable obligations under the
Development Plan and Commercialization Plan, as applicable, that existed or
accrued prior to the notice date of termination; and

(iii) All costs and expenses incurred from the effective date of the termination
notice during the Wind-Down Period with respect to the Product shall be [ * ]
notwithstanding that Article 4 provides otherwise.

(b) Inventory. Teva, its Affiliates, Distributors and Sublicensees shall
continue, to the extent that Teva, its Affiliates, Distributors and Sublicensees
continue to have stocks of usable Product, to fulfill orders received from
customers for the Product in the U.S. for not more than [ * ] days after the
date of notice of termination. Any unused Product shall not be subject to return
or refund, notwithstanding any other agreement to the contrary.

(c) Assignment of Regulatory Filings (including Regulatory Approvals). At
Alexza’s option, which shall be exercised by written notice to Teva, to the
extent permitted under Applicable Laws, Teva shall assign or cause to be
assigned to Alexza or its designee (or to the extent not so assignable, Teva
shall take all reasonable actions as soon as practicable to make available to
Alexza or its designee the benefits of) all Regulatory Filings (including
Regulatory Approvals) for the Product in the U.S., including any such Regulatory
Filings made or owned by its Affiliates or Sublicensees in the U.S. Alexza shall
notify Teva before the effective date of termination, whether the Regulatory
Filings should be assigned to Alexza or its designee, and if the latter,
identify the designee, and provide Teva with all necessary details to enable
Teva to effect the assignment (or availability).

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

72



--------------------------------------------------------------------------------

(d) License Grant by Teva to Alexza; Transfers. Teva hereby grants Alexza and
its Affiliates, effective upon the effective date of such termination, a fully
paid, royalty-free, non-exclusive license, with the right to grant sublicensees,
under the Teva Patents and Teva Know-How, and a covenant not to use the Teva
Patents and Teva Know-How, but only to the extent such Teva Patents and Teva
Know-How are (i) required for the manufacture, have manufactured, use, sell,
have sold, offer for sale, commercialize and import of the Product at the time
of such termination, or (ii) directly incorporated into the Product at the time
of such termination, in order for Alexza and its Affiliates to manufacture, have
manufactured, use, sell, have sold, offer for sale, commercialize and import the
Product in the U.S. In addition, Teva shall as soon as practicable transfer to
Alexza the right to control the preparation, filing, prosecution and maintenance
of the Orange Book Patents and Product-Specific Alexza Patents. Teva shall
promptly transfer to Alexza all Alexza Know-How then in Teva’s possession, and
any Teva Know-How and Joint Know-How then in Teva’s possession, to the extent
directly incorporated into the Product at the time of such termination.

(e) Transition. Teva shall reasonably cooperate with Alexza and/or its designee
to effect a smooth and orderly transition in the development, sale and
marketing, promotion and commercialization of the Product in the U.S. during the
notice and the Wind-down Periods. Alexza shall use, identify and finalize an
agreement or other arrangement with a Third Party in relation to the Product
and/or, to the extent Alexza is able to take over such activities under
Applicable Laws, take over, directly or through an Affiliate, all activities
related to the Product, and in particular development activities on-going at the
time of the effective date of the termination and the transfer of the Regulatory
Filings (including Regulatory Approvals) into the name of Alexza or Alexza’s
designee so that the Wind-Down Period will be as limited and efficient as
possible.

14.4 Effects of Termination for Cause by Teva. Upon the early termination of
this Agreement by Teva under Section 13.2(b) or 13.2(c), the following shall
apply (in addition to any other rights and obligations under this Agreement with
respect to such termination or such other rights or remedies that may be
available to Teva at law or in equity):

(a) License under Alexza Technology. Teva may elect to have all or any portion
of the licenses granted to Teva pursuant to Section 2.1 continue, in which case
Teva’s obligations to Alexza under Article 8 of this Agreement and Alexza’s
rights under Article 8 shall continue to the extent that Teva elects to retain
such licenses with respect to the Product in the U.S.

(b) Assignment of Alexza Regulatory Filings (including Regulatory Approvals). If
Teva elects to continue the license under Section 2.1, at Teva’s option, which
shall be exercised by written notice to Alexza, to the extent permitted under
Applicable Laws, Alexza shall assign or cause to be assigned to Teva or its
designee (or to the extent not so assignable, Alexza shall take all reasonable
actions as soon as practicable to make available to Teva or its designee the
benefits of) all Regulatory Filings (including Regulatory Approvals) for the
Product(s) in the U.S. not otherwise previously assigned, including any such
Regulatory Filings made or owned by its Affiliates and/or Distributors or
licensees. Teva shall notify Alexza before the effective date of termination,
whether the Regulatory Filings should be assigned to Teva or its designee and,
if the latter, identify the designee, and provide Alexza with all necessary
details to enable Alexza to effect the assignment (or availability). If Teva
fails to provide such notification prior to the effective date of termination,
Alexza shall have no obligation to assign the Regulatory Filings to Teva.

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

73



--------------------------------------------------------------------------------

(c) Transition Assistance. Alexza shall reasonably cooperate with Teva and/or
its designee, [ * ], as may be [ * ] for Teva to commence or continue developing
or commercializing the Product in the U.S., to the extent Alexza is then
performing or has performed such activities, including transferring or amending
as appropriate, upon request of Teva, any agreements or arrangements with Third
Party suppliers or vendors to supply or sell the Drug, Staccato Device and/or
applicable Products to Teva or its designee.

14.5 Product Supply and Technology Transfer. Prior to the expiration of this
Agreement or effective date of any termination of this Agreement by Teva under
Section 13.2(b) or 13.2(c), the Parties shall agree upon a transition plan to
minimize any disruption to the research, development, importation, manufacture,
having manufactured, use, sale, having sold and offering for sale of the Product
in the U.S. The transition plan shall include a mutually agreed-upon schedule
for transition activities, under which any additional transfer of
manufacturing-related Alexza Know-How (to the extent not previously provided
pursuant to Article 7 and Section 8.6) shall occur [ * ]. Teva and Alexza shall
cooperate with such transfer, shall promptly undertake to complete the transfer
and any Party responsible for any [ * ] in the agreed transition plan for
transfer shall be responsible for [ * ]. The Parties shall conduct transition
activities pursuant to the transition plan. In addition, Teva shall have the
right to require that Alexza continue to supply Teva and its Affiliates and
Sublicensees with any requirements for supply of the Product until the earlier
of (i) the [ * ] anniversary of the effective date of termination, or (ii) such
time as Teva or a Third Party manufacturer engaged by Teva is capable of
supplying the Product and Teva no longer needs any manufacturing from Alexza.

14.6 Rights Upon Bankruptcy. All rights and licenses granted under or pursuant
to this Agreement are, and shall otherwise be deemed to be, for purposes of
Section 365(n) of Title 11 of the United States Code and other similar laws in
any jurisdiction in the U.S. or where a Party is situated (collectively, the
“Bankruptcy Laws”), licenses of rights to “intellectual property” as defined
under the Bankruptcy Laws. If a case is commenced during the Term by or against
a Party under Bankruptcy Laws then, unless and until this Agreement is rejected
as provided in such Bankruptcy Laws, such Party (in any capacity, including
debtor-in-possession) and its successors and assigns (including, a trustee)
shall perform all of the obligations provided in this Agreement to be performed
by such Party. If a case is commenced during the Term by or against a Party
under the Bankruptcy Laws, this Agreement is rejected as provided in the
Bankruptcy Laws and the other Party elects to retain its rights hereunder as
provided in the Bankruptcy Laws, then the Party subject to such case under the
Bankruptcy Laws (in any capacity, including debtor-in-possession) and its
successors and assigns (including, a Title 11 trustee), shall provide to the
other Party copies of all information necessary for such other Party to
prosecute, maintain and enjoy its rights under the terms of this Agreement
promptly upon such other Party’s written request therefor. All rights, powers
and remedies of the non-bankrupt Party as provided herein are in addition to and
not in substitution for any and all other rights, powers and remedies now or
hereafter existing at law or in equity (including, the Bankruptcy Laws) in the
event of the commencement of a case by or against a Party under the Bankruptcy
Laws. It is the intention and understanding of the Parties to this Agreement
that the rights granted to the Parties under this Section 14.6 are essential to
the Parties’ respective businesses and the Parties acknowledge that damages are
not an adequate remedy.

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

74



--------------------------------------------------------------------------------

14.7 Return of Confidential Information. Upon termination or expiration of this
Agreement, except to the extent necessary or reasonably useful for a Party to
exercise its rights under any license surviving such termination or expiration
as set forth in this Article 14, each Party shall promptly return to the other
Party, or delete or destroy, all relevant records and materials in such Party’s
possession or control containing Confidential Information of the other Party;
provided, however, that such Party may keep one copy of such materials for
archival purposes only.

14.8 Survival. Expiration or termination of this Agreement shall not relieve the
Parties of any rights or obligation accruing prior to such expiration or
termination. In addition, upon expiration or termination of this Agreement, all
rights and obligations of the Parties under this Agreement shall terminate,
except those described in the following Articles and Sections: [ * ] (with
respect to any [ * ]), [ * ], and [ * ].

ARTICLE 15

DISPUTE RESOLUTION AND GOVERNING LAW

15.1 Dispute Resolution Process. The Parties recognize that disputes as to
certain matters may from time to time arise during the Term that relate to
interpretation of a Party’s rights and/or obligations hereunder or any alleged
breach of this Agreement. If the Parties cannot resolve any such dispute within
[ * ] days after written notice of a dispute from one Party to another, either
Party may, by written notice to the other Party, have such dispute referred to
the Chief Executive Officer of Alexza and the Executive Vice President, U.S.
Brand Pharmaceuticals of Teva (collectively, the “Senior Executives”). The
Senior Executives shall negotiate in good faith to resolve the dispute within
[ * ] days. During such period of negotiations, any applicable time periods
under this Agreement shall be tolled. If the Senior Executives are unable to
resolve the dispute within such time period, either Party may pursue any remedy
available to such Party at law or in equity, subject to the terms and conditions
of this Agreement and the other agreements expressly contemplated hereunder.
Notwithstanding anything in this Article 15 to the contrary, Alexza and Teva
shall each have the right to apply to any court of competent jurisdiction for
appropriate interim or provisional relief, as necessary to protect the rights or
property of that Party.

15.2 Governing Law. This Agreement and all questions regarding the existence,
validity, interpretation, breach or performance of this Agreement, shall be
governed by, and construed and enforced in accordance with, the laws of the
State of Delaware, United States, without reference to its conflicts of law
principles.

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

75



--------------------------------------------------------------------------------

15.3 Arbitration.

(a) If any dispute cannot be resolved by, and subject to the exhaustion of the
procedure set out in Section 15.1 above, either Party may submit such dispute
for resolution by binding arbitration administered by JAMS pursuant to JAMS’
Streamlined Arbitration Rules and Procedures then in effect (the “JAMS Rules”),
and judgment on the arbitration award may be entered in any court having
jurisdiction thereof.

(b) The arbitration shall be conducted by a panel of three (3) arbitrators
experienced in the pharmaceutical business as follows: within [ * ] days after
initiation of arbitration, each Party shall select one person to act as
arbitrator and the two Party-selected arbitrators shall select a third
arbitrator within [ * ] days of their appointment. If the arbitrators selected
by the Parties are unable or fail to agree upon the third arbitrator, the third
arbitrator shall be appointed by JAMS. The place of arbitration shall be [ * ],
and all proceedings and communications shall be in English.

(c) Either Party may apply to the arbitrators for interim injunctive relief
until the arbitration award is rendered or the controversy is otherwise
resolved. Either Party also may, without waiving any remedy under this
Agreement, seek from any court having jurisdiction any injunctive or provisional
relief necessary to protect the rights or property of that Party pending the
arbitration award. The arbitrators shall have no authority to award punitive or
any other type of damages not measured by a Party’s compensatory damages. Each
Party shall bear its own costs and expenses and attorneys’ fees and an equal
share of the arbitrators’ fees and any administrative fees of arbitration.

(d) Except to the extent necessary to confirm an award or as may be required by
law, neither a Party nor an arbitrator may disclose the existence, content, or
results of an arbitration without the prior written consent of both Parties. In
no event shall an arbitration be initiated after the date when commencement of a
legal or equitable proceeding based on the dispute, controversy or claim would
be barred by the applicable [ * ] statute of limitations.

(e) The Parties agree that, in the event of a dispute over the nature or quality
of performance under this Agreement, neither Party may terminate this Agreement
until final resolution of the dispute through arbitration or other judicial
determination. The Parties further agree that any payments made pursuant to this
Agreement pending resolution of the dispute shall be refunded if the arbitrators
or a court determines that such payments are not due.

ARTICLE 16

GENERAL PROVISIONS

16.1 Force Majeure. If the performance of any part of this Agreement by either
Party (other than making payment when due) is prevented, restricted, interfered
with or delayed by any reason or cause beyond the reasonable control of such
Party (including fire, flood, earthquake, storm, embargo, power shortage or
failure, acts of war, insurrection, riot, terrorism, strike, lockout or other
labor disturbance, shortage of raw materials, regulatory hold, epidemic, failure
or default of public utilities or common carriers, acts of God or any acts,
omissions or delays in acting of the other Party) (a “Force Majeure Event”), the
Party so affected shall, upon giving written notice to the other Party, be
excused from such performance to the extent of such Force Majeure Event,
provided that the affected Party shall use its substantial efforts to avoid or
remove such causes of non-performance and shall continue performance with the
utmost dispatch whenever such causes are removed.

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

76



--------------------------------------------------------------------------------

(a) Notification. If either Party becomes aware that a Force Majeure Event has
occurred or is imminent or likely, it shall promptly notify the other.

(b) Efforts to Overcome. The Party which is subject to such Force Majeure Event
shall exert all reasonable efforts to overcome it.

(c) Inform; Termination Right. Such Party shall keep the other informed as to
the progress of overcoming such Force Majeure Event, and the other Party shall
have the right to terminate this Agreement in the event such Force Majeure Event
is not overcome within [ * ] days after it first occurs.

16.2 Waiver of Breach. No delay or waiver by either Party of any condition or
term in any one or more instances shall be construed as a further or continuing
waiver of such condition or term or of another condition or term.

16.3 Further Actions. Each Party agrees to execute, acknowledge and deliver such
further instruments, and to perform all such other acts, as may be necessary or
appropriate in order to carry out the purposes and intent of this Agreement.

16.4 Performance by Affiliates. To the extent that this Agreement imposes
obligations on Affiliates of a Party, such Party agrees to cause its Affiliates
to perform such obligations. Either Party may contract with one or more of its
Affiliates to perform its obligations hereunder, provided that such Party shall
remain liable hereunder for the prompt payment and performance of all its
respective obligations hereunder.

16.5 Modification. No amendment or modification of any provision of this
Agreement shall be effective unless in a prior writing signed by both Parties
hereto. No provision of this Agreement shall be varied, contradicted or
explained by any oral agreement, course of dealing or performance or any other
matter not set forth in an agreement in writing and signed by both Parties
hereto.

16.6 Severability. In the event any provision of this Agreement is held invalid,
illegal or unenforceable in any jurisdiction, the Parties shall negotiate in
good faith and enter into a valid, legal and enforceable substitute provision
that most nearly reflects the original intent of the Parties. All other
provisions of this Agreement shall remain in full force and effect in such
jurisdiction. Such invalidity, illegality or unenforceability shall not affect
the validity, legality or enforceability of such provision in any other
jurisdiction.

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

77



--------------------------------------------------------------------------------

16.7 Entire Agreement. This Agreement (including the Exhibits attached hereto
and any letter delivering information referenced herein) constitutes the entire
agreement between the Parties relating to the subject matter hereof and
supersedes and cancels all previous express or implied agreements and
understandings, negotiations, writings and commitments, either oral or written,
in respect of the subject matter hereof. Each of the Parties acknowledges and
agrees that in entering into this Agreement, and the documents referred to
herein, it does not rely on, and shall have no remedy in respect of, any
statement, representation, warranty or understanding (whether negligently or
innocently made) of any Person (whether party to this Agreement or not) other
than as expressly set forth in this Agreement. Nothing in this clause shall
operate to limit or exclude any liability for fraud.

16.8 Language. The language of this Agreement and all activities to be pursued
under this Agreement is English. Any and all documents proffered by one Party to
the other in fulfillment of any provision of this Agreement shall only be in
compliance if in English. Any translation of this Agreement in another language
shall be deemed for convenience only and shall never prevail over the original
English version. This Agreement is established in the English language.

16.9 Notices. Any notice or communication required or permitted under this
Agreement shall be in writing in the English language, delivered personally,
sent by facsimile (and promptly confirmed by personal delivery, registered or
certified mail or overnight courier), sent by internationally-recognized courier
or sent by registered or certified mail, postage prepaid to the following
addresses of the Parties (or such other address for a Party as may be at any
time thereafter specified by like notice):

 

To Alexza:    To Teva: Alexza Pharmaceuticals, Inc.2091 Stierlin Court    Teva
Pharmaceuticals USA, Inc. Mountain View, CA 94043    41 Moores Road Telephone:  
+ 1-650-944-7000    Frazer, PA 19355 Facsimile:   + 1-650-944-7988    Telephone:
  + 1-347-542-8460 Attention:   Chief Executive Officer    Facsimile:   +
1-646-390-1390      Attention:   Vice President, Corporate     

Business Development; Head of Clinical /

Technology Transactions & Licensing

with a copy to:    with a copy to: Cooley LLP    Teva Brand Pharmaceuticals 3175
Hanover St.    901 E. 104th Street Palo Alto, CA 94306    Kansas City, MO 64131
Telephone:   +1-650-843-5000    Telephone:   +1-816-508-5113 Facsimile:  
+1-650-849-7400    Facsimile:   +1-816-508-5503 Attention:   Glen Y. Sato   
Attention:   James Rodenberg,      General Counsel, Branded Pharma

Any such notice shall be deemed to have been given (a) when delivered if
personally delivered; (b) on the next Business Day after dispatch if sent by
confirmed facsimile or by internationally-recognized overnight courier; and/or
(c) on the fifth (5th) Business Day following the date of mailing if sent by
mail or other internationally-recognized courier. Notices hereunder will not be
deemed sufficient if provided only between or among each Party’s representatives
on the JSC.

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

78



--------------------------------------------------------------------------------

16.10 Assignment. This Agreement shall not be assignable or otherwise
transferred, nor may any rights or obligations hereunder be assigned or
transferred, by either Party to any Third Party without the prior written
consent of the other Party; except that either Party may assign or otherwise
transfer this Agreement without the consent of the other Party to (i) any to any
of its Affiliates, provided that the assigning Party notifies the other Party in
writing within twenty (20) days of such assignment and the assignee agrees to
assume responsibility for and be bound by all of the terms of this Agreement in
addition to the assigning Party, which shall continue to be bound by such terms;
or (ii) to an entity that acquires all or substantially all of the business or
assets of the assigning Party relating to the subject matter of this Agreement,
whether by merger, acquisition or otherwise (a “Change of Control Event”),
provided that the acquiring Person agrees to assume responsibility for and be
bound by all of the terms of this Agreement in writing or by operation of law,
and that such Party or its successor or permitted assignee (as applicable) gives
notice in writing to the other Party within [ * ] days following such Change of
Control Event; provided, however, that such acquiring Person shall not be deemed
an Affiliate of the acquired Party and intellectual property rights that are
owned or held by the acquiring Person to such transaction (if other than one of
the Parties to this Agreement) shall not be included in the technology licensed
hereunder. In addition, either Party shall have the right to assign, sublicense,
subcontract or delegate this Agreement or any or all of its obligations or
rights hereunder to an Affiliate upon written notice to the other Party;
provided, however, the assigning, sublicensing, subcontracting or delegating
Party hereby guarantees and shall remain fully and unconditionally obligated and
responsible for the full and complete performance of this Agreement by such
Affiliate and in no event shall such assignment, sublicensing, subcontracting or
delegation be deemed to relieve such Party’s liabilities or obligations to the
other Party under this Agreement. The other Party shall, at the request of the
assigning, sublicensing, subcontracting or delegating Party, enter into such
supplemental agreements with the applicable Affiliates as may be necessary or
advisable to permit such Affiliates to avail itself of any rights or perform any
obligations of the assigning, sublicensing, subcontracting or delegating Party
hereunder. Subject to the foregoing, this Agreement shall inure to the benefit
of each Party, its successors and permitted assigns. Any assignment of this
Agreement in contravention of this Section 16.10 shall be null and void.

16.11 Change of Control Event. If a Change of Control Event of Alexza occurs,
Teva shall notify Alexza if it objects to the successor and assignee and in such
event will thereafter not be obligated to disclose any Know-How, Confidential
Information or other information to such successor or permitted assignee of
Alexza pursuant to this Agreement during the remainder of the Term, and Teva may
request the immediate return or destruction of Confidential Information
previously disclosed to Alexza by Teva. Teva may also disband the JSC and any
JPTs in its sole discretion, provided that if Teva does so, any decisions that
would otherwise have been made by the JSC or JPTs will be made solely by Teva.
Notwithstanding the foregoing, Teva will continue to provide to such successor
or permitted assignee of Alexza the royalty reports required under Article 8,
and such successor or permitted assignee of Alexza shall retain audit rights
under Section 8.12.

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

79



--------------------------------------------------------------------------------

16.12 No Partnership or Joint Venture. Nothing in this Agreement or any action
which may be taken pursuant to its terms is intended, or shall be deemed, to
establish a joint venture or partnership between Teva and Alexza. Neither Party
to this Agreement shall have any express or implied right or authority to assume
or create any obligations on behalf of, or in the name of, the other Party, or
to bind the other Party to any contract, agreement or undertaking with any Third
Party.

16.13 Interpretation. The captions to the several Articles and Sections of this
Agreement are not a part of this Agreement but are included for convenience of
reference and shall not affect its meaning or interpretation. In this Agreement
(a) the word “including” shall be deemed to be followed by the phrase “without
limitation” or like expression; (b) the singular shall include the plural and
vice versa; (c) masculine, feminine and neuter pronouns and expressions shall be
interchangeable.

16.14 Counterparts. This Agreement may be executed in any number of counterparts
each of which shall be deemed an original, and all of which together shall
constitute one and the same instrument.

ARTICLE 17

COMPLIANCE WITH LAW

17.1 Export Laws. Notwithstanding anything to the contrary contained herein, all
obligations of Alexza and Teva related to a Drug, Staccato Device and Product
hereunder are subject to prior compliance with export and import regulations and
such other Applicable Laws in effect in such jurisdictions or any other relevant
country as may be applicable, and to obtaining all necessary approvals required
by the applicable agencies of the governments of any relevant countries. Alexza
and Teva shall cooperate with each other and shall provide assistance to the
other as reasonably necessary to obtain any required approvals.

17.2 Securities Laws. Each of the Parties acknowledges that it is aware that the
securities laws of the United States and other countries prohibit any person who
has material non-public information about a publicly listed company from
purchasing or selling securities of such company or from communicating such
information to any person under circumstances in which it is reasonably
foreseeable that such person is likely to purchase or sell such securities. Each
Party agrees to comply with such securities laws.

17.3 No Off-Label Use. Teva, its Affiliates and its Sublicensees shall not
market or promote any off-label uses or sales (or resales) of the Product in the
U.S.

17.4 Certain Payments. Each of the Parties acknowledges that it is aware that
the United States and other countries have stringent laws which prohibit persons
directly or indirectly from making unlawful payments to, and for the benefit of,
government officials and related parties to secure approvals or permission for
their activities. Each Party agrees that it will make no such prohibited
payments, it will not indirectly make or have made such payments on its behalf
and it will make its Affiliates, employees and agents aware of the existence of
such laws and their need to comply with such laws.

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

80



--------------------------------------------------------------------------------

17.5 Taxes Due to Assignment to an Affiliate by Teva. To the extent applicable
due to an assignment to an Affiliate hereunder, Teva shall deduct and withhold
from payments due pursuant to this Agreement the amounts required to be deducted
and withheld under Applicable Laws. Any amounts withheld shall be timely paid
over to the appropriate governmental authority in accordance with Applicable
Laws. To the extent that amounts are deducted and withheld from payments
otherwise payable pursuant to this Agreement, and are paid to the appropriate
governmental authority, such deducted and withheld amounts shall be treated for
all purposes of this Agreement as having been paid to the person in respect of
whom such deduction and withholding was made. Teva shall provide Alexza with
proof reasonably satisfactory to Alexza of any amounts withheld and paid to any
governmental authority on behalf of Alexza. Teva and Alexza shall use
Commercially Reasonable Efforts to establish any exemption or reduction from
otherwise applicable withholding taxes with respect to payments made hereunder.
Upon notification by Teva of an assignment to a non-U.S. Third Party or
Affiliate pursuant to Section 2.3(c) following which withholding would apply due
to the domicile of such non-U.S. Third Party or Affiliate, Alexza shall deliver
to Teva (i) two executed originals of the applicable IRS Forms W-8 properly
certifying either (a) Alexza’s entitlement to an exemption or reduction from
U.S. withholding taxes on interest payments pursuant to Section 8.14 or
(b) Alexza’s status as a non-U.S. person for U.S. federal income tax purposes
and (ii) to the extent applicable, such other documentation reasonably
acceptable to Teva establishing that Alexza is eligible for an exemption from or
reduction in any otherwise applicable withholding taxes on interest payments,
and any other applicable documents required or reasonably requested by Teva to
establish that Alexza is entitled to such exemption or reduction. If any payment
hereunder is subject to Sections 1471-1474 of the U.S. Internal Revenue Code
(“FATCA”), Alexza shall provide Teva with all documentation prescribed by
Applicable Laws or reasonably requested by Teva in order for Teva to comply with
its obligations under, and determine the amount, if any, of withholding taxes
imposed pursuant to, FATCA.

[Signature Page Follows]

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

81



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this License and Supply Agreement
as of the Effective Date.

 

ALEXZA PHARMACEUTICALS, INC. By:  

/s/ Thomas King

Name:  

Thomas King

Title:  

President and Chief Executive Officer

TEVA PHARMACEUTICALS USA, INC. By:  

/s/ Deborah Griffin

  Deborah Griffin   Vice President and Chief Financial Officer By:  

/s/ Michael McHugh

  Michael McHugh   GM, Teva Select Brand

SIGNATURE PAGE TO LICENSE AND SUPPLY AGREEMENT

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

Exhibit 1.5

Alexza Patents in the U.S.

 

Patent
Number

  

Grant Date

  

Expiration
Date

  

Title

[ * ]    [ * ]    [ * ]    [ * ] [ * ]    [ * ]    [ * ]    [ * ] [ * ]    [ * ]
   [ * ]    [ * ] [ * ]    [ * ]    [ * ]    [ * ] [ * ]    [ * ]    [ * ]   
[ * ] [ * ]    [ * ]    [ * ]    [ * ] [ * ]    [ * ]    [ * ]    [ * ] [ * ]   
[ * ]    [ * ]    [ * ] [ * ]    [ * ]    [ * ]    [ * ] [ * ]    [ * ]    [ * ]
   [ * ] [ * ]    [ * ]    [ * ]    [ * ] [ * ]    [ * ]    [ * ]    [ * ]

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

Exhibit 1.7

Alexza Trademarks

 

Trademark

   Country    Filing Date    Application
Number    Registration
Date    Registration
Number [ * ]    [ * ]    [ * ]    [ * ]    [ * ]    [ * ] [ * ]    [ * ]   
[ * ]    [ * ]    [ * ]    [ * ] [ * ]    [ * ]    [ * ]    [ * ]    [ * ]   
[ * ]

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

EXHIBIT 1.36

Structure of Loxapine

Nomenclature (Loxapine)

 

  •  

International Nonproprietary Name: Loxapine Free Base

 

  •  

Chemical name: 2-Chloro-11-(4-methyl-piperazin-1-yl)-dibenzo[b,f][1,4]-oxazepine

 

  •  

Synonym: Oxilapine

 

  •  

Commercial name: Loxitane

 

  •  

CAS Number: 1977.10-2

Structure (Loxapine)

 

  •  

Molecular Formula: C18H 18ClN3O

 

  •  

Relative Molecular Mass: 327.81

 

  •  

Structural Formula

 

LOGO [g566311ex10_4pg085.jpg]

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

EXHIBIT 1.40

FDA MANDATED STUDIES

[ * ]

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

Exhibit 1.72

ORANGE BOOK PATENTS I

 

Patent
Number

  

Grant Date

  

Expiration
Date

  

Title

[ * ]    [ * ]    [ * ]    [ * ] [ * ]    [ * ]    [ * ]    [ * ] [ * ]    [ * ]
   [ * ]    [ * ] [ * ]    [ * ]    [ * ]    [ * ] [ * ]    [ * ]    [ * ]   
[ * ]

Exhibit 1.73

ORANGE BOOK PATENTS II

 

Patent
Number

  

Grant Date

  

Expiration
Date

  

Title

[ * ]    [ * ]    [ * ]    [ * ] [ * ]    [ * ]    [ * ]    [ * ] [ * ]    [ * ]
   [ * ]    [ * ] [ * ]    [ * ]    [ * ]    [ * ] [ * ]    [ * ]    [ * ]   
[ * ] [ * ]    [ * ]    [ * ]    [ * ] [ * ]    [ * ]    [ * ]    [ * ]

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

EXHIBIT 6.7

SUPPLIERS

 

Supplier

  

Location

  

Product Description

[ * ]    [ * ]    [ * ] [ * ]    [ * ]    [ * ] [ * ]    [ * ]    [ * ] [ * ]   
[ * ]    [ * ] [ * ]    [ * ]    [ * ] [ * ]    [ * ]    [ * ] [ * ]    [ * ]   
[ * ]

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

EXHIBIT 9.5(A)

FORM OF PRESS RELEASE

Teva and Alexza Announce Teva’s License to Market Adasuve® in the U.S.

Adasuve® (loxapine) inhalation powder is approved in the U.S. for the acute
treatment of

agitation associated with schizophrenia and bipolar disorder

North Wales, PA & Mountain View, Ca. – May 8, 2013 – Teva Pharmaceuticals USA,
Inc., a subsidiary of Teva Pharmaceutical Industries Ltd (NYSE: TEVA), and
Alexza Pharmaceuticals, Inc. (NASDAQ: ALXA) announced today that the companies
have entered into an exclusive U.S. license and supply agreement for ADASUVE®
(loxapine) inhalation powder 10 mg for the acute treatment of agitation
associated with schizophrenia or bipolar I disorder in adults. Teva will be
responsible for all U.S. commercial and clinical activities for ADASUVE®,
including U.S. post-approval clinical studies, and has gained rights to conduct
additional clinical trials of ADASUVE® for potential new indications in
neurological disorders. Alexza will be responsible for manufacturing and
supplying ADASUVE® to Teva for commercial sales and clinical trials.

“Approximately 4 to 5 million patients with bipolar I disorder or schizophrenia
in the U.S. experience and seek treatment for agitation episodes,” stated Larry
Downey, President, North America Specialty Medicines. “This agreement reflects
our business development strategy to pursue opportunities in our core
therapeutic areas where we can apply our expertise and experience to enhance
treatment options for patients. ADASUVE® is a compelling addition to our U.S.
Specialty Medicines portfolio, and we look forward to working with Alexza as we
commercialize this important treatment option.”

“Teva brings an established commercial presence in hospital and psychiatric
markets. ADASUVE® is approved to address agitation episodes in the
hospital-setting, providing a fast-acting, non-coercive treatment option to
patients with schizophrenia and bipolar I disorder,” said Thomas B. King, Alexza
President and CEO. “Teva has considerable strength and market presence with the
Teva Select Brands group, and we are confident of their ability to deliver
commercial success for this important new product.”

Under the terms of the license and supply agreement, Alexza will receive an
upfront cash payment of $40 million and is eligible to receive up to $195
million in additional milestone payments, based upon successful completion of
the ADASUVE® post-approval studies in the U.S. and achieving net sales targets.
In addition, Teva will make tiered, royalty payments based on net commercial
sales of ADASUVE®.

Teva also will make available up to $25 million to Alexza via a five-year
convertible note and agreement to lend, which Alexza may access to support its
ADASUVE® activities. Alexza may prepay up to 50 percent of the outstanding
amount at any time prior to maturity. Teva may convert, at maturity, all or a
portion of the then outstanding amount under the note into equity of Alexza.

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

About Teva

Teva Pharmaceutical Industries Ltd. (NYSE: TEVA) is a leading global
pharmaceutical company, committed to increasing access to high-quality
healthcare by developing, producing and marketing affordable generic drugs as
well as innovative and specialty pharmaceuticals and active pharmaceutical
ingredients. Headquartered in Israel, Teva is the world’s leading generic drug
maker, with a global product portfolio of more than 1,000 molecules and a direct
presence in about 60 countries. Teva’s branded businesses focus on CNS,
oncology, pain, respiratory and women’s health therapeutic areas as well as
biologics. Teva currently employs approximately 46,000 people around the world
and reached $20.3 billion in net revenues in 2012.

About Alexza Pharmaceuticals, Inc.

Alexza Pharmaceuticals is focused on the research, development and
commercialization of novel, proprietary products for the acute treatment of
central nervous system conditions, including agitation, acute repetitive
seizures and insomnia. Alexza’s products are based on the Staccato system, a
hand-held inhaler that is designed to deliver a drug aerosol to the deep lung,
providing rapid systemic delivery and therapeutic onset, in a simple,
non-invasive manner.

ADASUVE® (Staccato loxapine), Alexza’s first approved product, was approved by
the U.S. Food and Drug Administration in December 2012 and by the European
Medicines Agency in February 2013. Teva Pharmaceutical USA Inc. is Alexza’s
commercial partner for ADASUVE® in the U.S. Grupo Ferrer Internacional, S.A. is
Alexza’s commercial partner for ADASUVE® in Europe, Latin America, Russia and
the Commonwealth of Independent States countries.

For more information about Alexza, the Staccato system technology or the
Company’s development programs, please visit www.alexza.com. For more
information about ADASUVE®, please visit www.adasuve.com.

ADASUVE® and Staccato® are registered trademarks of Alexza Pharmaceuticals, Inc.

ADASUVE Partial Prescribing Information (U.S.)

Please click here for Full Prescribing Information, including Boxed WARNINGS.

INDICATIONS AND USAGE

ADASUVE is a typical antipsychotic indicated for the acute treatment of
agitation associated with schizophrenia or bipolar I disorder in adults.
Efficacy was demonstrated in 2 trials in acute agitation: one in schizophrenia
and one in bipolar I disorder.

Limitations of Use: ADASUVE must be administered only in an enrolled healthcare
facility.

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

IMPORTANT SAFETY INFORMATION

WARNING: BRONCHOSPASM and INCREASED MORTALITY IN ELDERLY PATIENTS WITH
DEMENTIA-RELATED PSYCHOSIS.

Bronchospasm:

 

•  

ADASUVE can cause bronchospasm that has the potential to lead to respiratory
distress and respiratory arrest

 

•  

ADASUVE is available only through a restricted program under a Risk Evaluation
and Mitigation Strategy (REMS) called the ADASUVE REMS

 

•  

Administer ADASUVE only in an enrolled healthcare facility that has immediate
access on-site to equipment and personnel trained to manage acute bronchospasm,
including advanced airway management (intubation and mechanical ventilation)

Increased Mortality in Elderly Patients with Dementia-Related Psychosis:

 

•  

Elderly patients with dementia-related psychosis treated with antipsychotic
drugs are at an increased risk of death. ADASUVE is not approved for the
treatment of patients with dementia-related psychosis

CONTRAINDICATIONS:

ADASUVE is contraindicated in patients with the following:

 

•  

Current diagnosis or history of asthma, chronic obstructive pulmonary disease
(COPD), or other lung disease associated with bronchospasm

 

•  

Acute respiratory signs / symptoms (e.g., wheezing)

 

•  

Current use of medications to treat airways disease, such as asthma or COPD

 

•  

History of bronchospasm following ADASUVE treatment

 

•  

Known hypersensitivity to loxapine and amoxapine

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

WARNINGS AND PRECAUTIONS:

 

•  

Neuroleptic Malignant Syndrome: May develop in patients treated with
antipsychotic drugs. Discontinue treatment

 

•  

Hypotension and Syncope: Use with caution in patients with known cardiovascular
or cerebrovascular disease

 

•  

Seizure: Use with caution in patients with a history of seizures or with
conditions that lower the seizure threshold

 

•  

Potential for Cognitive and Motor Impairment: Use caution when driving or
operating machinery

 

•  

Cerebrovascular Adverse Reactions: Increased incidence of stroke and transient
ischemic attack in elderly patients with dementia-related psychosis treated with
antipsychotic drugs

ADVERSE REACTIONS:

The most common adverse reactions (incidence ³ 2% and greater than placebo) in
clinical studies in patients with agitation treated with ADASUVE were dysgeusia,
sedation, throat irritation.

Teva’s Safe Harbor Statement under the U. S. Private Securities Litigation
Reform Act of 1995:

This release contains forward-looking statements, which express the current
beliefs and expectations of management. Such statements are based on
management’s current beliefs and expectations and involve a number of known and
unknown risks and uncertainties that could cause our future results, performance
or achievements to differ significantly from the results, performance or
achievements expressed or implied by such forward-looking statements. Important
factors that could cause or contribute to such differences include risks
relating to: our ability to develop and commercialize additional pharmaceutical
products, competition for our innovative products, especially Copaxone®
(including competition from innovative orally-administered alternatives, as well
as from potential purported generic equivalents), competition for our generic
products (including from other pharmaceutical companies and as a result of
increased governmental pricing pressures), competition for our specialty
pharmaceutical businesses, our ability to achieve expected results through our
innovative R&D efforts, the effectiveness of our patents and other protections
for innovative products, decreasing opportunities to obtain U.S. market
exclusivity for significant new generic products, our ability to identify,
consummate and successfully integrate acquisitions, the effects of increased
leverage as a result of recent acquisitions, the extent to which any
manufacturing or quality control problems damage our reputation for high quality
production and require costly remediation, our potential exposure to product
liability claims to the extent not covered by insurance, increased government
scrutiny in both the U.S. and Europe of our agreements with brand companies,
potential liability for sales of generic products prior to a final resolution of
outstanding patent litigation, including that relating to the generic version of
Protonix®, our exposure to currency fluctuations and restrictions as well as
credit risks, the effects of reforms in healthcare regulation and pharmaceutical
pricing and reimbursement, any failures to comply with complex Medicare and
Medicaid reporting and payment obligations, governmental investigations into
sales and marketing practices (particularly for our specialty pharmaceutical
products), uncertainties surrounding the legislative and regulatory pathways for
the registration and approval of biotechnology-based products, adverse effects
of political or economical instability, corruption, major hostilities or acts of
terrorism on our significant worldwide operations, interruptions in our supply
chain or problems with our information technology systems that adversely affect
our complex manufacturing processes, any failure to retain key personnel or to
attract additional executive and managerial talent, the impact of continuing
consolidation of our distributors and customers, variations in patent laws that
may adversely affect our ability to manufacture our products in the most
efficient manner, potentially significant impairments of intangible assets and
goodwill, potential increases in tax liabilities, the termination or expiration
of governmental programs or tax benefits, environmental risks and other factors
that are discussed in our Annual Report on Form 20-F for the year ended
December 31, 2012 and in our other filings with the U.S. Securities and Exchange
Commission. Forward-looking statements speak only as of the date on which they
are made and the Company undertakes no obligation to update or revise any
forward-looking statement, whether as a result of new information, future events
or otherwise.

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

Alexza Safe Harbor Statement

This news release and the planned conference call will contain forward-looking
statements that involve significant risks and uncertainties. Any statement
describing the Company’s expectations or beliefs is a forward-looking statement,
as defined in the Private Securities Litigation Reform Act of 1995, and should
be considered an at-risk statement. Such statements are subject to certain risks
and uncertainties, particularly those inherent in the process of developing and
commercializing drugs, including the ability for Teva and Ferrer to effectively
and profitably commercialize ADASUVE, and the Company’s ability to raise
additional funds and the potential terms of such potential financings. The
Company’s forward-looking statements also involve assumptions that, if they
prove incorrect, would cause its results to differ materially from those
expressed or implied by such forward-looking statements. These and other risks
concerning Alexza’s business are described in additional detail in the Company’s
Annual Report on Form 10-K for the year ended December 31, 2012 and the
Company’s other Periodic and Current Reports filed with the Securities and
Exchange Commission. Forward-looking statements contained in this announcement
are made as of this date, and the Company undertakes no obligation to publicly
update any forward-looking statement, whether as a result of new information,
future events or otherwise.

###

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.